 



Exhibit 10.69
 
 
Acadia Strategic Opportunity Fund III LLC,
a Delaware limited liability company
As Borrower
Acadia Realty Acquisition III LLC,
a Delaware limited liability company
As Managing Member
Acadia Realty Limited Partnership,
a Delaware limited partnership
As Guarantor
Acadia Investors III, Inc.,
a Maryland corporation
As Pledgor
 

Revolving Credit Agreement

 
Bank of America, N.A.
As Administrative Agent
Banc of America Securities LLC
As Sole Lead Arranger and Sole Book Manager
YC Susi Trust,
As Conduit Lender
Bank of America, N.A.
As an Administrator, Alternate Lender and Managing Agent
and
The Other Conduit Lenders, Administrators,
Alternate Lenders and Managing Agents
From Time to Time Party Hereto
October 10, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                1.   DEFINITIONS     1  
 
  1.1.   Defined Terms     1  
 
  1.2.   Other Definitional Provisions     28  
 
  1.3.   Letter of Credit Amounts     29   2.   LOANS AND LETTERS OF CREDIT    
29  
 
  2.1.   The Commitment     29  
 
  2.2.   Revolving Credit Commitment     32  
 
  2.3.   Borrowing Procedures     32  
 
  2.4.   Determination of Yield and Interest Periods     36  
 
  2.5.   Letters of Credit     36  
 
  2.6.   Payment of Borrower Guaranty     45  
 
  2.7.   Use of Proceeds and Letters of Credit     46  
 
  2.8.   Administrative Agent and Arranger Fees     46  
 
  2.9.   Unused Facility Fee     46  
 
  2.10.   Letter of Credit Fees     46  
 
  2.11.   Computation of Interest and Fees     46  
 
  2.12.   Increase in the Facility Amount     47   3.   PAYMENT OF OBLIGATIONS  
  47  
 
  3.1.   Notes     47  
 
  3.2.   Payment of Obligations     48  
 
  3.3.   Payment of Interest     48  
 
  3.4.   Payments Generally     49  
 
  3.5.   Voluntary Prepayments     50  
 
  3.6.   Reduction or Early Termination of Commitments     51  
 
  3.7.   Lending Office     51   4.   CHANGE IN CIRCUMSTANCES     52  
 
  4.1.   Taxes     52  
 
  4.2.   Illegality     53  
 
  4.3.   Inability to Determine Rates     53  
 
  4.4.   Increased Cost and Capital Adequacy     54  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  4.5.   Funding Losses     55  
 
  4.6.   Matters Applicable to all Requests for Compensation     55  
 
  4.7.   Prohibited Event     56   5.   SECURITY     56  
 
  5.1.   Liens and Security Interest     56  
 
  5.2.   Collateral Account; Capital Calls     57  
 
  5.3.   Agreement to Deliver Additional Collateral Documents     59  
 
  5.4.   Subordination of All Credit Party Claims     60   6.   [RESERVED]    
61   7.   ADDITIONAL ALTERNATE LENDER PROVISIONS     61  
 
  7.1.   Assignment to Alternate Lenders     61  
 
  7.2.   Downgrade of Alternate Lender     62   8.   CONDITIONS PRECEDENT TO
LENDING     65  
 
  8.1.   Obligation of Lenders     65  
 
  8.2.   Qualified Borrower Loans and Letters of Credit     68  
 
  8.3.   All Loans and Letters of Credit     69   9.   REPRESENTATIONS AND
WARRANTIES     69  
 
  9.1.   Organization and Good Standing of Borrower     69  
 
  9.2.   Organization and Good Standing of Managing Member     69  
 
  9.3.   Organization and Good Standing of Guarantor     70  
 
  9.4.   Organization and Good Standing of Pledgor     70  
 
  9.5.   Authorization and Power     70  
 
  9.6.   No Conflicts or Consents     70  
 
  9.7.   Enforceable Obligations     70  
 
  9.8.   Priority of Liens     70  
 
  9.9.   Financial Condition     71  
 
  9.10.   Full Disclosure     71  
 
  9.11.   No Default     71  
 
  9.12.   No Litigation     71  
 
  9.13.   Material Adverse Change     71  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  9.14.   Taxes     71  
 
  9.15.   Jurisdiction of Formation; Principal Office     71  
 
  9.16.   ERISA Compliance     72  
 
  9.17.   Compliance with Law     72  
 
  9.18.   Hazardous Substances     72  
 
  9.19.   Insider     72  
 
  9.20.   Properties     72  
 
  9.21.   Operating Structure     72  
 
  9.22.   Capital Commitments and Contributions     73  
 
  9.23.   Fiscal Year     73  
 
  9.24.   Investment Company Act     73  
 
  9.25.   Margin Stock     73  
 
  9.26.   Foreign Asset Control Laws     73  
 
  9.27.   Brokers’ Fees     73  
 
  9.28.   Solvency     73  
 
  9.29.   Managing Member Representation     73  
 
  9.30.   Guarantor Representation     73  
 
  9.31.   Pledgor Representation     74  
 
  9.32.   Investments     74  
 
  9.33.   Investor Documents     74  
 
  9.34.   Advisory Committee     74   10.   AFFIRMATIVE COVENANTS     74  
 
  10.1.   Financial Statements, Reports and Notices     74  
 
  10.2.   Payment of Taxes     76  
 
  10.3.   Maintenance of Existence and Rights     76  
 
  10.4.   Notice of Default     76  
 
  10.5.   Other Notices     76  
 
  10.6.   Compliance with Loan Documents, Operating Agreement, Partnership
Agreement and Stockholders Agreement     77  
 
  10.7.   Books and Records; Access     77  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  10.8.   Compliance with Law     77  
 
  10.9.   Insurance     77  
 
  10.10.   Authorizations and Approvals     77  
 
  10.11.   Maintenance of Liens     77  
 
  10.12.   Further Assurances     78  
 
  10.13.   Investor Financial and Rating Information     78  
 
  10.14.   Certain Included Investor Requirements     78  
 
  10.15.   Covenants of Qualified Borrowers     78   11.   NEGATIVE COVENANTS  
  78  
 
  11.1.   Mergers     79  
 
  11.2.   Negative Pledge     79  
 
  11.3.   Fiscal Year and Accounting Method     79  
 
  11.4.   Constituent Documents     79  
 
  11.5.   Transfer by, or Admission of, Investors     80  
 
  11.6.   Capital Commitments     80  
 
  11.7.   ERISA Compliance     81  
 
  11.8.   Environmental Matters     81  
 
  11.9.   Dissolution     81  
 
  11.10.   Limitations on Dividends and Distributions     81  
 
  11.11.   Limitation on Debt     81  
 
  11.12.   Limitation on Managing Member’s Activities     81  
 
  11.13.   Limitation on Pledgor’s Activities     81  
 
  11.14.   Limitation on Guarantor’s Activities     82  
 
  11.15.   Investor Withdrawal     82   12.   EVENTS OF DEFAULT     82  
 
  12.1.   Events of Default     82  
 
  12.2.   Remedies Upon Event of Default     84  
 
  12.3.   Performance by Administrative Agent     85   13.   AGENCY PROVISIONS  
  85  
 
  13.1.   Appointment and Authorization of Agents     85  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  13.2.   Delegation of Duties     86  
 
  13.3.   Exculpatory Provisions     86  
 
  13.4.   Reliance on Communications     87  
 
  13.5.   Notice of Default     87  
 
  13.6.   Non-Reliance on Agents and Other Lenders     87  
 
  13.7.   Indemnification     88  
 
  13.8.   Agents in Their Individual Capacity     88  
 
  13.9.   Successor Agent     89  
 
  13.10.   No Other Duties, Etc     89  
 
  13.11.   Administrative Agent May File Proofs of Claim     89   14.  
MISCELLANEOUS     90  
 
  14.1.   Amendments     90  
 
  14.2.   Setoff     92  
 
  14.3.   Sharing of Payments     92  
 
  14.4.   Payments Set Aside     93  
 
  14.5.   Waiver     93  
 
  14.6.   Payment of Expenses     94  
 
  14.7.   Notice     96  
 
  14.8.   GOVERNING LAW     97  
 
  14.9.   Choice of Forum; Consent to Service of Process and Jurisdiction;
Waiver of Trial by Jury     97  
 
  14.10.   Invalid Provisions     98  
 
  14.11.   Entirety and Amendments     98  
 
  14.12.   Successors and Assigns     98  
 
  14.13.   Lender Default     103  
 
  14.14.   Replacement of Lender     103  
 
  14.15.   Maximum Interest     103  
 
  14.16.   Headings     104  
 
  14.17.   Survival     104  
 
  14.18.   Integration     104  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  14.19.   Limited Liability of Investors     104  
 
  14.20.   Confidentiality     104  
 
  14.21.   USA PATRIOT Act Notice     105  
 
  14.22.   Multiple Counterparts     106  
 
  14.23.   No Bankruptcy Petition Against any Conduit Lender     106  
 
  14.24.   No Recourse Against any Conduit Lender     106  

     
SCHEDULES
   
 
   
SCHEDULE 1.1
  Commitments
SCHEDULE 14.7
  Address and Account Information
SCHEDULE 14.12(b)
  Processing & Recording Fees

     
EXHIBITS
   
 
   
EXHIBIT A:
  Schedule of Investors and Commitments
EXHIBIT B-1:
  Form of Note
EXHIBIT B-2:
  Form of Qualified Borrower Note
EXHIBIT B-3:
  Form of Qualified Borrower Letter of Credit Note
EXHIBIT C:
  Form of Loan Notice
EXHIBIT D-1:
  Form of Request for Letter of Credit
EXHIBIT D-2:
  Form of Letter of Credit
EXHIBIT E:
  Form of Borrower and Managing Member Security Agreement
EXHIBIT F:
  Form of Account Assignment
EXHIBIT G:
  Form of Facility Increase Request
EXHIBIT H:
  Form of Borrowing Base Certificate
EXHIBIT I:
  Form of Investor Letter
EXHIBIT J:
  [Reserved]
EXHIBIT K:
  [Reserved]
EXHIBIT L:
  Form of Capital Contributions Pledge Agreement
EXHIBIT M:
  Form of Assignment and Assumption Agreement
EXHIBIT N:
  Form of Borrower Guaranty
EXHIBIT O:
  Form of Compliance Certificate
EXHIBIT P:
  Form of Guaranty of Capital

-vi-



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     THIS REVOLVING CREDIT AGREEMENT (together with all amendments and
modifications hereof and supplements and attachments hereto, this “Credit
Agreement”) is dated as of October 10, 2007 by and among ACADIA STRATEGIC
OPPORTUNITY FUND III LLC, a Delaware limited liability company (the “Borrower”),
ACADIA REALTY ACQUISITION III LLC, a Delaware limited liability company (the
“Managing Member”), ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Guarantor”) ACADIA INVESTORS III, INC., a Maryland corporation
(the “Pledgor”), YC SUSI Trust, as Conduit Lender, BANK OF AMERICA, N.A., a
national banking association (in its individual capacity, “Bank of America”), as
administrative agent (together with any successor appointed pursuant to
Section 13.9 below, the “Administrative Agent”) for the Lenders, as an Alternate
Lender, as an Administrator and as a Managing Agent, and each of the other
Persons from time to time party hereto as Lenders, Managing Agents and
Administrators (all such terms, as hereinafter defined).
A. Borrower, Managing Member, Guarantor and Pledgor have requested that Lenders
make loans and cause the issuance of letters of credit to Borrower and Qualified
Borrowers (as hereinafter defined) for the principal purposes of providing
working capital to the Borrower; financing the costs and other expenses to be
incurred by Borrower in connection with making investments permitted under the
Operating Agreement (as hereinafter defined); and financing the costs of other
undertakings by Borrower permitted under the Operating Agreement; and
B. Lenders are willing to lend funds and to cause the issuance of letters of
credit upon the terms and subject to the conditions set forth in this Credit
Agreement.
     NOW, THEREFORE, in consideration of the mutual promises herein contained
and for other valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:
1. DEFINITIONS
     1.1. Defined Terms. For the purposes of this Credit Agreement, unless
otherwise expressly defined, the following terms shall have the respective
meanings assigned to them in this Section 1 or in the Section or recital
referred to:
     “Account Assignment” means that certain assignment of the Collateral
Account substantially in the form of Exhibit F, dated the date hereof, executed
by Borrower in favor of Administrative Agent for the benefit of the Secured
Parties.
     “Adequately Capitalized” means in compliance with the capital standards for
bank holding companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.
     “Administrative Agent” is defined in the first paragraph hereof.
Acadia Strategic Opportunity Fund III LLC
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Account” means the account designated from time to
time by the Administrative Agent for payments by the Borrower Parties pursuant
to this Credit Agreement.
     “Administrative Agent’s Office” means Administrative Agent’s address set
forth on Schedule 14.7 or such other address as Administrative Agent may from
time to time notify the Borrower and the Lenders in writing.
     “Administrator” means: (a) with respect to YC SUSI, Bank of America or an
Affiliate thereof; and (b) with respect to any other Conduit Lender, the Person
designated by such Conduit Lender as its “Administrator”, which Person becomes a
party to this Credit Agreement in such capacity.
     “Affiliate” of any Person means any other Person that, directly or
indirectly, controls or is controlled by, or is under common control with, such
Person. For the purpose of this definition, “control” and the correlative
meanings of the terms “controlled by” and “under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares or partnership interests or by contract or otherwise.
     “Agent-Related Persons” means each Agent, together with its Affiliates
(including, in the case of Bank of America in its capacity as the Administrative
Agent, the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.
     “Agents” means, collectively, Administrative Agent, Letter of Credit
Issuer, Administrators, Managing Agents, the Arranger and any successors and
assigns in such capacities.
     “Alternate Lender Percentage” means, with respect to any Lender Group, at
any time, a fraction, expressed as a percentage, the numerator of which is the
portion of the Loans funded by the Alternate Lenders of such Lender Group and
the denominator of which is the aggregate Loans at such time of such Lender
Group; provided that at all times on and after the first Assignment Date
occurring on or after the Conduit Investment Termination Date for the Conduit
Lender related to such Lender Group, the Alternate Lender Percentage for such
Lender Group means 100%.
     “Alternate Lender Pro Rata Share” means, with respect to each Alternate
Lender and any Lender Group, the percentage obtained from the fraction: (a) the
numerator of which is the Commitment of such Alternate Lender; and (b) the
denominator of which is the aggregate Commitments of all Alternate Lenders in
the related Lender Group.
     “Alternate Lenders” means: (a) for the YC SUSI Lender Group, Bank of
America and any assignees thereof that shall become party hereto pursuant to
Section 7 or Section 14.12; and (b) for any other Lender Group, the “Alternate
Lenders” specified therefore who become parties hereto and any assignees thereof
that shall become party hereto pursuant to Section 7 or Section 14.12.

2



--------------------------------------------------------------------------------



 



     “Alternate Rate” means, for any Interest Period for any Portion of Loans
for any Lender Group, an interest rate per annum as provided in the Fee Letter
above the LIBOR Rate for such Interest Period; provided, however, that in the
case of:
     (a) any Interest Period of one to (and including) 14 days;
     (b) any Interest Period which commences prior to the related Managing Agent
receiving at least three (3) Business Days notice thereof; or
     (c) any Interest Period relating to a Portion of Loans which is less than
$5,000,000;
     the “Alternate Rate” for each such Interest Period shall be an interest
rate per annum equal to the Base Rate in effect on each day of such Interest
Period. The “Alternate Rate” for any date on or after the occurrence of an Event
of Default or the Maturity Date shall be the Default Rate.
     “Applicable Margin” has the meaning provided in the Fee Letter.
     “Applicable Requirement” means, for any Included Investor that is (or whose
Credit Provider, if applicable, is): (a) a Bank Holding Company, Adequately
Capitalized status or better and a Rating of BBB/Baa2 or higher; (b) an
insurance company, a Best’s Rating of A- or higher and a Rating of BBB/Baa2 or
higher; (c) an ERISA Investor, or the trustee or nominee of an ERISA Investor,
in addition to the Sponsor’s Rating of BBB/Baa2 or higher, a minimum Funding
Ratio for the related pension fund based on the Rating of the Sponsor of the
related pension fund as follows:

          Sponsor Rating   Minimum Funding Ratio  
A-/A3 or higher
  No minimum
BBB+/Baa1
    90%
BBB/Baa2
    95%

     (d) a Governmental Plan Investor, or the Responsible Party with respect to
such Governmental Plan Investor, in addition to the Responsible Party’s Rating
of BBB/Baa2 or higher, a minimum Funding Ratio for the pension fund based on the
Rating of the Responsible Party as follows:

          Responsible Party Rating   Minimum Funding Ratio  
A-/A3 or higher
  No minimum
BBB+/Baa1
    90%
BBB/Baa2
    95%;  

     and (e) otherwise a Rated Investor, a Rating of BBB/Baa2 or higher.
     The first Rating indicated in each case above is the S&P Rating and the
second Rating indicated in each case above is the Moody’s Rating. In the event
that the S&P and Moody’s Ratings are not equivalent, then the Applicable
Requirement shall be based on the lower of the two. If any such Person has only
one Rating, from either S&P or Moody’s, then that Rating shall apply.

3



--------------------------------------------------------------------------------



 



     “Application and Agreement for Letter of Credit” means an application and
agreement for standby letter of credit by, between and among Borrower and a
Qualified Borrower, on the one hand, and the Letter of Credit Issuer, on the
other hand, in a form acceptable to the Letter of Credit Issuer (and customarily
used by it in similar circumstances) and conformed to the terms of this Credit
Agreement, either as originally executed or as it may from time to time be
supplemented, modified, amended, renewed, or extended, provided, however, to the
extent that the terms of such Application and Agreement are inconsistent with
the terms of this Credit Agreement, the terms of this Credit Agreement shall
control.
     “Approved Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, that is administered or managed by: (a) a Lender; (b) an Affiliate of
a Lender; or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
     “Arranger” is defined in the preamble to this Credit Agreement.
     “Assignee” is defined in Section 14.12(b) hereof.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment Amount” means, with respect to an Alternate Lender at the time
of any assignment pursuant to Section 7.1 by any Conduit Lender in such
Alternate Lender’s Lender Group, an amount equal to the least of: (a) such
Alternate Lender’s Alternate Lender Pro Rata Share of the Obligations requested
by such Conduit Lender to be assigned at such time; (b) such Alternate Lender’s
unused Commitment (minus the sum of (i) the unrecovered principal amount of such
Alternate Lender’s investments in such Obligations pursuant to the Program
Support Agreement to which it is a party and (ii) such Alternate Lender’s
Alternate Lender Pro Rata Share of the applicable Lender Group Percentage of the
Letter of Credit Liability); and (c) in the case of an assignment on or after
the Conduit Investment Termination Date for the Conduit Lender related to such
Lender Group, (i) such Alternate Lender’s Alternate Lender Pro Rata Share of the
applicable Conduit Lender Percentage of the Lender Group Percentage of the
Borrowing Base minus (ii) such Alternate Lender’s Alternate Lender Pro Rata
Share of the applicable Lender Group Percentage of the Letter of Credit
Liability.
     “Assignment and Assumption Agreement” means the agreement contemplated by
Section 14.12(b) hereof, pursuant to which any Lender assigns all or any portion
of its rights and obligations hereunder, which agreement shall be substantially
in the form of Exhibit M attached hereto.
     “Assignment Date” is defined in Section 7.1(a) hereof.
     “Assignment Fee” is defined in Schedule 14.12(b) hereto.
     “Attorney Costs” means and includes all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel.

4



--------------------------------------------------------------------------------



 



     “Auto-Extension Letter of Credit” is defined in Section 2.5(b)(iii).
     “Availability Period” means the period commencing on the Closing Date and
ending on the Maturity Date.
     “Available Loan Amount” means, at any time, the lesser of (a) the Facility
Amount at such time; or (b) the Borrowing Base at such time.
     “Bank Holding Company” means a “bank holding company” as defined in
Section 2(a) of the Bank Holding Company Act of 1956, as amended, or a non-bank
subsidiary of such bank holding company.
     “Bank of America” is defined in the preamble to this Credit Agreement.
     “Base Rate” means, for any day for any Portion of Loans for any Lender
Group, a fluctuating rate per annum equal to the higher of: (a) the Federal
Funds Rate for such day, plus the Applicable Margin; and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”, plus the Applicable Margin. The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Best‘s Rating” means a “Best‘s Rating” by A.M. Best Company.
     “Borrower” is defined in the preamble to this Credit Agreement.
     “Borrower and Managing Member Security Agreement” means that certain
Security Agreement, substantially in the form of Exhibit E, executed and
delivered by Borrower and Managing Member in favor of Administrative Agent for
the benefit of Secured Parties.
     “Borrower Guaranty” means an unconditional guaranty of payments in the form
of Exhibit N attached hereto, enforceable against Borrower for the payment of a
Qualified Borrower’s debt or obligation to Secured Parties; and “Borrower
Guaranties” means such guaranties, collectively.
     “Borrower Parties” means Borrower and each Qualified Borrower; and
“Borrower Party” means any of them.
     “Borrowing” means a disbursement made by Lenders with respect to Loans
hereunder (including any reimbursement of the Letter of Credit Issuer following
a draw on a Letter of Credit) and “Borrowings” means the plural thereof.
     “Borrowing Base” means the sum of (a) ninety percent (90%) of the Eligible
Available Contributions of the Included Investors at such time; and
(b) sixty-five percent (65%) of the Eligible Available Contributions of the
Designated Investors at such time.

5



--------------------------------------------------------------------------------



 



     “Borrowing Base Certificate” means the certificate setting forth the
calculation of the Borrowing Base in the form of Exhibit H.
     “Borrowing Base Deficit” means, on any date of determination, the amount
(if any) by which: (a) the Principal Obligation is in excess of (b) the
Borrowing Base.
     “Business Day” means any day of the year except a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the State of New York or the city of Charlotte, North
Carolina.
     “Capital Call” means a call upon all or any of the Investors for payment of
all or any portion of their Unfunded Capital Commitments pursuant to and in
accordance with the terms of the Stockholders Agreement, the Partnership
Agreement and/or the Operating Agreement, as applicable.
     “Capital Call Notice” means any notice sent to an Investor for the purpose
of making a Capital Call.
     “Capital Call Notice Date” is defined in Section 5.2(c) hereof.
     “Capital Commitment” means the commitment of each Investor to fund Capital
Contributions, directly or indirectly, to a Credit Party in the amount set forth
in, and pursuant to the terms of, the Stockholders Agreement, the Partnership
Agreement and/or the Operating Agreement, as applicable.
     “Capital Contribution” means for any Investor, any contribution of capital
made to Borrower or the Pledgor, as applicable, in response to a Capital Call
Notice.
     “Capital Contributions Pledge Agreement” means that certain Capital
Contributions Pledge Agreement, dated as of the date hereof executed and
delivered by Pledgor in favor of Administrative Agent on behalf of the Secured
Parties, as the same may be amended, supplemented or otherwise modified from
time to time with the consent of Administrative Agent, the Letter of Credit
Issuer, and the Lenders to the extent expressly required hereby, which agreement
shall be substantially in the form of Exhibit L attached hereto.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
     “Cash Collateralize” is defined in Section 2.5(g)(ii) hereof.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System.
     “Change in Law” means the occurrence, after the date of this Credit
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty; (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application

6



--------------------------------------------------------------------------------



 



thereof by any Governmental Authority; or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     “Closing Date” means the date on which all of the conditions precedent set
forth in Section 8.1 hereof are satisfied or waived.
     “Code” means the Uniform Commercial Code as adopted in the State of New
York and any other state, which governs creation or perfection (and the effect
thereof) of security interests in any collateral for the Obligations.
     “Collateral” is defined in Section 5.1(a) hereof.
     “Collateral Account” is defined in Section 5.2(a).
     “Collateral Documents” means the security agreements, financing statements,
assignments and other documents and instruments from time to time executed and
delivered pursuant to this Credit Agreement and any documents or instruments
amending or supplementing the same, including, without limitation, the Borrower
and Managing Member Security Agreement, the Capital Contributions Pledge
Agreement and the Account Assignment.
     “Commercial Paper” means, with respect to a Conduit Lender, the promissory
notes issued or to be issued by such Conduit Lender (or its related commercial
paper issuer if such Conduit Lender does not itself issue commercial paper) in
the commercial paper market.
     “Commitment” means, with respect to each Alternate Lender, as the context
requires, the commitment of such Alternate Lender to make Loans (including Loans
funding draws under Letters of Credit) and to pay Assignment Amounts in
accordance herewith in an amount not to exceed the amount set forth opposite
such Alternate Lender’s name on Schedule 1.1 hereof and the heading “Commitment”
(or, in the case of an Alternate Lender which becomes a party hereto pursuant to
an Assignment and Assumption Agreement entered into pursuant to the terms
hereof, as set forth in such Assignment and Assumption Agreement); minus the
amount of any Commitment or portion thereof assigned by such Alternate Lender
pursuant to an Assignment and Assumption Agreement entered into pursuant to the
terms hereof; plus the amount of any increase to such Alternate Lender’s
Commitment consented to by such Alternate Lender prior to the time of
determination; provided, however, that, to the extent that the Facility Amount
is reduced or otherwise declines, the aggregate of the Commitments of all the
Alternate Lenders shall decline by a like amount and the Commitment of each
Alternate Lender shall decline in proportion thereto.
     “Compliance Certificate” is defined in Section 10.1(d).
     “Concentration Limit” has the meaning provided in the definition of
“Inclusion Percentage”.
     “Conduit Assignee” means any special purpose entity that finances its
activities directly or indirectly through asset backed commercial paper and is
administered by an Administrator or any of its Affiliates and designated by such
Administrator from time to time to accept an

7



--------------------------------------------------------------------------------



 



assignment from the applicable Conduit Lender of all or a portion of its Loans
and other interests hereunder.
     “Conduit Collateral Agent” means, with respect to any Conduit Lender, the
“Collateral Agent” (if any) with respect to such Conduit Lender’s commercial
paper program.
     “Conduit Investment Termination Date” means, with respect to any Conduit
Lender, the date of the delivery by such Conduit Lender to the Borrower of
written notice that such Conduit Lender elects, in its sole discretion, not to
make any further Loans or participate in any further Letters of Credit
hereunder.
     “Conduit Lender” means: (a) YC SUSI and any permitted Conduit Assignee
thereof; and (b) any other Person that shall become a party to this Credit
Agreement as a “Conduit Lender” pursuant to the terms hereof; and, subject to
the terms and conditions of this Credit Agreement, their respective successors
and assigns (but not any Participant who is not otherwise a party to this Credit
Agreement).
     “Conduit Lender Percentage” means, with respect to any Conduit Lender, at
any time, 100%, less the Alternate Lender Percentage of such Conduit Lender’s
Lender Group at such time.
     “Constituent Documents” means, for any entity, its constituent or
organizational documents, including: (a) in the case of a limited partnership,
its certificate of registration as a limited partnership and its limited
partnership agreement; (b) in the case of a limited liability company, its
certificate of formation or organization and its operating agreement or limited
liability company agreement; (c) in the case of a corporation, its articles or
certificate of incorporation and its bylaws; and (d) in the case of a joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state or jurisdiction of its
formation, in each case as amended from time to time.
     “Controlled Group” means: (a) the controlled group of corporations as
defined in Section 1563 of the Internal Revenue Code; or (b) the group of trades
or businesses under common control as defined in Section 414(c) of the Internal
Revenue Code, in each case of which any Borrower Party is a part or may become a
part.
     “CP Rate” means, for any Interest Period for any Portion of Loans funded by
a Conduit Lender (or its related commercial paper issuer if such Conduit Lender
does not itself issue commercial paper) of a Lender Group by issuing Commercial
Paper, the per annum rate equivalent to the sum of (a) the Used Fee, (b) the
Dealer Fee, and (c) the weighted average cost (as determined by the applicable
Administrator and including incremental carrying costs incurred with respect to
Commercial Paper maturing on dates other than those on which corresponding funds
are received by such Conduit Lender, other borrowings by such Conduit Lender
(other than under any Program Support Agreement) and any other costs associated
with the issuance of Commercial Paper) of or related to the issuance of
Commercial Paper that are allocated, in whole or in part, by such Conduit Lender
or the applicable Administrator to fund or maintain such

8



--------------------------------------------------------------------------------



 



Portion of Loans (and which may be also allocated in part to the funding of
other assets of such Conduit Lender); provided, however, that if any component
of such rate is a discount rate, in calculating the “CP Rate” for such Portion
of Loans for such Interest Period, such Conduit Lender shall for such component
use the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.
     “Credit Agreement” is defined in the preamble hereto.
     “Credit Parties” means Borrower, each Qualified Borrower, Managing Member,
Guarantor and Pledgor; “Credit Party” means any one of them.
     “Credit Party Claims” is defined in Section 5.4 hereof.
     “Credit Provider” means a Person providing a guaranty, in form and
substance reasonably acceptable to Administrative Agent, of the obligations of
an Included Investor to make Capital Contributions to a Credit Party, or, under
the applicable Investor Letter, to Administrative Agent for the benefit of the
Secured Parties.
     “Current Party” is defined in Section 14.13.
     “Dealer Fee” has the meaning provided in the Fee Letter.
     “Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.
     “Default Rate” has the meaning provided in the Fee Letter.
     “Defaulting Alternate Lender” means any Alternate Lender that: (a) has
failed to make its Pro Rata Share of any advance required to be made in respect
of Loans or any disbursement by the Letter of Credit Issuer in respect of Loans
or Letters of Credit, respectively; (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute; or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
     “Defaulting Investor” is defined in Section 2.1(c) hereof.
     “Designated Exclusion Event” means that, at any time, either: (a) five
(5) Designated Investors are Defaulting Investors, or (b) Designated Investors
with an aggregate Unfunded Capital Commitment greater than 10% of the total
aggregate Unfunded Capital Commitment of all Investors are Defaulting Investors,
provided, that for purposes of determining a Designated Exclusion Event, any
(i) Designated Investor that becomes a Defaulting Investor but that is replaced
by the Credit Parties with a new Designated Investor, or (ii) whose obligations
are transferred to any existing Designated Investor or Included Investor in
accordance with the terms

9



--------------------------------------------------------------------------------



 



of this Credit Agreement and the Operating Agreement or Stockholders Agreement,
as applicable, shall not be counted.
     “Designated Investor” means any Investor (other than an Included Investor):
(a) that has been so designated by 100% of the Lenders (in their sole
discretion) as a Designated Investor, as evidenced in writing executed by
Administrative Agent; and (b) that has delivered to Administrative Agent the
information and documents required under Section 8.1(p); provided that, from and
after the occurrence of an Investor’s Effective Removal Date, the Investor shall
no longer be a Designated Investor until such time as all Exclusion Events
affecting such Investor have been cured and such Investor shall have been
approved again as a Designated Investor in the sole and absolute discretion of
the Required Lenders. Designated Investors approved as such as of the Closing
Date are as set forth on Exhibit A.
     “Dollars” and the sign “$” means lawful currency of the United States of
America.
     “Downgrade Collateral Account” is defined in Section 7.2(a) hereof.
     “Downgrade Draw” is defined in Section 7.2(a) hereof.
     “Effective Removal Date” means, with respect to any Investor, fifteen
(15) Business Days following the occurrence of an Exclusion Event with respect
to such Investor.
     “Eligible Assignee” means: (a) a Lender or Program Support Provider; (b) an
Affiliate of a Lender or an Approved Fund with respect to a Lender; and (c) any
other Person approved by: (i) Administrative Agent and, (ii) unless an Event of
Default exists and is continuing at the time any assignment is effected in
accordance with Section 14.12(b) hereof, Borrower, each such approval not to be
unreasonably withheld or delayed by Borrower or Administrative Agent, as
applicable, and such approval to be deemed given by Borrower if no objection is
received by the assigning Lender and Administrative Agent from Borrower within
five (5) Business Days after notice of such proposed assignment has been
provided by the assigning Lender to Borrower; provided, however, that no Credit
Party or Affiliate of any Credit Party shall qualify as an “Eligible Assignee.”
     “Eligible Available Contributions of the Designated Investors” means, as of
any date, an amount equal to the sum of the products of (a) the Inclusion
Percentage for each Designated Investor multiplied by (b) the Unfunded Capital
Commitment of such Designated Investor, provided, that at any time a Designated
Exclusion Event has occurred and is continuing, the Eligible Available
Contributions of all Designated Investors shall be zero.
     “Eligible Available Contributions of the Included Investors” means, as of
any date, an amount equal to the sum of the products of (a) the Inclusion
Percentage for each Included Investor multiplied by (b) the Unfunded Capital
Commitment of such Included Investor.
     “Environmental Complaint” means any complaint, order, demand, citation or
notice threatened or issued in writing to any Credit Party by any Person with
regard to air emissions, water discharges, Releases, or disposal of any
Hazardous Material, noise emissions or any other environmental, health or safety
matter affecting any Credit Party or any of their Properties.

10



--------------------------------------------------------------------------------



 



     “Environmental Laws” means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re-authorization Act of 1986, 42 U.S.C. §9601 et seq.; (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act, 42
U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990;
(d) the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic
Substances Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state
and local laws, or ordinances, regulations or policies relating to pollution or
protection of human health or the environment including without limitation, air
pollution, water pollution, noise control, or the use, handling, discharge,
disposal or Release or recovery of on-site or off-site Hazardous Materials, as
each of the foregoing may be amended from time to time, applicable to any Credit
Party, and (g) any and all regulations promulgated under or pursuant to any of
the foregoing statutes.
     “Environmental Liability” means any written claim, demand, obligation,
cause of action, accusation or allegation, or any order, violation, damage
(including, without limitation, to any Person, property or natural resources),
injury, judgment, penalty or fine, cost of enforcement, cost of remedial action,
cleanup, restoration or any other cost or expense whatsoever, including Attorney
Costs and disbursements resulting from the violation or alleged violation of any
Environmental Law or the imposition of any Environmental Lien or otherwise
arising under any Environmental Law or resulting from any common law cause of
action asserted by any Person.
     “Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.
     “Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.
     “Equity Interest” means, (a) with respect to any member of Borrower, its
Membership Interest, and (b) with respect to any Stockholder, its Stockholder
Interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder by any
Governmental Authority, as from time to time in effect.
     “ERISA Investor” means an Investor that is (a) an “employee benefit plan”
(as such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA,
(b) any “plan” defined in Section 4975(e) of the Code other than a governmental
plan, (c) a group trust, as described in Revenue Ruling 81-100, or (d) a
partnership or commingled account of a fund, or any other entity, whose assets
include or are deemed to include the assets of one or more such employee benefit
plans subject to Title I of ERISA, as determined under Section 2510.3-101 or
Section 2550.401c-1 of the regulations of the United States Department of Labor
or under any other relevant legal authority.

11



--------------------------------------------------------------------------------



 



     “Event of Default” is defined in Section 12.1 hereof.
     “Excluded Taxes” means, with respect to any Tax Indemnified Party or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder: (a) taxes imposed on or measured by its net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such Tax Indemnified Party or recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located; (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Credit Party is located; and (c) in the case of a Foreign Person (other
than an assignee pursuant to a request by the Borrower under Section 14.14), any
withholding tax that (i) is attributable to such Foreign Person’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 4.1(e), or (ii) is imposed on amounts payable to such Foreign Person at
the time such Foreign Person becomes a party hereto (or designates a new Lending
Office) except to the extent of the additional amounts, if any, that such
Foreign Person (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive from the
Borrower with respect to such withholding tax pursuant to Section 4.1(a).
     “Exclusion Event” is defined in Section 2.1(c) hereof.
     “Facility Amount” means an amount equal to $75,000,000 as it may be reduced
by Borrower pursuant to Section 3.6, or increased pursuant to Section 2.12 (not
to exceed the Maximum Commitment).
     “Facility Increase Request” means the notice in the form of Exhibit G
pursuant to which Borrower requests an increase of the Commitments in accordance
with Section 2.12.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Administrative
Agent on such day on such transactions as determined by it.
     “Fee Letter” shall mean, collectively, each separate letter agreement by
and among Borrower and each Managing Agent and/or Administrative Agent, together
with all amendments and modifications thereof.
     “Foreign Person” means, with respect to any Credit Party, any Tax
Indemnified Party that is a resident of or organized under the laws of a
jurisdiction other than that in which such Credit Party is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbian shall be deemed to constitute a single
jurisdiction.

12



--------------------------------------------------------------------------------



 



     “Funding Ratio” means: (a) for a Governmental Plan Investor, the actuarial
present value of the assets of the plan over the actuarial present value of the
plan’s total benefit liabilities, as reported in such plan’s audited financial
statements; and (b) for an ERISA Investor, the funded current liability
percentage reported on Schedule B to the most recent Form 5500 filed by such
plan with the United States Department of Labor.
     “Generally Accepted Accounting Principles” or “GAAP” means those generally
accepted accounting principles and practices that are recognized as such by the
American Institute of Certified Public Accountants or by the Financial
Accounting Standards Board or through other appropriate boards or committees
thereof, and that are consistently applied for all periods, after the date
hereof, so as to properly reflect the financial position of such Person, except
that any accounting principle or practice required to be changed by the
Financial Accounting Standards Board (or other appropriate board or committee of
the said Board) in order to continue as a generally accepted accounting
principle or practice may be so changed.
     “Governmental Authority” means any foreign governmental authority, the
United States of America, any State of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having jurisdiction over
any Credit Party, any Agent, any Lender or the Letter of Credit Issuer, or any
of their respective businesses, operations, assets, or properties.
     “Governmental Plan Investor” means an Investor that is a pension plan and
that is a governmental plan as defined in Section 3(32) of ERISA.
     “Guaranteed Obligations” means those obligations guaranteed by the
Guarantor pursuant to the Guaranty of Capital.
     “Guarantor” is defined in the preamble to this Credit Agreement.
     “Guaranty” means the guaranty of the Guarantor made pursuant to the
Guaranty of Capital.
     “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent: (a) to
purchase any such Indebtedness or other obligation or any property constituting
security therefor; (b) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, comfort letters, take or
pay arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person; (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness; or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof.

13



--------------------------------------------------------------------------------



 



     “Guaranty of Capital” means that certain Guaranty of Capital, substantially
in the form of Exhibit P, dated as of the date hereof, executed by Guarantor in
favor of Administrative Agent on behalf of the Secured Parties.
     “Hazardous Material” means any substance, material, or waste which is or
becomes regulated, under any Environmental Law, as hazardous to public health or
safety or to the environment, including, but not limited to: (a) any substance
or material designated as a “hazardous substance” pursuant to Section 311 of the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq., or listed pursuant to
Section 307 of the Clean Water Act, as amended; (b) any substance or material
defined as “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; (c) any
substance or material defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; or (d) petroleum, petroleum products and
petroleum waste materials.
     “Hedging Agreements” means, collectively, interest rate protection
agreements, foreign currency exchange agreements, commodity purchase or option
agreements or other interest or exchange rate or commodity price hedging
agreements, in each case, entered into or purchased by Borrower.
     “Honor Date” is defined in Section 2.5(c)(i) hereof.
     “Implicit Borrowing Base Deficit” means, on any date of determination, the
amount (if any) by which: (a) the aggregate Principal Obligation is in excess of
(b) the Borrowing Base (provided that, for purposes of this definition, the
Borrowing Base shall be calculated as if each Effective Removal Date related to
each Exclusion Event shall have occurred).
     “Included Investor” means an Investor: (a) that has, or that has a Credit
Provider that has, met the Applicable Requirement for such Investor and that has
been designated on the Closing Date by Administrative Agent as an “Included
Investor”; (b) that has delivered to Administrative Agent the information and
documents required under Section 8.1(p); and (c) for Investors being added to
the Borrowing Base as an “Included Investor” after the Closing Date,
satisfaction of the requirements in clauses (a) and (b) above and (i) in the
case of a Rated Investor, with the consent of the Administrative Agent, acting
alone (which shall not be unreasonably withheld) as evidenced in a writing
executed by Administrative Agent, and (ii) in the cased of a Non-Rated Investor,
with the consent of 100% of the Lenders, as evidenced in a writing executed by
Administrative Agent; provided that a Defaulting Investor shall no longer be an
Included Investor until such time as all Exclusion Events affecting such
Investor have been cured and such Investor shall have been approved in writing
as an Included Investor in the sole and absolute discretion of Administrative
Agent, the Letter of Credit Issuer, and all of the Lenders. Included Investors
approved as such on the Closing Date are as set forth on Exhibit A.
     “Inclusion Percentage” means, (a) with respect to each Included Investor
and each Designated Investor, the highest percentage (up to 100%) which results
in an aggregate amount of Unfunded Capital Commitment of such Investor at such
time not exceeding the applicable Concentration Limit (as set forth below) for
such Investor as a percentage of the total aggregate Unfunded Capital Commitment
of all Investors at such time:

14



--------------------------------------------------------------------------------



 



              Concentration Limit (as a     percentage of the total    
aggregate Unfunded Capital Rating (1)   Commitment of all Investors)
AAA/Aaa
    15.0%
AA-/Aa3
    15.0%
A-/A3 or higher
    10.0%
BBB/Baa2 or higher
    5.0%
Non-Rated Included Investors(2)
    15.0%
Designated Investors(3)
    2.0%

 

(1)   Is the lower of the Rating of the Investor (or its Credit Provider, if
applicable) as issued by either Standard & Poor’s or Moody’s. If any Investor
has only one Rating from either Standard & Poor’s or Moody’s, then that Rating
shall apply. For any Investor that is an unrated subsidiary of a parent with a
Rating, a guaranty from the rated parent entity is required in order to apply
the Concentration Limit applicable to the rated parent.   (2)   In the aggregate
may not exceed 50% of the total aggregate Unfunded Capital Commitment of all
Investors at any time.   (3)   In the aggregate may not exceed 45% of the total
aggregate Unfunded Capital Commitment of all Investors at any time.

     (b) notwithstanding anything in clause (a) of this definition to the
contrary, so long as Yale University and/or any of its affiliates qualifies as
an Included Investor and has a Rating of AAA/Aaa, its Concentration Limit
(collectively with any affiliates) will be 17%.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments;
     (c) all net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) all indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

15



--------------------------------------------------------------------------------



 



     (f) all Capital Leases and Synthetic Lease Obligations; and
     (g) all Guaranty Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” is defined in Section 14.6(b) hereof.
     “Interest Component” means, with respect to a Conduit Lender, at any time
of determination, the aggregate for all Related Commercial Paper of such Conduit
Lender at such time of: (a) with respect to any Commercial Paper issued on an
interest bearing basis, the interest payable on such Commercial Paper at its
maturity (including any dealer commissions); and (b) with respect to any
Commercial Paper issued on a discount basis, the portion of the face amount of
such Commercial Paper representing the discount incurred in respect thereof
(including any dealer commissions).
     “Interest Period” means, (a) with respect to any Portion of Loans funded by
the issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Portion of Loans
and ending on (and including) the last day of the current calendar month, and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Interest Period for such Portion of
Loans and ending on (and including) the last day of the current calendar month;
and (b) with respect to any Portion of Loans not funded by the issuance of
Commercial Paper, (i) initially the period commencing on (and including) the
date of the initial purchase or funding of such Portion of Loans and ending on
(but excluding) the next following Settlement Date, and (ii) thereafter, each
period commencing on (and including) a Settlement Date and ending on (but
excluding) the next following Settlement Date; provided, that
     (A) any Interest Period with respect to any Portion of Loans which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however, if Yield in respect of such Interest
Period is computed by reference to the LIBOR Rate, and such Interest Period
would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Interest
Period shall end on the next preceding Business Day;
     (B) in the case of any Interest Period for any Portion of Loans which
commences before the Maturity Date and would otherwise end on a date occurring
after the Maturity Date, such Interest Period shall end on (but exclude) such
Maturity Date and

16



--------------------------------------------------------------------------------



 



the duration of each Interest Period which commences on or after the Maturity
Date shall be of such duration as shall be selected by the applicable Managing
Agent; and
     (C) any Interest Period in respect of which Yield is computed by reference
to the CP Rate may be terminated at the election of applicable Managing Agent,
in which case the Portion of Loans allocated to such terminated Interest Period
shall be allocated to a new Interest Period commencing on (and including) the
date of such termination and ending on (but excluding) the next following
Settlement Date, and shall accrue Yield at the Alternate Rate.
     “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended.
     “Investment Period” has the meaning provided in the Operating Agreement.
     “Investor” means each of Managing Member, Pledgor, any other member of
Borrower or Stockholder of Pledgor, as applicable.
     “Investor Letter” is defined in Section 5.1(b) hereof.
     “Investor Documents” means the Operating Agreement, the Stockholders
Agreement, each Investor Letter, and any amendments or supplements thereto or
modifications thereof, executed or delivered pursuant to the terms thereof and
this Credit Agreement, and any additional documents delivered in connection with
any such amendment, supplement or modification.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Request
for Letter of Credit, the Application and Agreement for Letter of Credit, and
any other document, agreement and instrument entered into by the Letter of
Credit Issuer and a Borrower Party or in favor of the Letter of Credit Issuer
and relating to any such Letter of Credit.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing. All L/C Advances shall be denominated in
Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

17



--------------------------------------------------------------------------------



 



permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
     “Lender” means each Conduit Lender and each Alternate Lender, as the
context may require, and collectively, the “Lenders”.
     “Lender Group” means each of: (a) the YC SUSI Lender Group; and (b) any
other “Lender Group” from time to time party hereto in accordance with the terms
hereof as designated by the Managing Agent of such group.
     “Lender Group Percentage” means, for any Lender Group, the percentage
equivalent (carried out to five decimal places) of a fraction the numerator of
which is the aggregate Commitments or Principal Obligation, as applicable, of
all Lenders in such Lender Group and the denominator of which is the aggregate
Commitments or Principal Obligation, as applicable, of all Lenders in all Lender
Groups.
     “Lender Party” is defined in Section 13.1(a) hereof.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender (or an affiliate of such Lender) identified on Schedule 14.7, or such
other office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
     “Letter of Credit” means a standby letter of credit issued by the Letter of
Credit Issuer pursuant to Section 2.5 hereof in the form of Exhibit D-2 hereto
(or such other form as approved by the Letter of Credit Issuer) in Dollars
either as originally issued or as the same may, from time to time, be amended or
otherwise modified or extended.
     “Letter of Credit Expiration Date” means the day that is the earlier of:
(a) fifteen (15) days prior to the Stated Maturity Date then in effect (or, if
such day is not a Business Day, the next preceding Business Day); or (b) the
date upon which Administrative Agent declares the Obligations due and payable
after the occurrence of an Event of Default.
     “Letter of Credit Fees” is defined in Section 2.10 hereof.
     “Letter of Credit Issuer” means Bank of America, or any Lender or Affiliate
of such Lender so designated, and which accepts such designation, by
Administrative Agent and approved by Borrower.
     “Letter of Credit Liability” means the aggregate amount of the undrawn face
amount of all outstanding Letters of Credit plus the amount drawn under Letters
of Credit for which the Letter of Credit Issuer and Lenders, or any one or more
of them, have not yet received payment or reimbursement (in the form of a
conversion of such liability to Loans, or otherwise) as required pursuant to
Section 2.5. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

18



--------------------------------------------------------------------------------



 



     “Letter of Credit Sublimit” means, at any time, seventy-five percent (75%)
of the Facility Amount at such time.
     “LIBOR Rate” means, for any Interest Period for any Portion of Loans for
any Lender Group, a rate per annum determined by Administrative Agent pursuant
to the following formula:

         
LIBOR Rate =
  London Interbank Offered Rate                                       
 
 
1.00 — Eurocurrency Reserve Percentage 
   
 
     

     where,
     “London Interbank Offered Rate” means, for such Interest Period:
(a) the rate per annum (carried out to the fifth decimal place) equal to the
rate that appears on the page of the Telerate Screen that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
page number 3750) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or
(b) in the event that the rate referenced in the preceding subsection (a) does
not appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by Administrative Agent to be the offered rate on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period, or
(c) in the event the rates referenced in the preceding subsections (a) or (b)
are not available, the rate per annum determined by Administrative Agent as the
rate of interest at which deposits in Dollars (for delivery on the first day of
such Interest Period) in same day funds in the approximate amount of the
applicable Portion of Loans to be funded by reference to the LIBOR Rate and with
a term equivalent to such Interest Period would be offered by its London Branch
to major banks in the offshore interbank market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period; and
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the maximum effective reserve percentage (expressed as a decimal, carried out to
the fifth decimal place) in effect on such date, whether or not applicable to
any Lender, under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor), as such regulation may be
amended from time to time or any successor regulation, for determining the
maximum reserve requirement (including any supplemental, emergency, or marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”). The LIBOR Rate shall be

19



--------------------------------------------------------------------------------



 



adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Percentage.
     “Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under any statute or law, or otherwise.
     “Liquidity Commitment” means an amount equal to 102% of the Facility Amount
in effect from time to time.
     “Loan” means an extension of credit by a Lender to a Borrower Party
pursuant to the terms and conditions of this Credit Agreement, and “Loans” means
the plural thereof. All Loans shall be denominated in Dollars.
     “Loan Amount” is defined in Section 2.3(g) hereof.
     “Loan Date” is defined in Section 2.3(a) hereof.
     “Loan Deficit” is defined in Section 2.3(h) hereof.
     “Loan Documents” means this Credit Agreement, the Notes (including any
renewals, extensions, re-issuances and refundings thereof), each Application and
Agreement for Letter of Credit, each of the Collateral Documents, the Guaranty
of Capital, each Assignment and Assumption Agreement and such other agreements
and documents, and any amendments or supplements thereto or modifications
thereof, executed or delivered pursuant to the terms of this Credit Agreement or
any of the other Loan Documents and any additional documents delivered in
connection with any such amendment, supplement or modification.
     “Loan Notice” means any notice substantially in the form of Exhibit C,
containing the information specified therein, executed and delivered by a
Borrower Party.
     “Managing Agent” means, with respect to any Lender Group, the Person acting
as Managing Agent therefor and designated as such on the signature pages hereto
or in the assignment pursuant to which such Lender Group becomes a party hereto,
and its successors and assigns.
     “Managing Member” is defined in the preamble to this Credit Agreement.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” means any circumstances or events which could
reasonably be expected to: (a) have any material adverse effect upon the
validity, performance, or enforceability of any of the Loan Documents executed
by Borrower, any Qualified Borrower, Managing Member, Guarantor or Pledgor;
(b) materially impair the ability of Borrower, Managing Member, Guarantor or
Pledgor, or any one of them, to fulfill their respective obligations under the
Loan Documents; (c) cause an Event of Default; or (d) impair, impede, or
jeopardize, in any material respect, the obligation or the liability of
Borrower, Managing

20



--------------------------------------------------------------------------------



 



Member, Guarantor or Pledgor to fulfill its obligations under the Operating
Agreement, Stockholders Agreement or Partnership Agreement, as applicable.
     “Maturity Date” means the earliest of: (a) the Stated Maturity Date;
(b) the date upon which Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) the date upon which
Borrower terminates the Commitments pursuant to Section 3.6 hereof or otherwise
and (d) fifteen (15) Business Days prior to the end of the Investment Period.
     “Maximum Commitment” means an amount equal to $300,000,000, as it may be
reduced by Borrower pursuant to Section 3.6.
     “Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.
     “Membership Interest” means, with respect to any member of Borrower, the
equity interest of such member in Borrower.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Non-Defaulting Alternate Lender” is defined in Section 2.3(h) hereof.
     “Non-Extension Notice Date” is defined in Section 2.5(b)(iii) hereof.
     “Non-Rated Investor” means an Investor that is not a Rated Investor.
     “Non-Rated Included Investor” means an Included Investor that is not a
Rated Investor.
     “Notes” means the promissory notes provided for in Section 3.1 hereof, and
all promissory notes delivered in substitution or exchange therefor, as such
notes may be amended, restated, reissued, extended or modified, and the
Qualified Borrower Notes; and “Note” means any one of the Notes.
     “Obligations” means all present and future Indebtedness, obligations, and
liabilities of any Credit Party to any of the Secured Parties, and all renewals
and extensions thereof (including, without limitation, Loans, Letters of Credit
Liability, or both), or any part thereof, arising pursuant to this Credit
Agreement (including, without limitation, the indemnity provisions hereof) or
represented by the Notes and each Application and Agreement for Letter of
Credit, and all interest accruing thereon, and Attorney Costs incurred in the
enforcement or collection thereof, regardless of whether such indebtedness,
obligations, and liabilities are direct, indirect, fixed, contingent, joint,
several, or joint and several; together with all indebtedness, obligations, and
liabilities of any Credit Party to any of the Secured Parties evidenced or
arising pursuant to any of the other Loan Documents, and all renewals and
extensions thereof, or any part thereof.
     “Operating Agreement” means that certain Operating Agreement of Borrower,
by and among Managing Member and Pledgor dated as of May 15, 2007, as
supplemented by that certain pledge agreement, dated as of May 15, 2007, from
Pledgor to Borrower, as each may be

21



--------------------------------------------------------------------------------



 



restated, modified, amended or supplemented from time to time, with the consent
of Administrative Agent, the Letter of Credit Issuer, and the Lenders to the
extent expressly required hereby.
     “Operating Company” means an “operating company” within the meaning of 29
C.F.R. §2510.3-101(c) of the regulations of the United States Department of
Labor.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.
     “Participant” is defined in Section 14.12(f).
     “Partnership Agreement” means that certain Agreement of Limited Partnership
of Guarantor, dated as of May 13, 2003, as previously restated, modified,
amended or supplemented from time to time, with the consent of the
Administrative Agent, the Letter of Credit Issuer and the Lenders to the extent
expressly required hereby.
     “Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor, but with
respect to which such Investor is not in default.
     “Person” means an individual, sole proprietorship, joint venture,
association, trust, estate, business trust, corporation, limited liability
company, nonprofit corporation, partnership, sovereign government or agency,
instrumentality, or political subdivision thereof, or any similar entity or
organization.
     “Plan” means any plan, including single employer and multi-employer plans
to which Section 4021(a) of ERISA applies, or any retirement medical plan, each
as established or maintained for employees of Borrower or any member of the
Controlled Group to which Section 4021(a) of ERISA applies.
     “Plan Asset Regulations” means 29 C.F.R §2510.3-101, et seq.
     “Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.
     “Pledgor” is defined in the first paragraph hereof.
     “Portion of Loan” is defined in Section 2.4 hereof.
     “Potential Default” means any condition, act, or event which, with the
giving of notice or lapse of time or both, would become an Event of Default.
     “Principal Obligation” means the sum of: (a) the aggregate outstanding
principal amount of the Loans; plus (b) the Letter of Credit Liability.

22



--------------------------------------------------------------------------------



 



     “Pro Rata Share” means, with respect to each Lender, the percentage
obtained from the fraction: (a) (i) the numerator of which is the Commitment of
such Lender; and (ii) the denominator of which is the aggregate Commitments of
all Lenders; or (b) in the event the Commitments are zero (0): (i) the numerator
of which is the Principal Obligation outstanding with respect to such Lender;
and (ii) the denominator of which is the total Principal Obligation outstanding.
     “Program Support Agreement” means and includes, with respect to any Conduit
Lender, any agreement entered into by any Program Support Provider providing for
the issuance of one or more letters of credit for the account of such Conduit
Lender (or any related commercial paper issuer that finances such Conduit
Lender), the issuance of one or more surety bonds for which such Conduit Lender
(or such related issuer) is obligated to reimburse the applicable Program
Support Provider for any drawings thereunder, the sale by such Conduit Lender
(or such related issuer) to any Program Support Provider of its interests
hereunder (or portions thereof or participations therein) or the making of loans
or other extensions of credit to such Conduit Lender (or such related issuer) in
connection with such Conduit Lender’s (or such related issuer’s) commercial
paper program, together with any letter of credit, surety bond or other
instrument issued thereunder.
     “Program Support Provider” means and includes, with respect to any Conduit
Lender, any Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender (or any related commercial paper issuer that finances such Conduit
Lender) or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such Conduit
Lender’s (or such related issuer’s) commercial paper program.
     “Prohibited Event” is defined in Section 4.7.
     “Property” means any real property, improvements thereon and any leasehold
or similar interest in real property which is owned, directly or indirectly, by
any Borrower Party, or secures any investment of any Borrower Party.
     “Qualified Borrower” means any entity, which entity may be organized in the
United States or outside of the United States, in which Borrower owns a direct
or indirect ownership interest or through which Borrower will acquire an
investment, the indebtedness of which entity can be guaranteed by Borrower
pursuant to the terms of the Operating Agreement, and which entity has executed
a Qualified Borrower Note and in respect of which entity Borrower has executed a
Borrower Guaranty.
     “Qualified Borrower Letter of Credit Note” means a letter of credit note
executed and delivered by a Qualified Borrower, in the form of Exhibit B-3
attached hereto, the payment of which is guaranteed by Borrower pursuant to a
Borrower Guaranty, as such note may be amended, restated, reissued, extended or
modified.
     “Qualified Borrower Notes” means the Qualified Borrower Promissory Notes
and the Qualified Borrower Letter of Credit Notes, and “Qualified Borrower Note”
means any one of them, as such note may be amended, restated, reissued, extended
or modified.

23



--------------------------------------------------------------------------------



 



     “Qualified Borrower Promissory Note” means a promissory note executed and
delivered by a Qualified Borrower, in the form of Exhibit B-2 attached hereto,
the payment of which is guaranteed by Borrower pursuant to a Borrower Guaranty.
     “Rate Type” means the LIBOR Rate, the Base Rate or the CP Rate.
     “Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor, or Responsible Party that has a Rating).
     “Rating” means, for any Person, its senior unsecured debt rating (or
equivalent thereof, such as, but not limited to, a corporate credit rating,
issuer rating/insurance financial strength rating (for an insurance company),
general obligation rating (for a governmental entity), or revenue bond rating
(for an educational institution)) from either of S&P or Moody’s.
     “Register” is defined in Section 14.12(e) hereof.
     “Regulation T,” “Regulation U,” and “Regulation X” means Regulation T, U,
or X, as the case may be, of the Board of Governors of the Federal Reserve
System, from time to time in effect, and shall include any successor or other
regulation relating to reserve requirements or margin requirements, as the case
may be, applicable to member banks of the Federal Reserve System.
     “Related Commercial Paper” means, with respect to any Conduit Lender, at
any time of determination, Commercial Paper of such Conduit Lender (or its
related commercial paper issuer) the proceeds of which are then allocated by the
Administrator of such Conduit Lender (or its related commercial paper issuer) as
the source of funding the acquisition or maintenance of its Principal Obligation
hereunder.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Material through or in the air, soil, surface water,
groundwater, of any Property.
     “Request for Letter of Credit” means a request for the issuance of a Letter
of Credit substantially in the form of Exhibit D-1 hereto.
     “Required Lenders” means: (a) Alternate Lenders (other than Defaulting
Alternate Lenders) holding an aggregate of more than fifty (50%) of the
aggregate Commitments of all Alternate Lenders (other than Defaulting Alternate
Lenders); or (b) at any time that the Available Loan Amount is zero (0),
Alternate Lenders (other than Defaulting Alternate Lenders) owed an aggregate of
more than fifty (50%) of the Principal Obligation outstanding and payable to all
Lenders (other than Defaulting Alternate Lenders) at such time (including, for
purposes of such calculation, each Alternate Lender’s Alternate Lender Pro Rata
Share of that portion of the Principal Obligations outstanding and payable to
the Conduit Lender in its Lender Group).
     “Responsible Officer” means: (a) in the case of a corporation, its
president, senior vice president, any vice president or treasurer, and, in any
case where two Responsible Officers are acting on behalf of such corporation,
the second such Responsible Officer may be a secretary or

24



--------------------------------------------------------------------------------



 



assistant secretary; (b) in the case of a limited partnership, the Responsible
Officer of the general partner, acting on behalf of such general partner in its
capacity as general partner; and (c) in the case of a limited liability company,
the chief executive officer, president, general counsel, chief financial
officer, or senior vice president of the managing member, acting on behalf of
such managing member in its capacity as managing member.
     “Responsible Party” means, for any Governmental Plan Investor: (a) if the
state under which the Governmental Plan Investor operates is obligated to fund
the Governmental Plan Investor and is liable to fund any shortfalls, the state;
and (b) otherwise, the Governmental Plan Investor itself.
     “S&P” means Standard & Poor’s Rating Services, a division of the McGraw &
Hill Companies, Inc. and any successor thereto.
     “Secured Parties” means, collectively, the Lenders, Agents, Arranger,
Letter of Credit Issuer, Program Support Providers, Conduit Collateral Agents
and Indemnitees, and “Secured Party” means any of the foregoing.
     “Settlement Date” means the 12th day of each month (or, if such day is not
a Business Day, on the next succeeding Business Day); provided that after the
Maturity Date, any Business Day selected from time to time by Administrative
Agent shall be a Settlement Date.
     “Solvent” means, with respect to any Person as of a particular date, that
on such date: (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business; (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course; (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage; (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person; and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured.
     “Sponsor” of an ERISA Investor means a sponsor as that term is understood
under ERISA, specifically, the entity that established the plan and is
responsible for the maintenance of the plan and, in the case of a plan that has
a sponsor and participating employers, the entity that has the ability to amend
or terminate the plan.
     “Stockholder” means a holder of shares of the equity interests of Pledgor.
     “Stockholders Agreement” means the Stockholders Agreement of Pledgor, dated
as of May 15, 2007, as the same may be amended, restated, supplemented or
otherwise modified from time to time with the consent of Administrative Agent,
the Letter of Credit Issuer, and the Lenders to the extent expressly required
hereby.

25



--------------------------------------------------------------------------------



 



     “Stockholders Interest” means, with respect to any Stockholder, its equity
interest in Pledgor.
     “Stated Maturity Date” means October 10, 2011.
     “Subsequent Investor” is defined in Section 11.5(c) hereof.
     “Swap Contract” means: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts: (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under: (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Tax Indemnified Parties” means, collectively, the Letter of Credit Issuer,
the Lenders, Agents, the Program Support Providers and Conduit Collateral
Agents, and “Tax Indemnified Party” means any of the foregoing.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “UCC” is defined in Section 8.1.

26



--------------------------------------------------------------------------------



 



     “Unfunded Capital Commitment” means, with respect to any Investor at any
time: (a) such Investor’s Capital Commitment at such time, excluding (1) any
Capital Commitment subject to a Pending Capital Call and (2) returns of Capital
Contributions, unless a confirmation certificate in form and substance
satisfactory to the Administrative Agent has been received by the Administrative
Agent from a Credit Party, reporting the returned Capital Contributions and
providing the amounts of the remaining unfunded Capital Commitments of the
Investors; minus (b) such Investor’s aggregate Capital Contributions made prior
to such time.
     “Unreimbursed Amount” is defined in Section 2.5(c)(i) hereof.
     “Used Fee” has the meaning provided in the Fee Letter.
     “YC SUSI” means YC SUSI Trust, a Delaware Statutory Trust.
     “YC SUSI Alternate Lenders” means the Alternate Lenders in the YC SUSI
Lender Group, as set forth on the signature pages hereto or the applicable
Assignment and Assumption Agreement.
     “YC SUSI Lender Group” means YC SUSI, any permitted Conduit Assignee
thereof, the YC SUSI Alternate Lenders from time to time party hereto and Bank
of America, as Managing Agent.
     “Yield” means, the sum of:
     (a) for any Portion of Loans for any Lender Group during any Interest
Period to the extent a Conduit Lender funds such Portion of Loans through the
issuance of Commercial Paper (directly or indirectly through a related
commercial paper issuer);

         
CPR x L x
    D  
 
       
 
    360  

     (b) for any Portion of Loans funded by the Alternate Lenders and for any
Portion of Loans for any Lender Group to the extent the related Conduit Lender
does not fund such Portion of Loans through the issuance of Commercial Paper
(directly or indirectly through a related commercial paper issuer);

         
AR/BR x L x
    D  
 
       
 
    360  

where:
AR/BR = the Alternate Rate or Base Rate, as applicable, for such Portion of
Loans for such Interest Period;
CPR = the CP Rate for such Portion of Loans for such Interest Period (as
determined by each applicable Administrator on or prior to the fifth Business
Day of the calendar month next following such Interest Period);

27



--------------------------------------------------------------------------------



 



D = the actual number of days during such Interest Period, and
L = the amount of such Portion of Loans during such Interest Period;
     provided that no provision of this Credit Agreement shall require the
payment or permit the collection of Yield in excess of the Maximum Rate; and
provided, further, that at all times during the existence of an Event of Default
or after the Maturity Date, Yield for all Portions of Loans shall accrue at the
Default Rate. Without limiting the obligation of any Borrower Party to pay
interest pursuant to Section 3.3, Yield shall include interest pursuant to
Section 3.3 on the Principal Obligation and all other Obligations not paid or
deposited when due under this Credit Agreement or under the Notes.
     1.2. Other Definitional Provisions.
     (a) All terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document.
     (b) Defined terms used in the singular shall import the plural and vice
versa.
     (c) The words “hereof,” “herein,” “hereunder,” and similar terms when used
in this Credit Agreement shall refer to this Credit Agreement as a whole and not
to any particular provisions of this Credit Agreement.
     (d) The term “including” is by way of example and not limitation. The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.
     (e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (f) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Loan Document.
     (g) Unless otherwise specified in the Loan Documents, time references are
to time in New York, New York.
     1.3. Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the documents issued
in connection therewith, but only to the extent such maximum face amount is in
effect at such time.

28



--------------------------------------------------------------------------------



 



2. LOANS AND LETTERS OF CREDIT
     2.1. The Commitment.
     (a) Committed Amount. Subject to the terms and conditions herein set forth,
including Sections 8.1, 8.2 (if applicable) and 8.3, Lenders having Commitments
agree severally, during the Availability Period: (i) to extend to Borrower or
any Qualified Borrower a revolving line of credit; and (ii) to participate in
Letters of Credit issued by the Letter of Credit Issuer for the account of
Borrower or any Qualified Borrower.
     (b) Limitation on Borrowings. Notwithstanding anything to the contrary
herein contained, Lenders shall not be required to advance any Borrowing or
cause the issuance of any Letter of Credit hereunder if:
     (i) after giving effect to such Borrowing or issuance of such Letter of
Credit: (A) the Principal Obligation would exceed the Available Loan Amount;
(B) the Letter of Credit Liability would exceed the Letter of Credit Sublimit;
or (C) any Implicit Borrowing Base Deficit would exist; or
     (ii) an Event of Default or a Potential Default exists.
     (c) Exclusion Events. If any of the following events (each, an “Exclusion
Event”) shall occur with respect to any Designated Investor or any Included
Investor or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Investor (such Investor hereinafter referred to as a “Defaulting
Investor”):
     (i) it shall: (A) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (B) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (C) make a general assignment for the benefit of creditors; (D) file a
petition or answer seeking reorganization or an arrangement with creditors or
take advantage of any Debtor Relief Laws; (E) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization, or insolvency proceeding; or
(F) take any personal, partnership, limited liability company, corporate or
trust action, as applicable, for the purpose of effecting any of the foregoing;
     (ii) an order, order for relief, judgment, or decree shall be entered by
any court of competent jurisdiction or other competent authority approving a
petition seeking such Person’s reorganization or appointing a receiver,
custodian, trustee, intervenor, or liquidator of such Person or of all or
substantially all of its assets, and such order, judgment, or decree shall
continue unstayed and in effect for a period of sixty (60) days;
     (iii) any final judgment(s) for the payment of money which in the aggregate
exceed fifteen percent (15%) of its net worth shall be rendered against such
Person, and such judgment or judgments shall not be satisfied or discharged

29



--------------------------------------------------------------------------------



 



at least ten (10) days prior to the date on which any of its assets could be
lawfully sold to satisfy such judgment;
     (iv) such Investor shall repudiate, challenge, or declare unenforceable its
obligation to make contributions to the capital of the applicable Credit Party
pursuant to its Capital Commitment or a Call Notice; shall otherwise disaffirm
any material provision of the Operating Agreement, the Stockholders Agreement or
the Partnership Agreement, as applicable; or shall otherwise disaffirm any
material provision of its Investor Letter; or a court of competent jurisdiction
finds such Capital Commitment or the obligations under its Investor Letter
unenforceable;
     (v) such Investor shall fail to make a contribution to the capital of the
applicable Credit Party when required pursuant to a Call Notice, subject to any
applicable notice or cure periods, or shall otherwise be in material default
under the Operating Agreement, the Stockholders Agreement, its Investor Letter
or any Loan Document, following any applicable notice requirements or cure
periods;
     (vi) any representation or warranty made under its Investor Letter or any
Loan Documents executed by such Person shall prove to be untrue or inaccurate in
any material respect, as of the date on which such representation or warranty is
made, and such Person shall fail to cure the adverse effect of the failure of
such representation or warranty within thirty (30) days after written notice
thereof is delivered by Administrative Agent to Borrower and to such Person;
     (vii) such Investor shall transfer its Equity Interest in Borrower or
Pledgor, as applicable, in violation of this Credit Agreement;
     (viii) default shall occur in the performance by it of any of the covenants
or agreements contained in its Investor Letter, the Operating Agreement, the
Stockholders Agreement or the Partnership Agreement (except, in each case, as
otherwise specifically addressed in this Section 2.1(c), in which case no grace
period beyond any provided for herein shall apply) and such default shall
continue uncured to the satisfaction of Administrative Agent for a period of
thirty (30) days after written notice thereof has been given by Administrative
Agent to Borrower and to such Investor;
     (ix) in the case of each Included Investor that is a Rated Investor, it
shall fail to maintain the Applicable Requirement for such Investor required in
the definition of Applicable Requirement in Section 1 hereof;
     (x) in the case of any Non-Rated Included Investor, such Investor shall
fail to maintain a net worth (determined in accordance with Generally Accepted
Accounting Principles), measured at the end of each fiscal year of such Person,
of at least seventy-five percent (75%) of the initial net worth of such
Investor, Sponsor, Responsible Party, or Credit Provider measured at the end of
the fiscal

30



--------------------------------------------------------------------------------



 



year preceding the designation of such Investor as an Included Investor
hereunder; or
     (xi) in the case of each Designated Investor and Non-Rated Included
Investor, following the occurrence of an event which materially adversely
affects the ability of such Investor to fulfill its obligations under the
Operating Agreement or the Stockholders Agreement, as applicable, and the
Required Lenders elect to declare the occurrence of an Exclusion Event with
respect to such Investor,
then as of the Effective Removal Date for such Exclusion Event, such Investor
shall no longer be a Designated Investor or an Included Investor, as applicable,
and Administrative Agent and the Borrower Parties shall treat such Defaulting
Investor’s Capital Commitment and Unfunded Capital Commitment as zero (0) for
purposes of: (A) calculating the aggregate Unfunded Capital Commitment of the
Designated Investors or Included Investors, as applicable, with respect to this
Credit Agreement; (B) calculating the Available Loan Amount and Borrowing Base;
and (C) calculating whether a mandatory prepayment is required to be made by
Borrower pursuant to Section 2.1(d).
     (d) Mandatory Prepayment.
     (i) Excess Loans Outstanding. If, on any day, the Principal Obligation
exceeds the Available Loan Amount or if an Implicit Borrowing Base Deficit
exists (including, without limitation, as a result of an Exclusion Event), then
the Credit Parties shall pay on demand such excess or amount of Implicit
Borrowing Base Deficit, as applicable, to Administrative Agent, for the benefit
of Lenders, in immediately available funds (except to the extent any such excess
is otherwise addressed by Section 2.1(d)(ii): (A) promptly on demand (but in no
event later than one (1) Business Day), to the extent such funds are available
in the Collateral Account or another account maintained by Borrower; and
(B) within fifteen (15) Business Days of demand to the extent that it is
necessary for a Credit Party to issue Call Notices to fund such required payment
(and the Credit Parties shall issue such Call Notices during such time, and
shall pay such excess or amount of Implicit Borrowing Base Deficit, as
applicable, immediately after the Capital Contributions relating to such Call
Notice are received); provided that the amount of such excess shall be paid to
Administrative Agent concurrently with the creation of such excess or deficit if
it results from any willful act of any Credit Party. The Credit Parties hereby
agree that Administrative Agent may withdraw from the Collateral Account any
Capital Contributions deposited therein in respect of such Call Notices until
the payment obligations required by this Section 2.1(d)(i) have been satisfied
in full.
     (ii) Excess Letters of Credit Outstanding. If any excess or amount of
Implicit Borrowing Base Deficit, as applicable, calculated pursuant to
Section 2.1(d)(i) is attributable to undrawn Letters of Credit, the Credit
Parties shall Cash Collateralize the Letter of Credit Liability in the amount of
such excess or Implicit Borrowing Base Deficit, as applicable, when required
pursuant to the

31



--------------------------------------------------------------------------------



 



terms of Section 2.1(d)(i), as security for such portion of the Obligations.
Unless otherwise required by law, upon: (i) a change in circumstances such that
the Principal Obligation no longer exceeds the Available Loan Amount; or
(ii) the full and final payment of the Obligations, Administrative Agent shall
return to the Credit Parties (or the applicable Qualified Borrower) any amounts
remaining in said cash collateral account.
     (e) Loans in Dollars. Each Loan made pursuant to this Credit Agreement
shall be both funded and payable in Dollars.
     2.2. Revolving Credit Commitment. Subject to the terms and conditions
herein set forth, each Alternate Lender severally agrees, on any Business Day
during the Availability Period, to make Loans to Borrower or any Qualified
Borrower at any time and from time to time in an aggregate principal amount up
to such Lender’s Commitment at any such time; provided, however, that, after
making such Loans: (a) such Lender’s Pro Rata Share of the Principal Obligation
would not exceed such Lender’s Commitment as of such date; and (b) the Principal
Obligation of such Lender’s Lender Group would not exceed the aggregate
Commitment of the Alternate Lenders in such Lender Group. Subject to the
foregoing limitation, the conditions set forth in Section 8 and the other terms
and conditions hereof, Borrower or any Qualified Borrower may borrow, repay
without penalty or premium, and re-borrow hereunder, during the Availability
Period. Each Borrowing pursuant to this Section 2.2 shall be funded ratably by
each Lender Group in accordance with its Lender Group Percentage. No Lender
shall be obligated to fund any Loan if the interest rate applicable thereto
under Section 2.11 hereof would exceed the Maximum Rate in effect with respect
to such Loan.
     2.3. Borrowing Procedures.
     (a) Loan Notice. The applicable Borrower Party may request a Loan hereunder
by delivering to Administrative Agent, by electronic mail, facsimile or by
telephone notice followed by the written confirmation via electronic mail or
other evidence of writing, a Loan Notice, appropriately completed and signed by
a Responsible Officer of such Borrower Party (and each Loan Notice submitted by
a Qualified Borrower must be countersigned by a Responsible Officer of
Borrower), no later than 11:00 a.m. at least two (2) Business Days prior to the
proposed date of any Loan (including the initial Loan). Each such Loan Notice
shall specify: (i) the desired amount of such Loan, which shall be (a) at least
$500,000 at all times when there is only one Alternate Lender party hereto, and
(b) at least $1,000,000 at all times when there are two or more Alternate
Lenders party hereto; (ii) the desired date of such Loan (the “Loan Date”),
which shall be a Business Day; and (iii) such other information as is required
by the form of such Loan Notice. Each Loan Notice submitted by such Borrower
Party shall be deemed to constitute a representation and warranty by the
applicable Borrower Party that: (i) the representations and warranties set forth
in Section 9 hereof are true and correct in all material respects on and as of
the date of such Loan Notice, with the same force and effect as if made on and
as of such date (except to the extent of changes in facts or circumstances that
have been disclosed to the Administrative Agent and do not constitute an Event
of Default or a Potential Default under this Credit Agreement or any other Loan
Document); (ii) no Event of Default or, to its knowledge, Potential Default

32



--------------------------------------------------------------------------------



 



exists and is continuing at such date; (iii) the conditions specified in
Sections 8.1, 8.2 (if applicable) and 8.3, have been or will be satisfied as of
the Loan Date; and (iv) after giving effect to such Borrowing, the Principal
Obligation will not exceed the Available Loan Amount as of such date. No Loan
Notice shall be valid hereunder for any purpose unless it shall have been
accompanied or preceded by the information and other documents required to be
delivered in accordance with this Section 2.3. All Loans hereunder shall be made
by each Lender Group on a pro rata basis based on the Lender Group Percentage of
each Lender Group.
     (b) Further Information. Each Loan Notice shall be accompanied or preceded
by: (A) a Borrowing Base Certificate dated the date of such Loan Notice; and
(B) such documents as are required to satisfy any applicable conditions
precedent as provided in Section 8.2.
     (c) Notification of Conduit Lender. Administrative Agent will promptly
notify each Managing Agent of Administrative Agent’s receipt of any Loan Notice,
and each Managing Agent will promptly notify each of the Lenders in its Lender
Group. If the Loan Notice is received prior to the Conduit Investment
Termination Date for a Conduit Lender, such Conduit Lender (or its Administrator
on its behalf) shall instruct Administrative Agent to accept or reject such Loan
Notice by notice given to Administrative Agent and the applicable Borrower Party
by telephone or facsimile by no later than the close of its business on the
later of the Business Day of its receipt of any such Loan Notice or the Business
Day prior to the applicable Loan Date.
     (d) Loan Notice Irrevocable. Each Loan Notice shall be irrevocable and
binding on such Borrower and any applicable Qualified Borrower, and Borrower
(and, if applicable, the Qualified Borrower) shall indemnify Lenders against any
cost, loss, or expense incurred by Lenders, or any of them, as a result of any
failure to fulfill, on or before the date specified in the Loan Notice, the
conditions to such Borrowing set forth herein, including, without limitation,
any cost, loss, or expense incurred by reason of the liquidation or redeployment
of the deposits or other funds acquired by Lenders, or any of them, to fund the
Borrowing to be made by Lenders as a part of such Borrowing when such Borrowing,
as a result of such failure, is not made on such date (including, in the case of
a Conduit Lender, pursuant to a Program Support Agreement), except with respect
to a Borrowing for a Loan at the Base Rate, as to which Borrower shall not be
required to indemnify Lenders against such costs, losses or expenses incurred by
Lenders as a result of such liquidation or redeployment of funds. A certificate
of Administrative Agent setting forth the amount of any such cost, loss or
expense, and the basis for the determination thereof and the calculation
thereof, shall be delivered to Borrower and the applicable Qualified Borrower
and shall, in the absence of a manifest error, be conclusive and binding
     (e) Alternate Lender’s Commitment. At no time will any Conduit Lender have
any obligation to fund a Loan or participate in any Letter of Credit. At all
times on and after the Conduit Investment Termination Date for a Conduit Lender
or if a Conduit Lender has failed for whatever reason to fund its portion of a
Borrowing in full, all Loans and participations in Letters of Credit shall be
made by the Alternate Lenders of the

33



--------------------------------------------------------------------------------



 



related Lender Group. At any time when a Conduit Lender has rejected a request
for Loan (it being understood that if a Conduit Lender does not fund any Loan in
relation to which all of the conditions precedent set forth in Section 8.2 (if
applicable) and Section 8.3 have been satisfied on the date set forth in the
applicable Loan Notice, such Conduit Lender shall be deemed to have rejected the
request for Loan), the related Managing Agent shall so notify the related
Alternate Lenders and such Alternate Lenders shall make such Loan, on a pro rata
basis, in accordance with their respective Alternate Lender Pro Rata Shares.
Notwithstanding anything contained in this Section 2.3(e) or elsewhere in this
Credit Agreement to the contrary, no Alternate Lender shall be obligated to
provide Administrative Agent or any Borrower Party with funds in connection with
a Loan in an amount that would result in the sum of the portion of the Loans
then funded by it plus such Alternate Lender’s Alternate Lender Pro Rata Share
of the applicable Lender Group Percentage of the Letter of Credit Liability
exceeding its Commitment then in effect (minus the unrecovered principal amount
of such Alternate Lender’s investments in the Principal Obligation pursuant to
the Program Support Agreement to which it is a party). The obligation of each
Alternate Lender to remit its Alternate Lender Pro Rata Share of any such Loan
requested of its Lender Group shall be several from that of each other Alternate
Lender, and the failure of any Alternate Lender to so make such amount available
to Administrative Agent shall not relieve any other Alternate Lender of its
obligation hereunder.
     (f) Payment of Loan. On any Loan Date, each Conduit Lender or each
Alternate Lender, as the case may be, shall remit its share of the aggregate
amount of such Loan to Administrative Agent, by wire transfer of immediately
available funds to Administrative Agent for the account of the appropriate
Borrower Party no later than 12:00 noon. Administrative Agent shall in turn
forward the same in immediately available funds to the appropriate Borrower
Party’s account at Administrative Agent specified in the Loan Notice, or, if
requested by the applicable Borrower Party in the Loan Notice, wire transfer
such funds as requested.
     (g) Managing Agents May Advance Funds. Unless a Managing Agent shall have
received notice from any Lender in its Lender Group that such Person will not
make its share of any Loan available on the applicable Loan Date therefor (for
purposes of this paragraph only, the “Loan Amount”), such Managing Agent may
(but shall have no obligation to) make any such Lender’s share of any such Loan
available to the applicable Borrower Party in anticipation of the receipt by
such Managing Agent of such Loan Amount from the applicable Lender. To the
extent any such Lender fails to remit such Loan Amount to such Managing Agent
after any such advance by such Managing Agent on such Loan Date, such Lender
shall be required to pay such Loan Amount for its own account, together with
interest thereon at a per annum rate equal to the Federal Funds Rate to such
Managing Agent upon its demand therefor. If such Lender does not pay such Loan
Amount together with such interest, such Managing Agent will promptly notify the
Borrower, and Borrower shall immediately pay such Loan Amount to Administrative
Agent (for distribution to the applicable Managing Agent), together with
interest thereon from the applicable Loan Date through the date such Loan Amount
is repaid to Administrative Agent promptly on demand, to the extent such funds
are available in the Collateral Account; and otherwise, to the extent that it is
necessary for

34



--------------------------------------------------------------------------------



 



Borrower to issue Call Notices to fund such required payment, within fifteen
(15) Business Days after Administrative Agent’s demand (but, in any event, the
Credit Parties shall issue such Call Notices and shall make such payment
promptly after the related Capital Contributions are received); or (ii) from any
Qualified Borrower (as applicable), promptly on demand; in each case, together
with interest at a rate per annum equal to the rate applicable to the requested
Borrowing for the period commencing on the borrowing date and ending on (but
excluding) the date Administrative Agent recovers the amount from Borrower.
Until such amount shall be repaid, such amount shall be deemed to be a Loan
funded by the applicable Managing Agent and such Managing Agent shall be deemed
to be the owner of such Loan. Upon the payment of such amount to Administrative
Agent by such Lender, such payment shall constitute such Person’s payment of its
share of the applicable Loan.
     (h) Defaulting Alternate Lender. If, by 2:00 p.m. on any Loan Date or
Assignment Date, as applicable, whether or not any Managing Agent has advanced
the amount of the applicable Loan or paid the applicable Assignment Amount, one
or more Alternate Lenders in a Lender Group (each, a “Defaulting Alternate
Lender”, and each Alternate Lender other than any Defaulting Alternate Lender
being referred to as a “Non-Defaulting Alternate Lender”) fails to make its
share of any Loan available to Administrative Agent pursuant to Section 2.3(f)
or any Assignment Amount payable by it pursuant to Section 7.1 (the aggregate
amount not so made available to Administrative Agent being herein called in
either case the “Loan Deficit”), then such Alternate Lender’s Managing Agent
shall, by no later than 2:30 p.m. on the applicable Loan Date or the applicable
Assignment Date, as the case may be, instruct each Non-Defaulting Alternate
Lender in such Lender Group to pay, by no later than 3:00 p.m. on such date, in
immediately available funds, to the account designated by Administrative Agent,
an amount equal to the lesser of: (i) such Non-Defaulting Alternate Lender’s
proportionate share (based upon the relative Commitments of the Non-Defaulting
Alternate Lenders) of the Loan Deficit with respect to such Lender Group; and
(ii) its unused Commitment. A Defaulting Alternate Lender shall forthwith, upon
demand, pay to its related Managing Agent for the ratable benefit of the
Non-Defaulting Alternate Lenders all amounts paid by each Non-Defaulting
Alternate Lender on behalf of such Defaulting Alternate Lender, together with
interest thereon, for each day from the date a payment was made by a
Non-Defaulting Alternate Lender until the date such Non Defaulting Alternate
Lender has been paid such amounts in full, at a rate per annum equal to the
Default Rate. In addition, if, after giving effect to the provisions of the
immediately preceding sentence, any Loan Deficit with respect to any Assignment
Amount continues to exist, each such Defaulting Alternate Lender shall pay
interest to the related Managing Agent, for the account of the related Conduit
Lender, on such Defaulting Alternate Lender’s portion of such remaining Loan
Deficit, at a rate per annum, equal to the Default Rate, for each day from the
applicable Assignment Date until the date such Defaulting Alternate Lender shall
pay its portion of such remaining Loan Deficit in full to such Conduit Lender.
     (i) Intent to Fund. Subject to Section 2.4, each Conduit Lender confirms
with Borrower that it intends to fund all Loans hereunder through the issuance
of its Commercial Paper to the extent reasonably available prior to the
occurrence of an Event of Default or Potential Default.

35



--------------------------------------------------------------------------------



 



     2.4. Determination of Yield and Interest Periods. For purposes of
determining the Interest Period applicable to each Loan and of calculating Yield
with respect thereto, each applicable Managing Agent shall allocate the Loans of
the Lenders in its Lender Group to tranches (each a “Portion of Loan”). Any
Portion of Loan funded by a Conduit Lender may from time to time be funded
through the issuance of Commercial Paper or pursuant to a Program Support
Agreement, in the sole discretion of such Conduit Lender. Any Portion of Loan
funded by the Alternate Lenders or the applicable Program Support Providers
shall accrue Yield at the Alternate Rate or Base Rate, as selected by the
Borrower. Any Portion of Loan funded by the Conduit Lenders through the issuance
of Commercial Paper shall accrue Yield at the applicable CP Rate. At any time,
each Portion of Loan shall have only one Interest Period and one Rate Type. The
aggregate Portions of Loans of each Lender Group at all times shall be equal to
the Loans of such Lender Group, and at any time when the Loans are not divided
into two or more portions, the term “Portion of Loans” shall mean 100% of the
Loans of such Lender Group.
     2.5. Letters of Credit.
     (a) Letter of Credit Commitment.
     (i) Subject to the terms and conditions hereof, on any Business Day during
the Availability Period: (A) the Letter of Credit Issuer agrees, in reliance
upon the agreements of the Lenders set forth in this Section 2.5: (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of a Borrower Party, in aggregate face amounts that
shall be not less than $500,000 (provided, however, three (3) Letters of Credit
for amounts less than $500,000 may be issued each calendar year), as a Borrower
Party may request, and to amend or extend Letters of Credit previously issued by
it; and (2) to honor drawings under the Letters of Credit; and (B) the Alternate
Lenders severally agree to participate in Letters of Credit issued for the
account of a Borrower Party and any drawings thereunder; provided that after
giving effect to an issuance of a Letter of Credit; (1) the Principal Obligation
will not exceed the Available Loan Amount on such date; (2) no Implicit
Borrowing Base Deficit shall exist and (3) the Letter of Credit Liability will
not exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, a Borrower Party’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly a Borrower Party
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. The Letter
of Credit Issuer shall have the right to approve the form of Letter of Credit
requested.
     (ii) The Letter of Credit Issuer shall not issue or extend any Letter of
Credit, if: (A) subject to Section 2.5(b)(iii), the expiration date of such
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Letter of Credit Issuer has approved such
expiry date in its sole discretion; or (B) the expiration date of such Letter of
Credit would occur after the date fifteen (15) Business Days prior to the Stated
Maturity Date, unless the Borrower or applicable Qualified Borrower shall Cash
Collateralize the then-

36



--------------------------------------------------------------------------------



 



outstanding Letter of Credit Liability in respect of such Letter of Credit
fifteen (15) Business Days prior to the then-applicable Stated Maturity Date,
and such Letter of Credit has an expiration date that is not later than twelve
(12) months following the Stated Maturity Date.
     (iii) The Letter of Credit Issuer shall be under no obligation to issue any
Letter of Credit if: (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Letter of Credit Issuer from issuing such Letter of Credit, or any Law
applicable to the Letter of Credit Issuer or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall prohibit, or request that
the Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Letter
of Credit Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which the Letter of Credit Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the Letter of Credit Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the Letter of Credit Issuer in good
faith deems material to it; (B) the issuance of such Letter of Credit would
violate any Laws or one or more policies of the Letter of Credit Issuer;
(C) such Letter of Credit is to be denominated in a currency other than Dollars;
(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or (E) a default of any Lender’s
obligations to fund hereunder exists or any Lender is at such time a Defaulting
Alternate Lender hereunder, unless the Letter of Credit Issuer has entered into
satisfactory arrangements with the Borrower Parties or such Lender to eliminate
the Letter of Credit Issuer’s risk with respect to such Lender.
     (iv) The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if: (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof; or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower Party delivered to the Letter of Credit Issuer
(with a copy to Administrative Agent) in the form of a Request for Letter of
Credit and an Application and Agreement for Letter of Credit, together with a
Borrowing Base Certificate, each appropriately completed and signed by a
Responsible Officer of such Borrower Party. Such Request for Letter of Credit
must be received by the Letter of Credit Issuer and Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
(or such later date and time as Administrative Agent and the Letter of Credit
Issuer may agree

37



--------------------------------------------------------------------------------



 



in a particular instance in their sole discretion). In the case of a request for
an initial issuance of a Letter of Credit, such Request for Letter of Credit
shall specify in form and detail satisfactory to the Letter of Credit Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Letter of Credit Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, the related Request for Letter of Credit shall specify in form
and detail satisfactory to the Letter of Credit Issuer: (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Letter of Credit Issuer may reasonably require. Additionally, the
applicable Borrower Party shall furnish to the Letter of Credit Issuer and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Letter of Credit Issuer or Administrative Agent may reasonably
require.
     (ii) Promptly after receipt of any Request for Letter of Credit, the Letter
of Credit Issuer will confirm with Administrative Agent (by telephone or in
writing) that Administrative Agent has received a copy of such Request for
Letter of Credit from a Borrower Party and, if not, the Letter of Credit Issuer
will provide Administrative Agent with a copy thereof. The Letter of Credit
Issuer shall also promptly notify each Managing Agent (which in turn shall
promptly notify each Lender in its Lender Group) of the Request for Letter of
Credit and the terms thereof. Unless the Letter of Credit Issuer has received
written notice from any Lender, Administrative Agent or any Borrower Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 8 shall not then be satisfied, then, subject to the terms
and conditions hereof, the Letter of Credit Issuer shall, on the requested date,
issue a Letter of Credit for the account of such Borrower Party or enter into
the applicable amendment, as the case may be, in each case in accordance with
the Letter of Credit Issuer’s usual and customary business practices.
     (iii) If a Borrower Party so requests in any applicable Request for Letter
of Credit, the Letter of Credit Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Letter of Credit Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a Business Day (the “Non-Extension Notice Date”) in each
such twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Letter of Credit

38



--------------------------------------------------------------------------------



 



Issuer, a Borrower Party shall not be required to make a specific request to the
Letter of Credit Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Letter of Credit Issuer to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Letter of Credit Issuer shall not
permit any such extension if: (A) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.5(a) or
otherwise); or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date: (1) from Administrative Agent that the Required
Lenders have elected not to permit such extension; or (2) from Administrative
Agent, any Lender or any Borrower Party that one or more of the applicable
conditions specified in Section 8.2 and, if applicable, Section 8.3, is not then
satisfied, and in each such case directing the Letter of Credit Issuer not to
permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Letter of Credit Issuer will also deliver to the
applicable Borrower Party and Administrative Agent and each Managing Agent a
true and complete copy of such Letter of Credit or amendment.
     (v) Whenever the Letter of Credit Issuer issues a Letter of Credit, each
Alternate Lender shall, automatically and without further action of any kind
upon the effective date of issuance of such Letter of Credit, have irrevocably
(i) agreed to acquire a participation interest therein in an amount equal to its
Alternate Lender Pro Rata Share of its Lender Group Percentage of the Letter of
Credit Liability attributable to such Letter of Credit and (ii) committed to
make a Loan hereunder equal to its Alternate Lender Pro Rata Share of its Lender
Group Percentage of the applicable reimbursement amount in the event that such
Letter of Credit is subsequently drawn and such drawn amount shall not have been
reimbursed by a Borrower Party upon such draw or a Loan with respect to such
unreimbursed draw is not made by such Alternate Lender’s related Conduit Lender.
In the event that any Letter of Credit expires or is surrendered to the Letter
of Credit Issuer without being drawn (in whole or in part) then, in such event,
the foregoing commitment to make Loans with respect to draws under such Letter
of Credit shall expire with respect to such Letter of Credit and the Letter of
Credit Liability shall automatically reduce by the amount of the Letter of
Credit which is no longer outstanding. Each Lender shall share in all rights and
obligations resulting therefrom, in accordance with such participation interest,
including, without limitation: (i) the right to receive from Administrative
Agent its share of any reimbursement of the amount of each draft drawn under
each Letter of Credit, including any interest payable with respect thereto;
(ii) the right to receive from the Letter of Credit Issuer its share of the
Letter of Credit Fees pursuant to Section 2.10 hereof; (iii) the right to
receive from the Letter of Credit

39



--------------------------------------------------------------------------------



 



Issuer its additional costs pursuant to Section 4 hereof; and (iv) the
obligation to reimburse Administrative Agent in the form of a Loan to the
applicable Borrower Party hereunder upon receipt of notice of any payment by the
Letter of Credit Issuer.
     (c) Drawings and Reimbursements; Funding of Participation.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Letter of Credit Issuer shall
notify the applicable Borrower Party and Administrative Agent thereof. Not later
than 11:00 a.m. on the date of any payment by the Letter of Credit Issuer under
a Letter of Credit (each such date, an “Honor Date”), the applicable Borrower
Party shall reimburse the Letter of Credit Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If a Borrower Party
fails to so reimburse the Letter of Credit Issuer by such time, the
Administrative Agent shall promptly notify each Managing Agent of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender Group’s Lender Group Percentage thereof. Each such
notice by the Letter of Credit Issuer shall be treated as a Loan Notice by the
applicable Borrower Party. In such event, the applicable Borrower Party shall be
deemed to have requested a Borrowing to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.3, but subject to the amount of the unutilized
portion of the Available Loan Amount and the conditions set forth in
Section 8.2, if applicable, and Section 8.3 (other than the delivery of a Loan
Notice). Any notice given by the Letter of Credit Issuer or Administrative Agent
pursuant to this Section 2.5(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
     (ii) If the Letter of Credit Issuer so notifies a Managing Agent prior to
11:00 a.m. on any Business Day, such Managing Agent’s related Lender Group shall
make available to Administrative Agent, for the account of the Letter of Credit
Issuer, its Lender Group Percentage of the Unreimbursed Amount by 4:30 p.m. on
such Business Day (or a subsequent day specified by Administrative Agent) in
immediately available funds. If the Letter of Credit Issuer so notifies a
Managing Agent after 11:00 a.m. on any Business Day, such Managing Agent’s
related Lender Group shall make available to Administrative Agent for the
account of the Letter of Credit Issuer its Lender Group Percentage of the
Unreimbursed Amount by 12:00 noon on the next Business Day (or a subsequent day
specified by Administrative Agent) in immediately available funds. If any
amounts have been deposited into a segregated interest-bearing cash collateral
account for the purpose of Cash Collateralizing the Letter of Credit Liability,
the Letter of Credit Issuer shall use such funds to satisfy any drawings under
the Letters of Credit prior to notifying the Managing Agents of the need for a
Loan with respect thereto. Lenders may conclusively rely on the Letter of Credit
Issuer as to the amount due Administrative Agent by reason of any draft of a
Letter of

40



--------------------------------------------------------------------------------



 



Credit or due the Letter of Credit Issuer under any Application and Agreement
for Letter of Credit. If any payment received by Administrative Agent pursuant
to this Section 2.5(c) is required to be returned under any of the circumstances
described in Section 14.4, each Alternate Lender shall pay to Administrative
Agent for the account of the Letter of Credit Issuer its Alternate Lender Pro
Rata Share of the related Lender Group Percentage thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing because the conditions set forth in Section 8.2, if applicable,
and Section 8.3, cannot be satisfied or for any other reason, the applicable
Borrower Party shall be deemed to have incurred from the Letter of Credit Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender Group’s payment to Administrative Agent for the account of the Letter of
Credit Issuer pursuant to Section 2.5(c)(i) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from the applicable Lenders in such Lender Group in satisfaction of its
participation obligation under this Section 2.5.
     (iv) Until each applicable Lender in each Lender Group funds its Loan or
L/C Advance pursuant to this Section 2.5(c) to reimburse the Letter of Credit
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender Group’s Lender Group Percentage of such amount shall be solely for
the account of the Letter of Credit Issuer.
     (v) Each Alternate Lender’s obligation to make Loans or L/C Advances to
reimburse the Letter of Credit Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.5(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Letter of Credit Issuer, any Credit Party, or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Potential Default
or Event of Default; or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Alternate
Lender’s obligation to make Loans pursuant to this Section 2.5(c) is subject to
the conditions set forth in Section 8.2, if applicable, and Section 8.3 (other
than delivery of a Loan Notice). No such making of an L/C Advance shall relieve
or otherwise impair the obligations of any Credit Party to reimburse the Letter
of Credit Issuer for the amount of any payment made by the Letter of Credit
Issuer under any Letter of Credit, together with interest as provided herein.
     (vi) If any Alternate Lender fails to make available to Administrative
Agent for the account of the Letter of Credit Issuer any amount required to be

41



--------------------------------------------------------------------------------



 



paid by such Lender pursuant to the foregoing provisions of this Section 2.5(c)
by the time specified in Section 2.5(c)(ii), the Letter of Credit Issuer shall
be entitled to recover from such Alternate Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Letter of Credit Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the Letter of
Credit Issuer submitted to any Alternate Lender (through Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the Letter of Credit Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.5(c), if Administrative
Agent receives for the account of the Letter of Credit Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of cash collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by Administrative
Agent.
     (ii) If any payment received by Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 2.5(c)(i) is required to be returned
under any of the circumstances described in Section 14.4 (including pursuant to
any settlement entered into by the Letter of Credit Issuer in its discretion),
each Alternate Lender shall, and each Conduit Lender may (and if a Conduit
Lender does not, the Alternate Lenders in its Lender Group shall), pay to
Administrative Agent for the account of the Letter of Credit Issuer its Pro Rata
Share thereof on demand of Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligations of the applicable Borrower Party
to reimburse the Letter of Credit Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary

42



--------------------------------------------------------------------------------



 



or any such transferee may be acting), the Letter of Credit Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower Party.
The applicable Borrower Party shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Borrower Party’s instructions or other
irregularity, such Borrower Party will immediately notify the Letter of Credit
Issuer. The applicable Borrower Party shall be conclusively deemed to have
waived any such claim against the Letter of Credit Issuer and its correspondents
unless such notice is given as aforesaid.
     (f) Role of Letter of Credit Issuer. Each Lender and each Borrower Party
agree that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, any Agent-Related Person nor any
of the respective correspondents, participants or assignees of the Letter of
Credit Issuer shall be liable to any Lender for: (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or related Request for Letter of Credit. Each Borrower
Party hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude any Borrower
Party’s pursuing such rights and remedies as it may have against the

43



--------------------------------------------------------------------------------



 



beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of the Letter of Credit Issuer, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.5(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower Party may have a claim against the Letter
of Credit Issuer, and the Letter of Credit Issuer may be liable to such Borrower
Party, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower Party which such
Borrower Party proves were caused by the Letter of Credit Issuer’s willful
misconduct or gross negligence or the Letter of Credit Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Letter of Credit Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of Administrative Agent if: (A) the
Letter of Credit Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing; or
(B) an Event of Default has occurred and is continuing; or (C) as of the Letter
of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, then the Borrower Parties shall
immediately Cash Collateralize the then-outstanding amount of the Letter of
Credit Liability (determined as of the date of the such Event of Default or
Letter of Credit Expiration Date, as the case may be).
     (i) In addition, if Administrative Agent notifies the Borrower Parties at
any time that the outstanding amount of the Letter of Credit Liability at such
time exceeds 100% of the Letter of Credit Sublimit then in effect, then the
Credit Parties shall Cash Collateralize the Letter of Credit Liability in an
amount equal to the amount by which the outstanding amount of the Letter of
Credit Liability exceeds the Letter of Credit Sublimit: (A) promptly upon
receipt of such notice (but in no event later than two (2) Business Days
thereafter), with proceeds from a Borrowing hereunder, up to the Available Loan
Amount at such time; and (B) within fifteen (15) Business Days of receipt of
such notice to the extent that it is necessary for the Credit Parties to issue
Call Notices to fund such required payment (after giving effect to the preceding
clause (A)) (and the Credit Parties shall issue such Call Notices during such
time, and shall prepay such Loans or Cash Collateralize the Letter of Credit
Liability, or both, immediately after the Capital Contributions relating to such
Call Notices are received).
     (ii) Sections 2.1(d)(ii) and 3.6 set forth certain additional requirements
to deliver cash collateral hereunder. For purposes of this Section 2.5, and such
other Sections, “Cash Collateralize” means to pledge and deposit with or deliver

44



--------------------------------------------------------------------------------



 



to Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Lenders, as collateral for the Letter of Credit Liability, cash or deposit
account balances in Dollars pursuant to documentation in form and substance
satisfactory to Administrative Agent and the Letter of Credit Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Each Borrower Party hereby grants to Administrative
Agent, for the benefit of the Letter of Credit Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, interest bearing deposit accounts at Bank of America (provided that:
(x) any interest accrued on any such deposit account shall be payable to
Borrower only upon the full and final payment of the Obligations; and (y) upon
the occurrence of an Event of Default, any such interest accrued to the date
thereof shall be applied as additional compensation to Lenders).
     (h) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.
     (i) Applicability of ISP98. Unless otherwise expressly agreed by the Letter
of Credit Issuer and a Borrower Party when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.
     2.6. Payment of Borrower Guaranty. In consideration of Lenders’ agreement
to advance funds to a Qualified Borrower, to cause Letters of Credit to be
issued for the account of a Qualified Borrower, and to accept Borrower
Guaranties in support thereof, Borrower hereby authorizes, empowers, and directs
the Administrative Agent, for the benefit of itself and the other Secured
Parties, within the limits of the Available Loan Amount, to disburse directly to
Lenders, with notice to Borrower, in immediately available funds, an amount
equal to the amount due and owing under any Qualified Borrower Note or any
Borrower Guaranty, together with all interest, reasonable costs and expenses and
fees due to Lenders pursuant thereto, as a Borrowing hereunder, in the event
Administrative Agent shall have not received payment of such Obligation when
due. Administrative Agent will promptly notify Borrower of any disbursement made
to Lenders pursuant to the terms hereof, provided that the failure to give such
notice shall not affect the validity of the disbursement. Any such disbursement
made by Administrative Agent to Lenders shall be deemed to be a Loan, and
Borrower shall be deemed to have given to Administrative Agent, in accordance
with the terms and conditions of Section 2.3(a), a Loan Notice with respect
thereto. Administrative Agent may conclusively rely on Lenders as to the amount
of any such Obligation due to Lenders, absent manifest error.
     2.7. Use of Proceeds and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used solely for the purposes permitted under the
Operating Agreement, the Stockholders Agreement and the Constituent Documents of
the Qualified Borrowers. None of the Lenders, Agents or Administrative Agent
shall have any liability, obligation, or responsibility whatsoever with respect
to any Borrower Party’s use of the proceeds of the Loans or the Letters of
Credit, and none of the Lenders, Agents or Administrative Agent shall be
obligated to determine whether or not any Borrower Party’s use of the proceeds
of the Loans or the Letters of Credit are for purposes permitted under the
Operating Agreement, the Stockholders

45



--------------------------------------------------------------------------------



 



Agreement or such Constituent Documents. Nothing, including, without limitation,
any Borrowing, or any issuance of any Letter of Credit, or acceptance of any
other document or instrument, shall be construed as a representation or
warranty, express or implied, to any party by any Agent, Lender or the
Administrative Agent as to whether any investment by Borrower or any Qualified
Borrower is permitted by the terms of the Operating Agreement, the Stockholders
Agreement or the Constituent Documents of any Qualified Borrower.
     2.8. Administrative Agent and Arranger Fees. Borrower shall pay to
Administrative Agent and Arranger fees in consideration of the arrangement of
the Commitments and administration of this Credit Agreement, which fees shall be
payable in amounts and on the dates agreed to between Borrower and
Administrative Agent in the Fee Letter.
     2.9. Unused Facility Fee. In addition to the payments provided for in
Section 3 hereof, Borrower shall pay to Administrative Agent, for the account of
each Lender Group, in accordance with its Lender Group Percentage, an unused
facility fee on the daily amount of the Liquidity Commitment minus the daily
amount of the Principal Obligation at a rate per annum provided in the Fee
Letter, payable in arrears on each Settlement Date. Borrower and Lenders
acknowledge and agree that unused fees payable hereunder are bona fide unused
fees and are intended as reasonable compensation to Lenders for committing to
make funds available to Borrower as described herein and for no other purposes.
     2.10. Letter of Credit Fees. The Borrower Parties shall pay letter of
credit fees (the “Letter of Credit Fees”) to the Letter of Credit Issuer and
Administrative Agent in the amounts and on the dates as set forth in the Fee
Letter.
     2.11. Computation of Interest and Fees. All computations of interest for
Loans calculated by reference to the Base Rate, when the Base Rate is determined
by Bank of America’s “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
from and including the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 3.4, bear interest for one day.
     2.12. Increase in the Facility Amount.
     (a) Additional Increase. Administrative Agent shall, at the request of
Borrower (not more than three (3) times), increase the Facility Amount to the
amount requested by Borrower by increasing the Commitment of the Alternate
Lenders (each, an “Increasing Lender”), subject to the following conditions:
     (i) Borrower shall have delivered to Administrative Agent the Facility
Increase Request at least three (3) Business Days prior to the date of increase;

46



--------------------------------------------------------------------------------



 



     (ii) After giving effect to the increase in the Commitment of each
Increasing Lender, the aggregate amount of Alternate Lenders’ Commitments will
not exceed the Maximum Commitment;
     (iii) Each increase in the aggregate amount of Alternate Lenders’
Commitments shall be in a minimum amount of $50,000,000;
     (iv) No Event of Default or Potential Default has occurred and is
continuing or would result from such increase in the Alternate Lenders’
Commitments; and
     (v) Borrower shall have paid the applicable fees in accordance with the
applicable Fee Letter on or prior to the date of increase.
     (b) Consent of Alternate Lenders. Subject to the satisfaction of the
conditions for such an increase in this Section 2.12, each Alternate Lender
agrees to increase its Commitments pro rata in the event of an increase of the
Facility Amount pursuant to this Section 2.12.
     (c) Amendments. If Administrative Agent deems it advisable in its sole
discretion, Borrowers and each Lender agree to execute an amendment to this
Credit Agreement, in form and substance reasonably acceptable to Administrative
Agent and Borrower, to document an increase in the Facility Amount pursuant to
this Section 2.12.
3. PAYMENT OF OBLIGATIONS
     3.1. Notes. The Loans to be made by Lenders to Borrower hereunder shall be
evidenced by promissory notes of Borrower. Each Note shall: (a) be in the amount
of the applicable aggregate Commitments of the applicable Lender Group; (b) be
payable to the order of the Managing Agent for such Lender Group; (c) bear
interest in accordance with the provisions hereof; (d) be in the form of
Exhibit B-1 attached hereto (with blanks appropriately completed in conformity
herewith); and (e) be made by the Borrower. The Loans to be made by Lenders to
Qualified Borrowers hereunder shall be evidenced by a Qualified Borrower
Promissory Note of each such Qualified Borrower. Each Qualified Borrower
Promissory Note shall: (a) be in the amount of the applicable aggregate Loans of
the applicable Lender Group to be advanced to such Qualified Borrower; (b) be
payable to the order of the Managing Agent for such Lender Group; (c) bear
interest in accordance with the provisions hereof; (d) be in the form of
Exhibit B-2 attached hereto (with blanks appropriately completed in conformity
herewith); and (e) be duly executed by such Qualified Borrower. Each Borrower
Party agrees, from time to time, upon the request of Administrative Agent or any
applicable Managing Agent, to reissue new Notes, in accordance with the terms
and in the form heretofore provided, to any Lender and any Assignee of such
Lender in accordance with Section 14.12(b) hereof, in renewal of and
substitution for the Note previously issued by such Borrower Party to the
Managing Agent for the affected Lender Group, and such previously issued Notes
shall be returned to the applicable Borrower Party marked “cancelled”. Each
Managing Agent shall, and is hereby authorized to, make a notation on the
schedule attached to the Note of the date and the amount of each Loan and the
date and amount of each payment of principal thereon, and prior to any transfer
of the

47



--------------------------------------------------------------------------------



 



Note, such Managing Agent shall endorse the outstanding principal amount of the
Note on the schedule attached thereto; provided, however, that failure to make
such notation shall not limit or otherwise affect the obligations of any
Borrower Party hereunder or under such Note to pay when due the aggregate unpaid
principal amount of Obligations owing to the applicable Lender Group by such
Borrower Party under this Credit Agreement, and to pay interest on the aggregate
unpaid principal amount of Obligations (as so adjusted) and to pay any other
amount owing hereunder or thereunder, in each case as provided herein.
     3.2. Payment of Obligations. The principal amount of the Obligations
outstanding on the Maturity Date, together with all accrued but unpaid interest
thereon, shall be due and payable on the Maturity Date.
     3.3. Payment of Interest.
     (a) Interest. Interest on each Borrowing and any portion thereof shall
commence to accrue in accordance with the terms of this Credit Agreement and the
other Loan Documents as of the date of the disbursal or wire transfer of such
Borrowing by Administrative Agent, consistent with the provisions of Section 2.4
and 2.11, notwithstanding whether any Borrower Party received the benefit of
such Borrowing as of such date and even if such Borrowing is held in escrow
pursuant to the terms of any escrow arrangement or agreement. When a Borrowing
is disbursed by wire transfer pursuant to instructions received from a Borrower
Party, then such Borrowing shall be considered made at the time of the
transmission of the wire, in accordance with the Loan Notice, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other immediately
available funds by Administrative Agent.
     (b) Interest Payment Dates. Accrued and unpaid interest (i) on the
Obligations shall be due and payable in arrears in Dollars on each Settlement
Date and on the Maturity Date, (ii) on each other date of any reduction of the
Principal Obligation hereunder, and (iii) with respect to any Obligation on
which such Borrower Party is in default shall be due and payable at any time and
from time to time following such default upon demand by Administrative Agent.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
     (c) Direct Disbursement. If, at any time, Administrative Agent or Letter of
Credit Issuer shall not have received on the date due, any payment of interest
upon the Loans or any fee described herein, Administrative Agent may direct the
disbursement of funds from the Collateral Account to Lenders or Letter of Credit
Issuer, in accordance with the terms hereof, to the extent available therein for
payment of any such amount. If, at any such time, the amount available in the
Collateral Account is not sufficient for the full payment of such amounts due,
Administrative Agent may, without prior notice to or the consent of any Borrower
Party, within the limits of the Available Loan Amount, disburse to Lenders, in
accordance with the terms hereof, in immediately available funds an amount equal
to the interest or fee due to Lenders, which disbursement shall be

48



--------------------------------------------------------------------------------



 



deemed to be a Loan pursuant to Section 2.3 hereof, and Borrower shall be deemed
to have given to Lenders in accordance with the terms and conditions of
Section 2.3 a Loan Notice with respect thereto.
     3.4. Payments Generally. (a) All payments of principal of, and interest on,
the Obligations under this Credit Agreement by any Borrower Party to or for the
account of Lenders, or any of them, shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff by such Borrower Party.
Except as otherwise expressly provided herein, all payments by the Borrower
Parties hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, to the Administrative Agent’s
Account in Dollars and in immediately available funds not later than 2:00 p.m.
on the date specified herein. Funds received after 2:00 p.m. shall be treated
for all purposes as having been received by Administrative Agent on the first
Business Day next following receipt of such funds and any applicable interest or
fees shall continue to accrue. Each Lender Group shall be entitled to receive
its Lender Group Percentage (or other applicable share as provided herein) of
each payment received by Administrative Agent hereunder for the account of
Lenders on the Obligations. Each payment received by Administrative Agent
hereunder for the account of a Lender Group shall be promptly distributed by
Administrative Agent in accordance with the instructions provided by the
Managing Agent for such Lender Group. If any payment to be made by any Borrower
Party shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (b) Borrower Deposits. The Borrower Parties shall deposit or cause to be
deposited into the Administrative Agent’s Account:
     (i) On each Settlement Date, accrued and unpaid Yield for the applicable
Interest Period;
     (ii) On the specified Business Day with respect to a reduction of the
Principal Obligation under Section 3.5 or Section 3.6, the amount of the
reduction, accrued and unpaid Yield thereon to such Business Day and any other
Obligations (other than Yield) with respect to such amount;
     (iii) On each applicable Business Day determined in accordance with Section
2.1(d), an amount equal to the mandatory principal payment specified therein,
accrued and unpaid Yield thereon to such Business Day and any other Obligation
(other than Yield) with respect to such amount;
     (iv) On each Settlement Date, any Obligations then due and payable other
than Yield (without duplication); and
     (v) On the Maturity Date, all accrued and unpaid Obligations (including
Cash Collateralization of the Letter of Credit Liability that will remain
outstanding after the Maturity Date).
     (c) Order of Application. Upon the receipt by Administrative Agent of any
payment with respect to the Obligations, Administrative Agent shall distribute
the

49



--------------------------------------------------------------------------------



 



amount of such payment or deposit to the Persons, for the purposes and in the
order of priority, set forth below:
     (i) to Administrative Agent, the Managing Agents, the Administrator, the
applicable Lenders and such other Persons as may be entitled to the distribution
required by this clause (i), in payment of all costs, expenses, other fees
(including Attorney Costs) and Obligations owed to such Persons other than Loans
and Yield and other than the Cash Collateralization of the Letter of Credit
Liability, pro rata based on entitlement;
     (ii) to the applicable Managing Agents (on behalf of their related
Lenders), pro rata based on the Lender Group Percentages of their respective
Lender Groups in the Loans, accrued and unpaid Yield on all Portions of Loans
for the related Interest Periods; and
     (iii) first, to the applicable Managing Agents (on behalf of their related
Lenders), pro rata based on the Lender Group Percentages of their respective
Lender Groups in the Loans, in reduction of the aggregate outstanding Loans, and
second, for deposit in the Administrative Agent’s Account an amount necessary to
Cash Collateralize the Letter of Credit Liability as required pursuant to
Section 2.5.
     3.5. Voluntary Prepayments. Any Borrower Party may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that: (a) such notice
must be received by Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to any date of prepayment of Loans; and (b) any
prepayment of Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date (which shall
be a Business Day) and amount of such prepayment. Administrative Agent will
promptly notify each Managing Agent of its receipt of each such notice, and of
the amount of such Managing Agent’s Lender Group Percentage of such prepayment.
If such notice is given by a Borrower Party, such Borrower Party shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 4 hereof. Each such prepayment shall be
applied to the Obligations held by each Lender in accordance with its respective
Pro Rata Share.
     3.6. Reduction or Early Termination of Commitments. So long as no Loan
Notice or Request for Letter of Credit is outstanding, Borrower may terminate
the Commitments, or reduce the Facility Amount, by giving prior irrevocable
written notice to Administrative Agent of such termination or reduction ten
(10) Business Days prior to the effective date of such termination or reduction
(which date shall be specified by Borrower in such notice): (a) (i) in the case
of complete termination of the Commitments, upon prepayment of all of the
outstanding Obligation, including, without limitation, all interest accrued
thereon, in accordance with the terms of Section 3.5; or (ii) in the case of a
reduction of the Facility Amount, upon prepayment of the amount by which the
Principal Obligation exceeds the reduced Available Loan Amount

50



--------------------------------------------------------------------------------



 



resulting from such reduction, including, without limitation, payment of all
interest accrued thereon, in accordance with the terms of Section 3.5, provided,
however, that, except in connection with a termination of the Commitments, the
Facility Amount may not be reduced such that, upon such reduction, the Available
Loan Amount is less than the aggregate face amount of outstanding Letters of
Credit; and (b) in the case of the complete termination of the Commitments, if
any Letter of Credit Liability exists, Borrower shall immediately Cash
Collateralize the then-outstanding amount of the Letter of Credit Liability,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby waived. Unless otherwise required by law, upon the full and
final payment of the Letter of Credit Liability, or the termination of all
outstanding Letter of Credit Liability due to the expiration of all outstanding
Letters of Credit prior to draws thereon, Administrative Agent shall return to
Borrower or the applicable Qualified Borrower any amounts remaining in such cash
collateral account, provided, however, that, so long as no Event of Default
exists, to the extent individual Letters of Credit expire, Administrative Agent
will return to Borrower or the applicable Qualified Borrower the corresponding
amount of the expired Letter of Credit Liability. Notwithstanding the foregoing:
(1) after any reduction of the Facility Amount by Borrower, the next subsequent
reduction shall not occur until at least one month thereafter; (2) any reduction
of the Facility Amount shall be in an amount equal to or greater than
$5,000,000; and (3) in no event shall a reduction by Borrower reduce the
Facility Amount to $10,000,000 or less (except for a termination of all the
Commitments). Promptly after receipt of any notice of reduction or termination,
Administrative Agent shall notify each Lender of the same. Any reduction of the
Facility Amount shall reduce the Commitments of the Alternate Lenders on a pro
rata basis.
     3.7. Lending Office. Each Lender may (a) designate its principal office or
a branch, subsidiary or Affiliate of such Lender as its Lending Office (and the
office to whose accounts payments are to be credited) for any Loan and
(b) change its Lending Office from time to time by notice to Administrative
Agent and Borrower. In such event, the Managing Agent for such Lender shall
continue to hold the Note, if any, evidencing its loans for the benefit and
account of such branch, subsidiary or Affiliate. Each Lender shall be entitled
to fund all or any portion of its Commitment in any manner it deems appropriate,
consistent with the provisions of Section 2.4.

51



--------------------------------------------------------------------------------



 



4. CHANGE IN CIRCUMSTANCES.
     4.1. Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Borrower Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then: (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.1) each Tax
Indemnified Party receives an amount equal to the sum it would have received had
no such deductions been made; (ii) the applicable Borrower Party shall make such
deductions; and (iii) such Borrower Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, each Borrower Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by Borrower Parties. Each Borrower Party shall
indemnify each Tax Indemnified Party, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.1) paid by such Tax Indemnified Party and
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower Party by a Tax Indemnified Party (with a copy to
Administrative Agent), on its own behalf or on behalf of a Tax Indemnified
Party, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower Party to a Governmental
Authority, such Borrower Party shall deliver to Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.
     (e) Gross Up. If any Borrower Party shall be required to deduct or pay any
Taxes or Other Taxes from or in respect of any sum payable under any Loan
Document to Administrative Agent or any Secured Party, such Borrower Party shall
also pay to Administrative Agent or to such Secured Party, as the case may be,
at the time interest is paid, such additional amount that Administrative Agent
or such Secured Party specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that Administrative Agent or such Secured Party would have received if
such Taxes or Other Taxes had not been imposed.

52



--------------------------------------------------------------------------------



 



     (f) Selection of Lending Office. If a Borrower Party is or is likely to be
required to pay additional amounts to or for the account of any Lender pursuant
to this Section 4.1, then such Lender will agree to use reasonable efforts to
change the jurisdiction of its Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the good
faith judgment of such Lender, is not otherwise materially disadvantageous to
such Lender.
     (g) Treatment of Certain Refunds. If any Tax Indemnified Party determines,
in its reasonable discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower Parties or with
respect to which any Borrower Party has paid additional amounts pursuant to this
Section 4.1, it shall pay to such Borrower Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower Party under this Section 4.1 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such Tax
Indemnified Party, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that each Borrower Party, upon the request of such Tax
Indemnified Party, agrees to repay the amount paid over to such Borrower Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Tax Indemnified Party in the event such Tax
Indemnified Party is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require any Tax Indemnified
Party to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower Parties or any other
Person.
     4.2. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its Lending Office to make, maintain, finance or fund Loans
or other Obligations, or to determine or charge interest rates based upon the
LIBOR Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or to determine or charge interest rates based upon the LIBOR Rate,
then, on notice thereof by such Lender to Borrower Parties through
Administrative Agent, any obligation of such Lender to make or continue Loans or
to convert Portions of Loans accruing Yield calculated by reference to the LIBOR
Rate to Portions of Loans calculated by return to the Base Rate shall be
suspended until such Lender notifies Administrative Agent and Borrower Parties
that the circumstances giving rise to such determination no longer exist. Upon
the prepayment of any such Loans, each Borrower Party shall also pay accrued
interest on the amount so prepaid. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
     4.3. Inability to Determine Rates. If the LIBOR Rate is at any time
applicable and if Administrative Agent is unable to obtain on a timely basis the
information necessary to determine the LIBOR Rate for any proposed Interest
Period, then: (a) Administrative Agent shall forthwith notify the Lenders and
each Borrower Party that the LIBOR Rate cannot be determined for such Interest
Period; and (b) while such circumstances exist, none of the Managing Agents
shall allocate any Portion of Loans with respect to Loans made during such

53



--------------------------------------------------------------------------------



 



period, or reallocate any Portion of Loans allocated to any then-existing
Interest Period ending during such period, to a Interest Period with respect to
which Yield is calculated by reference to the LIBOR Rate. If, with respect to
any outstanding Interest Period, a Lender notifies the Administrative Agent that
it is unable to obtain matching deposits based upon the London interbank market
to fund its purchase or maintenance of such Portion of Loans or that the LIBOR
Rate applicable to such Portion of Loans will not adequately reflect the cost to
the Person of funding or maintaining such Portion of Loans for such Interest
Period, then: (i) Administrative Agent shall forthwith so notify Borrower and
the Lenders; and (ii) upon such notice and thereafter while such circumstances
exist, the applicable Managing Agent shall not allocate any other Portion of
Loans with respect to Loans made by such Lender during such period, or
reallocate any Portion of Loans allocated to any Interest Period ending during
such period, to an Interest Period with respect to which Yield is calculated by
reference to the LIBOR Rate.
     4.4. Increased Cost and Capital Adequacy.
     (a) Change in Law: Increased Cost. If any Secured Party determines that as
a result of the introduction of or any change in or in the interpretation of any
Law, or such Secured Party’s compliance therewith, there shall be any increase
in the cost to such Secured Party of agreeing to make or making, funding or
maintaining Loans or (as the case may be) issuing or participating in Letters of
Credit (collectively, the “Covered Matters”), or its obligation to advance funds
under a Program Support Agreement or otherwise in respect of Covered Matters, or
a reduction in the amount received or receivable by such Secured Party in
connection with any of the foregoing (excluding for purposes of this clause (a)
any such increased costs or reduction in amount resulting from: (i) Taxes or
Other Taxes (as to which Section 4.1 shall govern); (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Secured Party is organized or has its Lending Office; and
(iii) reserve requirements utilized in the determination of the LIBOR Rate),
then from time to time upon demand of such Secured Party (with a copy of such
demand to the Administrative Agent), the Borrower Parties shall pay to such
Secured Party such additional amounts as will compensate such Secured Party for
such increased cost or reduction: (A) promptly on demand, to the extent that
funds are available in the Collateral Account or any other account maintained by
Borrower; and (B) otherwise, to the extent that it is necessary for Call Notices
to be issued to fund such required payment, within fifteen (15) Business Days
after demand (but in any event, the Credit Parties shall issue such Call Notices
and shall make such payment immediately after the related Capital Contributions
are received).
     (b) Change in Law: Capital Adequacy. If any Secured Party determines that
the introduction of any Law regarding capital adequacy or any change therein or
in the interpretation thereof, or compliance by such Secured Party (or its
Lending Office) therewith, has the effect of reducing the rate of return on the
capital of such Secured Party or any corporation controlling such Secured Party
as a consequence of Covered Matters or its obligation to advance funds under a
Program Support Agreement or otherwise in respect of Covered Matters (taking
into consideration its policies with respect to capital adequacy and such
Secured Party’s desired return on capital), then from

54



--------------------------------------------------------------------------------



 



time to time upon demand of such Secured Party (with a copy of such demand to
Administrative Agent), the applicable Borrower Parties shall pay to such Secured
Party such additional amounts as will compensate such Secured Party for such
reduction; provided, however, that such amounts shall not be duplicative of any
amounts paid by such Borrower Party in the preceding clause (a): (A) promptly on
demand, to the extent that funds are available in the Collateral Account or any
other account maintained by such Borrower Party; and (B) otherwise, to the
extent that it is necessary for Call Notices to be issued to fund such required
payment, within fifteen (15) Business Days after demand (but in any event, the
Credit Parties shall issue such Call Notices and shall make such payment after
the related Capital Contributions are received).
     4.5. Funding Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, the Borrower Parties shall promptly pay
Administrative Agent for the account of such Lender, such amount or amounts as
shall compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by such Lender (as determined by the applicable
Managing Agent) as a result of (i) any reduction of any Portion of Loans other
than on a date for which timely notice thereof was provided in accordance with
Section 3.5 or (ii) any failure by a Borrower Party (for a reason other than the
failure of such Lender to make a Loan) to pay, prepay or borrow any Loan on the
date or in the amount notified by such Borrower Party, or (iii) any failure by
any Borrower Party to make payment on any drawing under any Letter of Credit (or
interest due thereon) on its scheduled due date, and, in the case of an event
described in clause (i) or (ii) to include: (a) an amount equal to any loss or
expense suffered by the applicable Lender during the period from the date of
receipt of such repayment to the applicable Settlement Date (or if in respect of
a reduction on a Settlement Date but without the requisite notice required by
Section 3.5, to the maturity date of such Commercial Paper (or other financing
source)); and (b) net of the income, if any, actually received by the recipient
of such reduction from investing the proceeds of such reduction of such Portion
of Loans.
     4.6. Matters Applicable to all Requests for Compensation.
     (a) Determination of Amount. A certificate of Administrative Agent or any
Secured Party provided to Borrower claiming compensation under this Section 4
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error. In determining such
amount, Administrative Agent or such Secured Party may use any reasonable
averaging and attribution methods.
     (b) No Duplication. Any amount payable by the Borrower on account of
Section 4.1, 4.4, or 4.5 shall not be duplicative of: (i) any amount paid under
any other such sections, or (ii) any amounts included in the calculation of the
LIBOR Rate. Notwithstanding anything to the contrary set forth in this
Section 4, Borrower Parties shall be required to compensate the Lenders for
amounts payable pursuant to Sections 4.1, 4.4 and 4.5 only to the extent Lenders
are holding comparable borrowers liable for such amounts.
     (c) Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if any Borrower Party is required to pay any additional amount
to any

55



--------------------------------------------------------------------------------



 



Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, Borrower may replace such Lender in accordance with Section 14.14.
     (d) Refund. Any amount determined to be paid by the Borrower in error
pursuant to this Section 4 shall be, if no Event of Default has occurred and is
continuing, promptly refunded to the Borrower, or applied to amounts owing
hereunder, as the Borrower may elect.
     (e) Survival. All of the Borrower Parties’ obligations under this Section 4
shall survive the termination of the Commitments and payment in full of all
other Obligations hereunder.
     4.7. Prohibited Event. In the event a Lender notifies the Administrative
Agent that, subsequent to the Closing Date, such Lender or any of its
Affiliates: (i) has become a fiduciary with respect to any ERISA Investor in
connection with its investment in the Borrower, the Guarantor, the Pledgor or
this transaction; or (ii) has acquired any discretionary authority or control
with respect to any ERISA Investor’s investment in any Credit Party, or renders
any investment advice (within the meaning of 29 C.F.R. §2510.3-21(c)) with
respect to such investment, the parties hereby agree that the event described in
clause (i) or (ii) above (the “Prohibited Event”) shall be deemed to have caused
a prohibited transaction under Section 406(a) of ERISA or Section 4975(c)(1)(A),
(B), (C) or (D) of the Code with respect to the transactions described in this
Credit Agreement, and the parties to this Credit Agreement shall cooperate with
each other to correct such prohibited transaction in accordance with
Section 4975(f)(5) of the Code. NOTWITHSTANDING ANYTHING IN THIS CREDIT
AGREEMENT TO THE CONTRARY, any such correction shall prevent the Lender from
receiving any direct or indirect fees, loan repayments, or any other benefits
from such ERISA Investor. If the Administrative Agent determines at any time in
its reasonable discretion that any of the corrections described herein are
insufficient to correct the prohibited transaction in accordance with
Section 4975(f)(5) of the Internal Revenue Code, then the parties shall also
cooperate to replace such affected Lender.
5. SECURITY
     5.1. Liens and Security Interest.
     (a) Capital Commitments and Capital Calls. To secure performance by the
Borrower Parties of the payment of each Note and the Obligations: (i) each of
Borrower and Managing Member shall grant to Administrative Agent, for the
benefit of each of the Secured Parties, an exclusive, perfected, first priority
security interest and Lien in and to the Collateral Account pursuant to the
Account Assignment; (ii) Borrower and Managing Member, to the extent of their
respective interests therein, shall grant to Administrative Agent, for the
benefit of Secured Parties, an exclusive, perfected, first priority security
interest and Lien in and to the Capital Calls, Capital Commitments, Capital
Contributions and their rights under the Operating Agreement, including, without
limitation, any rights to make Capital Calls, receive payment of Capital
Contributions and enforce the payment thereof pursuant to the Borrower and
Managing Member Security Agreement and (iii) pursuant to the Capital
Contributions Pledge Agreement, the Pledgor shall grant to

56



--------------------------------------------------------------------------------



 



Administrative Agent, for the benefit of each Secured Party, an exclusive,
perfected, first priority security interest and Lien in all of the collateral
described therein, including the Capital Calls, Capital Commitments, Capital
Contributions and, without limitation, any rights to make Capital Calls, receive
payment of Capital Contributions and enforce the payment thereof with respect to
the Stockholders pursuant to the Stockholders Agreement (the collateral in
clauses (i) through (iii) of this Section 5.1(a) being, collectively, the
“Collateral”); and (v) Borrower, Managing Member and Pledgor shall deliver to
Administrative Agent, or shall otherwise consent to the filing of, financing
statements and other documents satisfactory to Administrative Agent.
Administrative Agent acknowledges that the collateral for the Obligations does
not include a security interest in any Equity Interest.
     (b) Investor Letters. Each Investor shall execute, in favor of
Administrative Agent for the benefit of Secured Parties, an agreement in
substantially the form attached hereto as Exhibit I (an “Investor Letter”).
     5.2. Collateral Account; Capital Calls.
     (a) Collateral Account. In order to secure further the payment and
performance of the Obligations and to effect and facilitate Secured Parties’
right of offset: (i) the Credit Parties hereby irrevocably appoints
Administrative Agent as subscription agent and the sole party entitled in the
name of the applicable Credit Party upon the occurrence and during the
continuance of an Event of Default, to make any Capital Calls upon the Investors
pursuant to the terms of the Operating Agreement and/or the Stockholders
Agreement, as applicable, and shall require that all Investors wire-transfer to
Bank of America, N.A., ABA #026-009-593, for further credit to Account
No. 1233060441, reference “Acadia Strategic Opportunity Fund III LLC Collateral
Account” (the “Collateral Account”), all monies or sums paid or to be paid by
any Investor to the capital of any Credit Party as Capital Contributions as and
when Capital Contributions are called pursuant to the Call Notices. In addition,
each Credit Party shall, upon receipt, deposit in the applicable Collateral
Account described above, any payments and monies that such Credit Party receives
directly from its Investors as Capital Contributions.
     (b) No Duty. Notwithstanding anything to the contrary herein contained, it
is expressly understood and agreed that neither Administrative Agent, Letter of
Credit Issuer, nor any other Secured Party undertakes any duties,
responsibilities, or liabilities with respect to Capital Calls. None of them
shall be required to refer to the Constituent Documents of any Credit Party or
take any other action with respect to any other matter which might arise in
connection with such Constituent Documents, the Operating Agreement, the
Stockholders Agreement or any Capital Call. None of them shall have any duty to
determine or inquire into any happening or occurrence or any performance or
failure of performance of any Credit Party or of any Investor. None of them has
any duty to inquire into the use, purpose, or reasons for the making of any
Capital Call or with respect to the investment or the use of the proceeds
thereof.

57



--------------------------------------------------------------------------------



 



     (c) Capital Calls. In order that Secured Parties may monitor the Collateral
and the Capital Commitments, no Credit Party shall issue any Call Notice or
otherwise request, notify, or demand that any Investor make any Capital
Contribution, without delivering to Administrative Agent (which delivery may be
via facsimile) simultaneously with delivery of the Call Notices to any Investors
(“Call Notice Date”), copies of the Call Notice for each Investor from whom a
Capital Contribution is being sought. Concurrently with the delivery of any Call
Notice, the Borrower shall deliver to Administrative Agent a Borrowing Base
Certificate showing no Implicit Borrowing Base Deficit would exist at such time
after application of the subject Capital Contributions in accordance with the
terms of the Call Notice.
     (d) Use of Account; Capital Calls by Administrative Agent. Borrower may
request that Administrative Agent withdraw funds from the Collateral Account at
any time or from time to time and disburse such funds as Borrower may direct, so
long as at the time of such withdrawal or disbursement and after giving effect
thereto: (i) there does not exist an Event of Default or Potential Default; and
(ii) the Principal Obligation does not exceed the Available Loan Amount (unless,
in the latter case), Borrower has directed that such disbursement be paid to
Administrative Agent to repay such excess) and any request by Borrower for
withdrawal from the Collateral Account shall be deemed a representation and
warranty that the conditions set forth in the foregoing clauses (i), (ii) and
(iii) have been satisfied. The Credit Parties hereby irrevocably authorize and
direct the Secured Parties, acting through Administrative Agent, to withdraw
from time to time funds from the Collateral Account for application to amounts
not paid when due (after the passage of any applicable grace period) to the
Secured Parties or any of them hereunder, under any Application and Agreement
for Letter of Credit, under any Letter of Credit or under the Notes to the
extent provided herein. Administrative Agent, on behalf of the Secured Parties,
is hereby authorized, in the name of the Secured Parties or the name of any
Credit Party, at any time or from time to time upon the occurrence and while an
Event of Default exists, to notify any or all parties obligated to any Credit
Party with respect to the Capital Commitments to make all payments due or to
become due thereon directly to Administrative Agent on behalf of the Secured
Parties, at a different account number, or to initiate one or more Capital Call
Notices in order to pay the Obligations. With or without such general
notification, when an Event of Default exists, Administrative Agent, on behalf
of Secured Parties: (i) may make Capital Calls in the name of any Credit Party;
(ii) may take or bring in any Credit Party’s name or (or that of the Secured
Parties) all steps, actions, suits, or proceedings deemed by Administrative
Agent necessary or desirable to effect possession or collection of Capital
Commitments; (iii) may complete any contract or agreement of any Credit Party in
any way related to any of the Capital Commitments; (iv) may make allowances or
adjustments related to the Capital Commitments; (v) may compromise any claims
related to the Capital Commitments; (vi) may issue credit in its own name or the
name of any Credit Party; or (vii) may exercise any right, privilege, power, or
remedy provided to any Credit Party under the Constituent Documents of any
Credit Party, the Operating Agreement, or the Stockholders Agreement relating to
the right to call for Capital Contributions and to receive Capital
Contributions. Regardless of any provision hereof, in the absence of gross
negligence or willful misconduct by Administrative Agent or Secured Parties,
none of Administrative Agent or Secured Parties shall ever be liable for failure
to collect or for

58



--------------------------------------------------------------------------------



 



failure to exercise diligence in the collection, possession, or any transaction
concerning, all or part of the Capital Call Notices, Capital Commitments, or any
Capital Contributions, or sums due or paid thereon, nor shall they be under any
obligation whatsoever to anyone by virtue of the security interests and Liens
relating to the Capital Call Notices, Capital Commitments or any Capital
Contributions. Administrative Agent shall give Borrower prompt notice of any
action taken pursuant to this Section 5.2(d), but failure to give such notice
shall not affect the validity of such action or give rise to any defense in
favor of any Credit Party with respect to such action.
     (e) Event of Default. During the existence and continuance of an Event of
Default, issuance by Administrative Agent on behalf of Secured Parties of a
receipt to any Person obligated to pay any Capital Contribution to any Credit
Party shall be a full and complete release, discharge, and acquittance to such
Person to the extent of any amount so paid to Administrative Agent for the
benefit of Secured Parties, so long as such amount shall not be invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person under any bankruptcy act or code, state
or federal law, common law or equitable doctrine. Administrative Agent, on
behalf of the Secured Parties, is hereby authorized and empowered, during the
existence of and continuance of an Event of Default, on behalf of any Credit
Party, to endorse the name of any Credit Party upon any check, draft,
instrument, receipt, instruction, or other document, agreement or item,
including, but not limited to, all items evidencing payment of a Capital
Contribution of any Person to any Credit Party coming into Administrative
Agent’s or any Lender’s possession, and to receive and apply the proceeds
therefrom in accordance with the terms hereof. Administrative Agent on behalf of
Secured Parties is hereby granted an irrevocable power of attorney, which is
coupled with an interest, to execute all checks, drafts, receipts, instruments,
instructions, or other documents, agreements, or items on behalf of any Credit
Party, either before or after demand of payment on the Obligations but only
during the existence and continuance of an Event of Default, as shall be deemed
by Administrative Agent to be necessary or advisable, in the sole discretion,
reasonably exercised, of Administrative Agent, to preserve the security
interests and Liens in the Capital Commitments or to secure the repayment of the
Obligations, and neither Administrative Agent nor Secured Parties shall incur
any liability, in the absence of gross negligence or willful misconduct, in
connection with or arising from its exercise of such power of attorney. The
application by Secured Parties of such funds shall, unless Administrative Agent
shall agree otherwise in writing, be the same as set forth in Section 3.4.
     (f) No Representations. Neither Administrative Agent nor Secured Parties
shall be deemed to make at any time any representation or warranty as to the
validity of any Call Notice nor shall Administrative Agent or the Secured
Parties be accountable for any Credit Party’s use of the proceeds of any Capital
Call Notice.
     5.3. Agreement to Deliver Additional Collateral Documents. Each Credit
Party shall deliver such security agreements, financing statements, assignments,
and other collateral documents (all of which shall be deemed part of the
“Collateral Documents”), in form and substance reasonably satisfactory to
Administrative Agent, as Administrative Agent acting on behalf of the Secured
Parties may reasonably request from time to time for the purpose of

59



--------------------------------------------------------------------------------



 



granting to, or maintaining or perfecting in favor of the Secured Parties, first
and exclusive security interests in any of the Capital Call Notices and Capital
Commitments, together with other assurances of the enforceability and priority
of the Secured Parties’ Liens and assurances of due recording and documentation
of the Collateral Documents or copies thereof, as Administrative Agent may
reasonably require to avoid material impairment of the liens and security
interests granted or purported to be granted pursuant to this Section 5.
     5.4. Subordination of All Credit Party Claims. As used herein, the term
“Credit Party Claims” means all debts and liabilities of any Investor to any
Credit Party, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of such Person thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by any Credit Party (including, without limitation, by setoff
pursuant to the terms of any applicable agreement). Credit Party Claims shall
include without limitation all rights and claims of any Credit Party against an
Investor under the Constituent Documents of such Person. At any time stays that
the Principal Obligation exceeds the Available Loan Amount, and until the
mandatory prepayment pursuant to Section 2.1(d) hereof in connection therewith,
if any, shall be paid and satisfied in full, or, during the existence and
continuation of an Event of Default, no Credit Party shall receive or collect,
directly or indirectly any amount upon the Credit Party Claims, other than to
obtain funds required to make any mandatory prepayment pursuant to
Section 2.1(d).
     Any Liens, security interests, judgment liens, charges, or other
encumbrances upon an Investor’s assets securing payment of Credit Party Claims,
including, but not limited to, any liens or security interests on an Investor’s
Equity Interest, shall be and remain inferior and subordinate in right of
payment and of security to any liens, security interests, judgment liens,
charges, or other encumbrances upon an Investor’s assets securing such
Investor’s obligations and liabilities to the Secured Parties pursuant to any of
the Collateral Documents executed by such Investor, regardless of whether such
encumbrances in favor of Borrower or a Qualified Borrower, Managing Member, the
Pledgor or the Secured Parties presently exist or are hereafter created or
attach. Without the prior written consent of Administrative Agent, no Credit
Party shall: (a) exercise or enforce any creditor’s, shareholder or partnership
right it may have against an Investor; (b) foreclose, repossess, sequester, or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation, the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief, or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interest,
collateral rights, judgments or other encumbrances on assets of such Investor
held by such Person; or (c) exercise any rights or remedies against an Investor
under the Constituent Documents of such Person; provided that any action taken
by Administrative Agent or the Secured Parties in Borrower’s name, or any action
taken by Borrower that is required under any Loan Document or to comply with any
Loan Document, shall not be a violation of this Section 5.4.

60



--------------------------------------------------------------------------------



 



6. [RESERVED]
7. ADDITIONAL ALTERNATE LENDER PROVISIONS
     7.1. Assignment to Alternate Lenders.
(a) Assignment Amounts. At any time on or prior to the Stated Maturity Date, if
the related Administrator on behalf of the applicable Conduit Lender so elects,
by written notice to Administrative Agent, Borrower and its related Managing
Agent, such Conduit Lender hereby assigns effective on the Assignment Date
referred to below all or such portions as may be elected by such Conduit Lender
of its interest in the Principal Obligation at such time to its Alternate
Lenders pursuant to this Section 7.1; provided, however, that unless such
assignment is an assignment of all such Conduit Lender’s interest in the
Principal Obligation in whole on or after its Conduit Investment Termination
Date, no such assignment shall take place pursuant to this Section 7.1 if an
Event of Default described in Section 12.1(n) shall then exist; and provided,
further, that no such assignment shall take place pursuant to this Section 7.1
at a time when such Conduit Lender is subject to any proceedings under any
Debtor Relief Laws. No further documentation or action on the part of such
Conduit Lender, the Borrower, or the applicable Alternate Lenders shall be
required to exercise the rights set forth in the immediately preceding sentence,
other than the giving of the notice by the related Administrator on behalf of
such Conduit Lender referred to in such sentence and the delivery by the related
Managing Agent of a copy of such notice to each Alternate Lender in the Lender
Group (the date of the receipt by Administrative Agent of any such notice being
the “Assignment Date”). Each Alternate Lender hereby agrees, unconditionally and
irrevocably and under all circumstances, without set-off, counterclaim or
defense of any kind, to pay the full amount of its Assignment Amount on such
Assignment Date to such Conduit Lender in immediately available funds in Dollars
based on the assigning Conduit Lender’s interest in the Principal Obligation, to
an account designated by the related Managing Agent. Upon payment of its
Assignment Amount, each such Alternate Lender shall acquire an interest in the
Principal Obligation equal to its Alternate Lender Pro Rata Share thereof. Upon
any assignment in whole by a Conduit Lender to its Alternate Lenders on or after
its Conduit Investment Termination Date as contemplated hereunder, such Conduit
Lender shall cease to make any additional Loans hereunder. At all times prior to
its Conduit Investment Termination Date, nothing herein shall prevent a Conduit
Lender from making a subsequent Loan hereunder, in its sole discretion,
following any assignment pursuant to this Section 7.1 or from making more than
one assignment pursuant to this Section 7.1.
(b) Additional Assignment Amounts. The applicable Borrower Party may pay to
Administrative Agent in Dollars, for the account of the related Managing Agent
for the benefit of its Conduit Lender, in connection with any assignment by a
Conduit Lender to its Alternate Lenders pursuant to this Section 7.1, an
aggregate amount equal to all Yield to accrue through the end of the current

61



--------------------------------------------------------------------------------



 



Interest Period to the extent attributable to the portion of the Loans so
assigned to the Alternate Lenders (as determined immediately prior to giving
effect to such assignment), plus all Obligations then due, other than the Loans
and other than any Yield described above, attributable to such portion of the
Loans so assigned. If the applicable Borrower Party does not make payment of
such amounts at or prior to the time of assignment by a Conduit Lender to its
Alternate Lenders, such amount shall be paid by such Alternate Lenders to the
Conduit Lender as additional consideration for the interests assigned to the
Alternate Lenders and the amount of the “Loans” hereunder held by such Alternate
Lenders shall be increased by an amount equal to the additional amount so paid
by such Alternate Lenders.
(c) Administration of Agreement after Assignment from Conduit Lender to
Alternate Lenders following the Conduit Investment Termination Date. After any
assignment in whole by a Conduit Lender to its Alternate Lenders pursuant to
this Section 7.1 at any time on or after its Conduit Investment Termination Date
(and the payment of all amounts owing to such Conduit Lender in connection
therewith), all rights of the related Administrator and the related Conduit
Collateral Agent set forth herein shall be given to the applicable Managing
Agent on behalf of its Alternate Lenders instead of such Administrator and
Conduit Collateral Agent.
(d) Payments to Administrative Agent. After any assignment in whole by a Conduit
Lender to its Alternate Lenders pursuant to this Section 7.1 at any time on or
after its Conduit Investment Termination Date, all payments to be made hereunder
by a Borrower Party to Administrative Agent for the benefit of such Conduit
Lender shall be made to the account specified by the applicable Managing Agent
in writing to the Administrative Agent and the applicable Borrower Party.
(e) Recovery of Loans. In the event that the aggregate of the Assignment Amounts
paid by the Alternate Lenders with respect to any Lender Group pursuant to this
Section 7.1 on any Assignment Date occurring on or after the Conduit Investment
Termination Date for the related Conduit Lender is less than the Loans of such
Conduit Lender on such Assignment Date, then to the extent that payments or
deposits thereafter received and applied by Administrative Agent with respect to
such Lender Group under Section 3.4 in respect of Loans exceed the aggregate of
the unrecovered Assignment Amounts and Loans funded by such Alternate Lenders,
such excess shall be remitted by Administrative Agent to the related Managing
Agent.
     7.2. Downgrade of Alternate Lender.
(a) Downgrades Generally. If at any time on or prior to the Stated Maturity
Date, the short-term debt rating of any Alternate Lender shall be “A-2” or “P-2”
from S&P or Moody’s, respectively, with negative credit implications, such
Alternate Lender, upon request of the related Managing Agent, shall, within
thirty

62



--------------------------------------------------------------------------------



 



(30) days of such request, assign its rights and obligations hereunder to
another financial institution (which institution’s short term debt shall be
rated at least “A-2” or “P-2” from S&P or Moody’s, respectively, and which shall
not be so rated with negative credit implications and which is acceptable to
such Conduit Lender and such Managing Agent). If the short-term debt rating of
such Alternate Lender shall be “A-3” or “P-3”, or lower, from S&P or Moody’s,
respectively (or such rating shall have been withdrawn by S&P or Moody’s), such
Alternate Lender, upon request of the related Managing Agent, shall, within five
(5) Business Days of such request, assign its rights and obligations hereunder
to another financial institution (which institution’s short-term debt shall be
rated at least “A-2” or “P-2”, from S&P or Moody’s, respectively, and which
shall not be so rated with negative credit implications and which is acceptable
to such Conduit Lender and such Managing Agent). In either such case, if any
such Alternate Lender shall not have assigned its rights and obligations under
this Credit Agreement within the applicable time period described above (in
either such case, the “Required Downgrade Assignment Period”), the Administrator
on behalf of such Conduit Lender shall have the right to require such Alternate
Lender to pay, in Dollars upon one (1) Business Day’s notice at any time after
the Required Downgrade Assignment Period (and each such Alternate Lender hereby
agrees in such event to pay within such time) to the applicable Managing Agent
an amount equal to such Alternate Lender’s unused Commitment (without any
deduction therefrom for such Alternate Lender’s share of the Letter of Credit
Liability) (a “Downgrade Draw”) for deposit by such Managing Agent into an
account, in the name of such Managing Agent (a “Downgrade Collateral Account”),
which shall be in satisfaction of such Alternate Lender’s obligations to make
Loans and to pay its Assignment Amount upon an assignment from such Conduit
Lender in accordance with Section 7.1; provided, however, that if, during the
Required Downgrade Assignment Period, such Alternate Lender delivers a written
notice to such Managing Agent of its intent to deliver a direct pay irrevocable
letter of credit pursuant to this proviso in lieu of the payment required to
fund the Downgrade Draw, then such Alternate Lender will not be required to fund
such Downgrade Draw. If any Alternate Lender gives the applicable Managing Agent
such notice, then such Alternate Lender shall, within one (1) Business Day after
the Required Downgrade Assignment Period, deliver to such Managing Agent a
direct pay irrevocable letter of credit in favor of such Managing Agent issued
in Dollars, in an amount equal to the unused portion of such Alternate Lender’s
Commitment (without any deduction therefrom for such Alternate Lender’s share of
the Letter of Credit Liability), which letter of credit shall be issued through
a United States office of a bank or other financial institution: (i) whose
short-term debt ratings by S&P and Moody’s are at least equal to the ratings
assigned by such statistical rating organization to the Commercial Paper; and
(ii) that is acceptable to such Conduit Lender and such Managing Agent. Such
letter of credit shall provide that such Managing Agent may draw thereon for
payment of any Loan or Assignment Amount payable by such Alternate Lender which
is not paid hereunder when required, shall expire no earlier than the Stated
Maturity Date and shall otherwise be in form and substance acceptable to such
Managing

63



--------------------------------------------------------------------------------



 



Agent. If on any date the amount on deposit in the Downgrade Collateral Account
or the maximum stated amount under any letter of credit so provided is less than
the applicable Alternate Lender’s share of the unused Commitment, upon one
(1) Business Day’s notice, such Alternate Lender will pay the amount of such
shortfall to the applicable Managing Agent for deposit into the Downgrade
Collateral Account or provide a substitute or additional direct pay irrevocable
letter of credit to cover such shortfall.
(b) Application of Funds in Downgrade Collateral Account. If any Alternate
Lender in any Lender Group shall be required pursuant to subsection (a) to fund
a Downgrade Draw, then the related Managing Agent shall apply the monies in the
Downgrade Collateral Account applicable to such Alternate Lender’s share of
Loans required to be made by the related Alternate Lenders, to any Assignment
Amount payable by such Alternate Lender pursuant to Section 7.1 at the times, in
the manner and subject to the conditions precedent set forth in this Credit
Agreement. The deposit of monies in such Downgrade Collateral Account by any
Alternate Lender shall not constitute a Loan or the payment of any Assignment
Amount (and such Alternate Lender shall not be entitled to interest on such
monies except as provided below in this Section 7.2(b)), unless and until (and
then only to the extent that) such monies are used to fund Loans or to pay any
Assignment Amount pursuant to this Section 7.2(b). The amount on deposit in such
Downgrade Collateral Account shall be invested by the related Managing Agent in
investments selected by such Managing Agent in its sole discretion and eligible
in accordance with the applicable conduit program documents. Such Managing Agent
shall remit to such Alternate Lender, on the last Business Day of each month,
the interest income actually received thereon. Unless required to be released as
provided below in this subsection, payments or deposits received by such
Managing Agent in respect of such Alternate Lender’s portion of the Loans shall
be deposited in the Downgrade Collateral Account for such Alternate Lender.
Amounts on deposit in such Downgrade Collateral Account shall be released to
such Alternate Lender (or the stated amount of the letter of credit delivered by
such Alternate Lender pursuant to subsection (a) above may be reduced) within
one (1) Business Day after each Settlement Date following the Maturity Date to
the extent that, after giving effect to the distributions made and received by
the Lenders on such Settlement Date, the amount on deposit in such Downgrade
Collateral Account would exceed the Alternate Lender’s Alternate Lender Pro Rata
Share (determined as of the day prior to the Maturity Date) of the sum of all
Portions of Loans then funded by the related Conduit Lender, plus the related
Interest Component, plus such Alternate Lender’s Pro Rata Share of the Letter of
Credit Liability. All amounts remaining in such Downgrade Collateral Account
shall be released to such Alternate Lender no later than the Business Day
immediately following the earliest of: (i) the effective date of any replacement
of such Alternate Lender or removal of such Alternate Lender as a party to this
Credit Agreement; (ii) the date on which such Alternate Lender shall furnish the
related Managing Agent with confirmation that such Alternate Lender shall have
short term debt ratings of at least “A-2” or “P-2” from S&P and Moody’s,
respectively,

64



--------------------------------------------------------------------------------



 



without negative credit implications; and (iii) the Stated Maturity Date.
Nothing in this Section 7.2 shall affect or diminish in any way any such
downgraded Alternate Lender’s Commitment to Borrower or its related Conduit
Lender or such downgraded Alternate Lender’s other obligations and liabilities
hereunder and under the other Loan Documents.
(c) Program Support Agreement Downgrade Provisions. Notwithstanding the other
provisions of this Section 7.2, an Alternate Lender shall not be required to
make a Downgrade Draw (or provide for the issuance of a letter of credit in lieu
thereof) pursuant to Section 7.2(a) at a time when such Alternate Lender has a
downgrade collateral account (or letter of credit in lieu thereof) established
pursuant to the Program Support Agreement to which it is a party in an amount at
least equal to its Commitment, and the related Managing Agent may apply monies
in such downgrade collateral account in the manner described in Section 7.2(b)
as if such downgrade collateral account were a Downgrade Collateral Account.
8. CONDITIONS PRECEDENT TO LENDING
     8.1. Obligation of Lenders. The obligation of each Lender and the Letter of
Credit Issuer to make the initial Loan and issue the first Letter of Credit
hereunder is subject to Administrative Agent’s receipt of the following:
     (a) Credit Agreement. This Credit Agreement, duly executed and delivered by
Borrower, Managing Member, Guarantor and Pledgor;
     (b) Notes. Notes drawn to the order of each Managing Agent, duly executed
and delivered by Borrower and Managing Member;
     (c) Security Agreements. (i) The Borrower and Managing Member Security
Agreement, duly executed and delivered by Borrower and Managing Member and
(ii) any other security agreement or related document reasonably requested by
Administrative Agent.
     (d) Capital Contributions Pledge Agreement. (i) The Capital Contributions
Pledge Agreement, duly executed and delivered by Pledgor; and (ii) any other
similar agreement or related document reasonably requested by Administrative
Agent.
     (e) Guaranty of Capital. The Guaranty of Capital, duly executed and
delivered by Guarantor.
     (f) Account Documents. The Account Assignment, duly executed and delivered
by Borrower;
     (g) Financing Statements.
     (i) searches of Uniform Commercial Code (“UCC”) filings in each
jurisdiction where a filing has been or would need to be made in order to
perfect the Administrative Agent’s security interest on behalf of the Secured
Parties in the

65



--------------------------------------------------------------------------------



 



Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist, or, if necessary, copies of proper financing
statements, if any, filed on or before the date hereof necessary to terminate
all security interests and other rights of any Person in any Collateral
previously granted; and
     (ii) duly authorized UCC financing statements and any amendments thereto,
for each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest on
behalf of the Secured Parties in the Collateral;
     (h) Responsible Officer Certificates. A certificate from a Responsible
Officer of each Credit Party, stating that: (i) all of the representations and
warranties contained in Section 9 hereof and the other Loan Documents made by
such Credit Party are true and correct in all material respects as of such date
(except to the extent of changes in facts or circumstances that have been
disclosed to Lenders and do not constitute an Event of Default or, to its
knowledge, a Potential Default under this Credit Agreement or any other Loan
Document); and (ii) no event has occurred and is continuing, or would result
from the Borrowing or issuance of the Letters of Credit, as applicable, which
constitutes an Event of Default or, to its knowledge, a Potential Default;
     (i) Borrower’s Operating Agreement. A signed certificate of a Responsible
Officer of Borrower who shall certify that attached thereto is a true and
complete copy of the Operating Agreement of Borrower as in effect on the date
hereof, together with certificates of existence and good standing (or other
similar instruments) of Borrower as in effect on the date hereof;
     (j) Managing Member’s Formation Documents. A signed certificate of a
Responsible Officer of Managing Member who shall certify that attached thereto
are true and complete copies of the Constituent Documents of Managing Member,
together with certificates of existence and good standing (or other similar
instruments) of Managing Member as in effect on the date hereof;
     (k) Guarantor’s Formation Documents. A signed certificate of a Responsible
Officer of Guarantor who shall certify that attached thereto are true and
complete copies of the Constituent Documents of Guarantor together with
certificates of existence and good standing (or other similar instruments) of
Guarantor as in effect on the date hereof;
     (l) Pledgor’s Formation Documents. A signed certificate of a Responsible
Officer of Pledgor who shall certify that attached thereto are true and complete
copies of the Constituent Documents of Pledgor together with certificates of
existence and good standing (or other similar instruments) of Pledgor as in
effect on the date hereof;
     (m) Incumbency Certificate. From each Credit Party, a signed certificate of
a Responsible Officer, who shall certify the names of the Persons authorized, on
the date

66



--------------------------------------------------------------------------------



 



hereof, to sign each of the Loan Documents and the other documents or
certificates to be delivered pursuant to the Loan Documents on behalf of such
Credit Party, together with the true signatures of each such Person.
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the signatures of the Persons named in such further certificate;
     (n) Opinions of Counsel. (i) A favorable opinion of Robert Masters, Senior
Vice President and General Counsel of each Credit Party, as counsel to each
Credit Party; (ii) a favorable opinion of Berliner, Corcoran & Rowe, L.L.P.,
Maryland counsel to the Pledgor; and (iii) an opinion of Mayer Brown LLP,
special counsel to the Administrative Agent; each covering such matters relating
to the transactions contemplated hereby as reasonably requested by
Administrative Agent, and substantially in a form acceptable to Administrative
Agent;
     (o) ERISA Certificate. A certificate from a Responsible Officer of the
Credit Parties confirming that the assets of the Credit Parties do not
constitute plan assets by reason of the fact that participation in the Credit
Parties by “benefit plan investors” is not “significant”, as such terms are
defined in the Plan Asset Regulations;
     (p) Investor Documents. Administrative Agent shall have received from each
Included Investor and Designated Investor: (i) a duly executed Investor Letter;
(ii) a copy of such Investor’s duly executed signature page to the Operating
Agreement or Stockholders Agreement, as applicable; and (iii) to the extent
requested by Administrative Agent, true and complete copies of the
organizational documents of each Investor, or other documentation in lieu
thereof that is acceptable to Administrative Agent in its sole discretion.
Administrative Agent may waive one or more of the foregoing requirements with
respect to Designated Investors so long as Borrowers have made good faith
efforts to obtain the same without success;
     (q) Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable on or prior to the date hereof, including pursuant to the Fee Letter,
and, to the extent invoiced, reimbursement or payment of all reasonable expenses
required to be reimbursed or paid by Borrower hereunder, including the fees and
disbursements invoiced through the date hereof of Administrative Agent’s special
counsel, Mayer Brown LLP;
     (r) Advisory Committee Required Vote. Written evidence in form reasonably
satisfactory to the Administrative Agent that the Advisory Committee (as defined
in the Operating Agreement) has approved the Loans and Letters of Credit
contemplated by this Credit Agreement and the other Loan Documents as
contemplated in Section 4.1(b) of the Operating Agreement; and
     (s) Additional Information. Such other information and documents as may
reasonably be required by Administrative Agent and its counsel, including any
“Know Your Customer” procedures as reasonably requested by the Lenders.

67



--------------------------------------------------------------------------------



 



     8.2. Qualified Borrower Loans and Letters of Credit. The obligation of
Lenders to advance a Loan to a Qualified Borrower or to cause the issuance of a
Letter of Credit for a Qualified Borrower is subject to the conditions that:
     (a) Qualified Borrower Promissory Note. Administrative Agent shall have
received a duly executed Qualified Borrower Promissory Note or Qualified
Borrower Letter of Credit Note, as applicable, complying with the terms and
provisions hereof;
     (b) Authorizations of Qualified Borrower. Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Promissory Note or the Qualified Borrower Letter of
Credit Note, duly adopted by Qualified Borrower, as required by law or
agreement, and accompanied by a certificate of an authorized Person of such
Qualified Borrower stating that such authorizations are true and correct, have
not been altered or repealed and are in full force and effect;
     (c) Incumbency Certificate. Administrative Agent shall have received from
the Qualified Borrower a signed certificate of the appropriate Responsible
Officer of the Qualified Borrower which shall certify the names of the Persons
authorized to sign the Qualified Borrower Promissory Note and the other
documents or certificates to be delivered pursuant to the terms hereof by such
Qualified Borrower, together with the true signatures of each such Person;
     (d) Borrower Guaranty. Administrative Agent shall have received from
Borrower a duly executed Borrower Guaranty complying with the terms and
provisions hereof;
     (e) Opinion of Counsel to Qualified Borrower. Administrative Agent shall
have received a favorable opinion of counsel for the Qualified Borrower, in form
and substance satisfactory to Administrative Agent and addressed to
Administrative Agent, that: (i) the Qualified Borrower is duly organized and
validly existing under the laws of the jurisdiction of its formation; (ii) the
subject Qualified Borrower Note has been duly authorized, executed and delivered
by the Qualified Borrower; (iii) the subject Qualified Borrower Note is a valid
and binding obligation and agreement of such Qualified Borrower, enforceable in
accordance with its terms, except to the extent that it may be limited by
bankruptcy, insolvency, moratorium and other laws affecting creditors’ rights
generally, by general equitable principles; and (iv) neither the execution nor
delivery by Qualified Borrower of the subject Qualified Borrower Note, and, if
applicable, the Application and Agreement for Letter of Credit, the performance
by such Qualified Borrower of its obligations thereunder, nor the compliance by
Qualified Borrower with the terms and provisions thereof, will: (A) contravene
any provision of the general corporate law, or, if Qualified Borrower is a
partnership or another type of entity, the Managing Membership law or applicable
law governing such entity, of the jurisdiction of formation of such Qualified
Borrower, or the laws, statutes, rules or regulations of the State of New York
or the United States of America to which Qualified Borrower is subject, or
conflict with, or result in any breach of, any material agreement, mortgage,

68



--------------------------------------------------------------------------------



 



indenture, deed of trust or other instrument known to counsel to which Qualified
Borrower or its properties may be subject, or result in the creation of any
mortgage, lien, pledge or encumbrance in respect of any properties of Qualified
Borrower; (B) contravene any judgment, decree, license, order or permit
applicable to Qualified Borrower; or (C) violate any provision of the
organizational documents of Qualified Borrower. Each Qualified Borrower hereby
directs its counsel to prepare and deliver such legal opinion to Administrative
Agent for the benefit of Lenders.
     8.3. All Loans and Letters of Credit. The obligation of Lenders to advance
each Borrowing or the Letter of Credit Issuer to issue Letters of Credit
hereunder is subject to the conditions that:
     (a) Representations and Warranties. The representations and warranties set
forth in Section 9 hereof are true and correct in all material respects on and
as of the date of the advance of such Borrowing or issuance of such Letter of
Credit, with the same force and effect as if made on and as of such date (except
to the extent of changes in facts or circumstances that have been disclosed to
Lenders and do not constitute an Event of Default or a Potential Default under
this Credit Agreement or any other Loan Document);
     (b) No Default. No event shall have occurred and be continuing, or would
result from the Borrowing or the issuance of the Letter of Credit, which
constitutes an Event of Default or a Potential Default;
     (c) Loan Notice. Administrative Agent shall have received a Loan Notice or
Request for Letter of Credit;
     (d) Application. In the case of a Letter of Credit, the Letter of Credit
Issuer shall have received an Application and Agreement for Letter of Credit
executed by Borrower or the applicable Qualified Borrower and shall have
countersigned the same; and
     (e) Material Adverse Effect. No Material Adverse Effect has occurred and is
continuing.
9. REPRESENTATIONS AND WARRANTIES. To induce Lenders to make the Loans and cause
the issuance of Letters of Credit hereunder, each Credit Party represents and
warrants to Lenders as to itself that:
     9.1. Organization and Good Standing of Borrower. Borrower is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware, has the requisite limited liability company power and
authority to own its properties and assets and to carry on its business as now
conducted, and is qualified to do business in each jurisdiction where the nature
of the business conducted or the property owned or leased requires such
qualification or where the failure to be so qualified to do business would have
a Material Adverse Effect.
     9.2. Organization and Good Standing of Managing Member. Managing Member is
a limited liability company duly organized and validly existing under the laws
of the State of Delaware, has the requisite limited liability company power and
authority to own its properties

69



--------------------------------------------------------------------------------



 



and assets and to carry on its business as now conducted, and is qualified to do
business in each jurisdiction where the nature of the business conducted or the
property owned or leased requires such qualification or where the failure to be
so qualified to do business would have a Material Adverse Effect.
     9.3. Organization and Good Standing of Guarantor. Guarantor is a limited
partnership duly organized and validly existing under the laws of the State of
Delaware, has the requisite limited partnership power and authority to own its
properties and assets and to carry on its business as now conducted, and is
qualified to do business in each jurisdiction where the nature of the business
conducted or the property owned or leased requires such qualification or where
the failure to be so qualified to do business would have a Material Adverse
Effect.
     9.4. Organization and Good Standing of Pledgor. Pledgor is a corporation
incorporated and validly existing under the laws of the State of Maryland, has
the requisite corporate power and authority to own its properties and assets and
to carry on its business as now conducted, and is qualified to do business in
each jurisdiction where the nature of the business conducted or the property
owned or leased requires such qualification or where the failure to be so
qualified to do business would have a Material Adverse Effect.
     9.5. Authorization and Power. It has the partnership, limited liability
company or corporate power, as applicable, and requisite authority to execute,
deliver, and perform its respective obligations under this Credit Agreement, the
Notes, and the other Loan Documents to be executed by it. It is duly authorized
to, and has taken all partnership, limited liability company and corporate
action, as applicable, necessary to authorize it to execute, deliver, and
perform its respective obligations under this Credit Agreement, the Notes, and
such other Loan Documents and is and will continue to be duly authorized to
perform its respective obligations under this Credit Agreement, the Notes, and
such other Loan Documents.
     9.6. No Conflicts or Consents. None of the execution and delivery of this
Credit Agreement, the Notes, or the other Loan Documents, the consummation of
any of the transactions herein or therein contemplated, or the compliance with
the terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any material respect, with any provision of law,
statute, or regulation to which it is subject or any judgment, license, order,
or permit applicable to it or any indenture, mortgage, deed of trust, or other
agreement or instrument to which it is a party or by which it may be bound, or
to which it may be subject. No consent, approval, authorization, or order of any
court or Governmental Authority or third party is required in connection with
the execution and delivery by it of the Loan Documents to which it is a party or
to consummate the transactions contemplated hereby or thereby except for those
that have been obtained.
     9.7. Enforceable Obligations. This Credit Agreement, the Notes and the
other Loan Documents to which it is a party are the legal and binding
obligations of it, enforceable in accordance with their respective terms,
subject to Debtor Relief Laws and equitable principles.
     9.8. Priority of Liens. The Collateral Documents create, as security for
the Obligations, valid and enforceable, exclusive, first priority security
interests in and Liens on all of the Collateral in which it has any right, title
or interest, in favor of Administrative Agent for

70



--------------------------------------------------------------------------------



 



the benefit of the Secured Parties, subject to no other Liens, except as
enforceability may be limited by Debtor Relief Laws and equitable principles.
Such security interests in and Liens on the Collateral in which it has any
right, title, or interest shall be superior to and prior to the rights of all
third parties in such Collateral, and, other than in connection with any future
change in its name, identity or structure, or the location of its chief
executive office, no further recordings or filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and Liens, other than the filing of continuation statements in
accordance with applicable law. Each Lien referred to in this Section 9.7 is and
shall be the sole and exclusive Lien on the Collateral in which it has any
right, title or interest.
     9.9. Financial Condition. Each Borrower Party has delivered to
Administrative Agent: (a) the most-recently available copies of the financial
statements and reports described in Section 10.1; or, with respect to such
requirement on the Closing Date, if such statements and reports are not then
available (b) a pro forma balance sheet as of the Closing Date; in each case
certified as true and correct in all material respects by a Responsible Officer
of such Borrower Party. Such statements fairly present, in all material
respects, the financial condition of such Borrower Party as of the applicable
date of delivery, and have been prepared in accordance with GAAP, except as
provided therein.
     9.10. Full Disclosure. There is no material fact that any Credit Party has
not disclosed to Administrative Agent in writing which would reasonably be
expected to result in a Material Adverse Effect. No information heretofore
furnished by any Credit Party in connection with this Credit Agreement, the
other Loan Documents or any transaction contemplated hereby or thereby contains
any untrue statement of a material fact that would reasonably be expected to
result in a Material Adverse Effect.
     9.11. No Default. No event has occurred and is continuing which constitutes
an Event of Default or a Potential Default.
     9.12. No Litigation. There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings pending, or to the
knowledge of a Responsible Officer of it, threatened, against such Credit Party
that would reasonably be expected to result in a Material Adverse Effect.
     9.13. Material Adverse Change. No changes to it have occurred since the
date of its most recent financial statements delivered to Lenders which would
reasonably be expected to result in a Material Adverse Effect.
     9.14. Taxes. To the extent that failure to do so would have a Material
Adverse Effect, all tax returns required to be filed by it in any jurisdiction
have been filed and all taxes, assessments, fees, and other governmental charges
upon it or upon any of its respective properties, income or franchises have been
paid prior to the time that such taxes could give rise to a lien thereon. There
is no proposed tax assessment against it or any basis for such assessment which
is material and is not being contested in good faith.
     9.15. Jurisdiction of Formation; Principal Office. (a) The jurisdiction of
formation of Borrower is Delaware; (b) the jurisdiction of formation of Managing
Member is Delaware; (c)

71



--------------------------------------------------------------------------------



 



the jurisdiction of formation of Guarantor is Delaware; and (d) the jurisdiction
of formation of Pledgor is Maryland.
     9.16. ERISA Compliance. It has not established nor does it maintain any
Plan. (a) Each of Credit Party and Guarantor is an Operating Company; or (b) the
underlying assets of each Credit Party do not otherwise constitute Plan Assets.
     9.17. Compliance with Law. It is, to the best of its knowledge, in
compliance in all material respects with all material laws, rules, regulations,
orders, and decrees which are applicable to it or its properties, including,
without limitation, Environmental Laws.
     9.18. Hazardous Substances. To the knowledge of its Responsible Officers,
it: (a) has not received any notice or other communication or otherwise learned
of any Environmental Liability which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect arising in connection
with: (i) any non-compliance with or violation of the requirements of any
Environmental Law by any Credit Party, or any permit issued under any
Environmental Law to such Credit Party; or (ii) the Release or threatened
Release of any Hazardous Material into the environment; and (b) to its
knowledge, has threatened or actual liability in connection with the Release or
threatened Release of any Hazardous Material into the environment which would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
     9.19. Insider. It is not an “executive officer,” “director,” or “person who
directly or indirectly or acting through or in concert with one or more persons
owns, controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. §375b or in regulations
promulgated pursuant thereto) of any Lender, of a bank holding company of which
any Lender is a subsidiary, or of any subsidiary, of a bank holding company of
which any Lender is a subsidiary, of any bank at which any Lender maintains a
correspondent account, or of any bank which maintains a correspondent account
with any Lender.
     9.20. Properties. Each Credit Party has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for any defects that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Credit Party
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by
such Credit Party and its subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     9.21. Operating Structure. As of the date hereof, the sole Managing Member
of Borrower is Managing Member. The only members of Borrower and the only
Stockholders of Pledgor are set forth on Exhibit A attached hereto and
incorporated herein by reference (or on a revised Exhibit A delivered to
Administrative Agent in accordance with Section 11.5 hereof), and the Capital
Commitment of each Investor is set forth on Exhibit A (or on such revised
Exhibit A).

72



--------------------------------------------------------------------------------



 



     9.22. Capital Commitments and Contributions. The aggregate amount of the
Unfunded Capital Commitments of all Investors as of the date hereof is as set
forth on Exhibit A. The aggregate amount of the Unfunded Capital Commitments of
all Included Investors and Designed Investors (separately) as of the date hereof
is as set forth on Exhibit A. There are no Capital Call Notices outstanding
except as otherwise disclosed in writing to Administrative Agent. To its
knowledge, no Investor is in default under the Operating Agreement, Partnership
Agreement or Stockholders Agreement, as applicable. Prior to the date hereof,
each Credit Party has satisfied all conditions to its rights to make a Capital
Call, including any and all conditions contained in its Constituent Documents.
     9.23. Fiscal Year. Its fiscal year is the calendar year.
     9.24. Investment Company Act. It is not required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     9.25. Margin Stock. It is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Loan or Letter of Credit will be used: (a) to purchase or carry any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock; (b) to reduce or retire any indebtedness which was originally
incurred to purchase or carry any such Margin Stock; or (c) for any other
purpose which might constitute this transaction a “purpose credit” within the
meaning of Regulation T, U, or X. Neither it nor any Person acting on its behalf
has taken or will take any action which might cause any Loan Document to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act,
in each case as now in effect or as the same may hereafter be in effect.
     9.26. Foreign Asset Control Laws. Neither it nor any Affiliate thereof, and
no Investor or, to its knowledge, Affiliate thereof, is a Person named on a list
published by the Office of Foreign Assets Control (“OFAC”) of the United States
Treasury Department or is a Person with whom dealings are prohibited under any
OFAC regulations. To its knowledge, no Investor’s funds used in connection with
this transaction are derived from illegal or suspicious activities.
     9.27. Brokers’ Fees. No Credit Party has dealt with any broker or finder
with respect to the transactions contemplated by the Loan Documents or otherwise
in connection with the Loan Documents.
     9.28. Solvency. Each Credit Party is, and after consummation of the
transactions contemplated by the Loan Documents will be, Solvent.
     9.29. Managing Member Representation. Managing Member has received direct
or indirect benefit from the Loans and Letters of Credit evidenced by the
Obligations and the grant of the security interest in the collateral was a
condition to granting such Loans and issuance of such Letters of Credit.
     9.30. Guarantor Representation. Guarantor has received direct or indirect
benefit from the Loans and Letters of Credit evidenced by the Obligations and
the grant of the security

73



--------------------------------------------------------------------------------



 



interest in the collateral was a condition to granting such Loans and issuance
of such Letters of Credit.
     9.31. Pledgor Representation. Pledgor has received direct or indirect
benefit from the Loans and Letters of Credit evidenced by the Obligations and
the grant of the security interest in the Collateral was a condition to granting
such Loans and issuance of such Letters of Credit.
     9.32. Investments. No investments made by any Credit Party or their
subsidiaries, directly or indirectly, are in violation of, or would cause a
default under, the terms of the Operating Agreement, the Partnership Agreement
or the Stockholders Agreement.
     9.33. Investor Documents. To the knowledge of each Credit Party after
commercially reasonable inquiry, each Investor Letter and Stockholders
Agreement, as applicable, have been duly authorized and executed by each
Investor and constitute the legal, valid and binding obligations of each
Investor, enforceable against each Investor in accordance with their terms.
     9.34. Advisory Committee. The Credit Parties confirm that the members of
the Advisory Committee (as defined in the Operating Agreement) as of the date
hereof are Alan Forman, Verna Kuo, Susan Meaney, Denise Strack and Laudan
Nabizadeh.
     10. AFFIRMATIVE COVENANTS. So long as Lenders have any commitment to lend
hereunder or the Letter of Credit Issuer has any obligation to cause the
issuance of any Letters of Credit hereunder, and until payment in full of the
Notes and the performance in full of the Obligations under this Credit Agreement
and the other Loan Documents, Borrower and each other Credit Party, as
applicable, each agrees that, unless Administrative Agent shall otherwise
consent in writing based upon the approval of the Required Lenders (unless the
approval of Administrative Agent alone or a different number of Lenders is
expressly permitted below):
     10.1. Financial Statements, Reports and Notices. Borrower shall deliver to
Administrative Agent sufficient copies for each Lender of the following:
     (a) Annual Statements. As soon as reasonably available and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Borrower, audited, unqualified financial statements of Borrower, including a
consolidated balance sheet of Borrower and its consolidated subsidiaries as of
the end of such fiscal year and the related consolidated statements of
operations for such fiscal year prepared by independent public accountants of
nationally recognized standing;
     (b) Quarterly Statements. As soon as available and in any event within
sixty (60) days after the end of each quarter of each fiscal year of Borrower,
an unaudited consolidated balance sheet of Borrower and its consolidated
subsidiaries as of the end of such quarter and the related unaudited
consolidated statements of operations for such quarter;
     (c) Borrowing Base Certificate. Concurrently with the delivery of each Loan
Notice or Request for Letter of Credit and each annual and quarterly report
referenced in Sections 10.1(a) and 10.1(b) hereof, and as of the last calendar
day of any calendar month when no Borrowing has been made during such calendar
month, a

74



--------------------------------------------------------------------------------



 



Borrowing Base Certificate signed by a Responsible Officer of Borrower and
Managing Member: (i) setting forth the Capital Contributions and Unfunded
Capital Commitments of all of the Investors and a calculation of the Available
Loan Amount (all as of the end of the relevant period); (ii) specifying changes,
if any, in the names of Investors; and (iii) listing Investors who have not
delivered Investor Letters or with respect to Subsequent Investors, who have not
satisfied the conditions of Section 11.5(c) hereof;
     (d) Compliance Certificate. Simultaneously with the delivery of the reports
described in clauses (a) and (b) above, a compliance certificate (a “Compliance
Certificate”), certified by a Responsible Officer of Borrower to be true and
correct, substantially in the form of Exhibit O attached hereto (with blanks
appropriately completed in conformity herewith): (i) stating that such officer
is familiar with the terms and provisions of the Loan Documents; (ii) certifying
that such financial statements fairly present the financial condition and the
results of operations of the Borrower on the dates and for the periods
indicated, on the basis of GAAP, subject, in the case of interim financial
statements, to normally recurring year-end adjustments; (iii) stating that the
Borrowers are in compliance with all covenants in Section 10 hereof, including
the covenants set forth in Section 10.11, and containing the calculations
evidencing such compliance; (iv) stating whether any Event of Default or
Potential Default exists on the date of such certificate and, if any Event of
Default or Potential Default then exists, setting forth the details thereof and
the action which the Credit Parties are taking or propose to take with respect
thereto; (v) setting forth the Unfunded Capital Commitments of all Investors
(breaking out Included Investors and Designated Investors) and a calculation of
the Available Loan Amount (all as of the end of the relevant period);
(vi) specifying changes, if any, in the name of any Investor or in the identity
of any Investor, by merger or otherwise; and (vii) listing Investors which have
been subject to an Exclusion Event.
     (e) ERISA Notices. Promptly upon any Credit Party obtaining knowledge or a
reasonable belief that its assets are, or are about to become, Plan Assets, such
Credit Party shall deliver written notice thereof to Administrative Agent (an
“ERISA Event Notice”), and shall, in such notice, or in subsequent written
notices as events develop, notify Administrative Agent of any actions
contemplated by in connection therewith. Each Credit Party shall, simultaneously
with the delivery of any ERISA Notice to any Investors, deliver a copy of the
same to Administrative Agent;
     (f) ERISA Certification. Annually (to be delivered within forty-five
(45) days following each annual valuation period of the Credit Parties and with
the Compliance Certificate of Borrower pursuant to Section 10.1(d)), a
certification from a Responsible Officer of the Credit Parties prepared in
consultation with counsel that the assets of the Credit Parties do not
constitute Plan Assets;
     (g) Reporting Relating to Investors. Promptly upon the receipt thereof,
copies of all financial statements, notices of default, notices relating in any
way to an Investor’s funding obligation and notices containing any reference to
misconduct of any Credit Party, sent to or received by a Borrower and/or any
Credit Party from an Investor; and

75



--------------------------------------------------------------------------------



 



     (h) Other Reporting. Simultaneously with delivery to the Investors, copies
of all other material financial statements, appraisal reports, notices, and
other matters at any time or from time to time prepared by a Credit Party and
furnished to the Investors, including, without limitation, any notice of
default, notice of election or exercise of any rights or remedies under the
Operating Agreement, the Partnership Agreement, the Stockholders Agreement, the
Investor Letters or the Constituent Documents of any Credit Party, or any
notices relating in any way to any Investor’s Capital Commitment, and any notice
relating in any way to the misconduct of any Credit Party.
     10.2. Payment of Taxes. Each Credit Party will pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it, upon its income
or profits, or upon any property belonging to it before delinquent, if such
failure would have a Material Adverse Effect; provided, however, that no Credit
Party shall be required to pay any such tax, assessment, charge, or levy if and
so long as the amount, applicability, or validity thereof shall currently be
contested in good faith by appropriate proceedings and appropriate reserves
therefor have been established.
     10.3. Maintenance of Existence and Rights. Each Credit Party will preserve
and maintain its existence. Each Credit Party shall further preserve and
maintain all of its rights, privileges, and franchises necessary in the normal
conduct of its business and in accordance with all valid regulations and orders
of any Governmental Authority the failure of which would have a Material Adverse
Effect.
     10.4. Notice of Default. Each Credit Party will furnish to Administrative
Agent, promptly upon becoming aware of the existence of any condition or event
which constitutes an Event of Default or a Potential Default (including, without
limitation, notice from the Investors of any Credit Party that the Investors
intend to seek a “Cause Event” as defined in the Operating Agreement,
Partnership Agreement and Stockholders Agreement, a written notice specifying
the nature and period of existence thereof and the action which the Credit
Parties are taking or propose to take with respect thereto. Each Credit Party
shall promptly notify Administrative Agent in writing upon becoming aware:
(a) that any Investor has violated or breached any material term of the
Operating Agreement, Partnership Agreement or Stockholders Agreement, as
applicable, or has become a Defaulting Investor; or (b) of the existence of any
condition or event which, with the lapse of time or giving of notice or both,
would cause an Investor to become a Defaulting Investor.
     10.5. Other Notices. Each Credit Party will, promptly upon receipt of
actual knowledge thereof by a Responsible Officer, notify Administrative Agent
of any of the following events that would reasonably be expected to result in a
Material Adverse Effect: (a) any change in the financial condition or business
of such Credit Party; (b) any default by such Credit Party under any material
agreement, contract, or other instrument to which such Credit Party is a party
or by which any of its properties are bound, or any acceleration of the maturity
of any material indebtedness owing by such Credit Party; (c) any uninsured claim
against or affecting such Credit Party or any of its properties; (d) the
commencement of, and any material determination in, any litigation with any
third party or any proceeding before any Governmental Authority affecting such
Credit Party; (e) any Environmental Complaint or any claim, demand, action,
event, condition, report or investigation indicating any potential or actual
liability of such Credit

76



--------------------------------------------------------------------------------



 



Party arising in connection with: (i) the non-compliance with or violation of
the requirements of any Environmental Law or any permit issued under any
Environmental Law; or (ii) the Release or threatened Release of any Hazardous
Material into the environment; (f) the existence of any Environmental Lien on
any Properties or assets of such Credit Party; (g) any material remedial action
taken by any Credit Party in response to any order, consent decree or judgment
of any Governmental Authority or any Environmental Liability; or (h) the listing
of any of such Credit Party’s Properties on CERCLIS to the extent that such
Credit Party obtains knowledge of such listing, whether or not such listing
would reasonably be expected to result in a Material Adverse Effect.
     10.6. Compliance with Loan Documents, Operating Agreement, Partnership
Agreement and Stockholders Agreement. Unless otherwise approved in accordance
with the terms of this Credit Agreement (which approval, by such terms, may
require more or fewer Lenders than the Required Lenders), each Credit Party will
promptly comply with any and all covenants and provisions of this Credit
Agreement, the Notes, and all of the other Loan Documents executed by it. Each
Borrower Party will use the proceeds of any Capital Call Notices only for such
purposes as are permitted by its Constituent Documents.
     10.7. Books and Records; Access. Each Credit Party will give any
representative of Administrative Agent, Managing Agent or Lenders, or any of
them, reasonable access during all business hours to, and permit representatives
to examine, copy, or make excerpts from, any and all books, records, and
documents in the possession of such Credit Party and relating to its affairs,
and to inspect any of the properties of such Credit Party.
     10.8. Compliance with Law. Each Credit Party will comply in all material
respects with all material laws, rules, regulations, and all orders of any
Governmental Authority, including, Environmental Laws and ERISA.
     10.9. Insurance. Each Credit Party will maintain workmen’s compensation
insurance, liability insurance, and insurance on its present and future
properties, assets, and business against such casualties, risks, and
contingencies, and in such types and amounts, as are consistent with customary
practices and standards of their industry and the failure of which to maintain
could have a Material Adverse Effect.
     10.10. Authorizations and Approvals. Each Credit Party will promptly
obtain, from time to time at its own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Credit Party to comply with its respective obligations hereunder, under the
other Loan Documents, the Operating Agreement, the Partnership Agreement, the
Stockholders Agreement and its respective Constituent Documents.
     10.11. Maintenance of Liens. Each Credit Party shall perform all such acts
and execute all such documents as Administrative Agent may reasonably request in
order to enable the Secured Parties to report, file, and record every instrument
that Administrative Agent may deem necessary in order to perfect and maintain
the Secured Parties’ Liens and security interests in the Collateral and
otherwise to preserve and protect the rights of Secured Parties under the
Collateral Documents.

77



--------------------------------------------------------------------------------



 



     10.12. Further Assurances. Each Credit Party will make, execute or endorse,
and acknowledge and deliver or file or cause the same to be done, all such
vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and take any and all such other action, as Administrative
Agent may, from time to time, reasonably deem necessary in connection with this
Credit Agreement or any of the other Loan Documents, the obligations of the
Credit Parties hereunder or thereunder, or for better assuring and confirming
unto Secured Parties all or any part of the security for any of such obligations
anticipated herein.
     10.13. Investor Financial and Rating Information. Each Credit Party shall
request, from each Investor (without duplication), financial information
required under the applicable Investor Letter, as agreed from time to time with
Administrative Agent, and shall, upon receipt of such information, promptly
deliver same to Administrative Agent, or shall promptly notify Administrative
Agent of its failure to timely obtain such information. The Credit Parties will
promptly notify Administrative Agent in writing (but in no event later than five
(5) Business Days) after: (a) becoming aware of: (i) any decline in the Rating
of any Included Investor, or decline in the capital status of any Included
Investor that is a bank holding company, whether or not such change results in
an Exclusion Event and (ii) any other Exclusion Event; and (b) becoming aware of
the existence of any condition or event which, with the lapse of time or giving
of notice or both, would cause an Exclusion Event.
     10.14. Certain Included Investor Requirements. In addition to the other
requirements of this Credit Agreement, each Included Investor that is:
(i) organized under the laws of any jurisdiction other than the United States of
America or any state thereof shall deliver to Administrative Agent a written
submission to the jurisdiction of a United States Federal District Court and a
United States state court with respect to any litigation arising out of or in
connection with its Investor Letter or any Constituent Document of any Credit
Party (each submission to be in form and substance reasonably satisfactory to
Administrative Agent, including provisions relating to waiver of venue, waiver
of defense of inconvenient forum, and consent to service of process; or (ii) a
Governmental Authority or an instrumentality of a Governmental Authority or
majority-owned by a Governmental Authority or otherwise entitled to any immunity
in respect of any litigation in any jurisdiction, court or venue, shall deliver
to Administrative Agent a written waiver (in form and substance reasonably
satisfactory to Administrative Agent) of any such claim of immunity.
     10.15. Covenants of Qualified Borrowers. The covenants and agreements of
Qualified Borrowers hereunder shall be binding and effective only upon and after
the execution and delivery of a Qualified Borrower Note by such Qualified
Borrower.

78



--------------------------------------------------------------------------------



 



11. NEGATIVE COVENANTS. So long as Lenders have any commitment to lend hereunder
or the Letter of Credit Issuer has any obligation to cause the issuance of any
Letter of Credit hereunder, and until payment and performance in full of the
Obligations under this Credit Agreement and the other Loan Documents, each
Credit Party agrees that, without the written consent of Administrative Agent,
based upon the approval of Required Lenders (unless the approval of
Administrative Agent alone or a different number of Lenders is expressly
permitted below):
     11.1. Mergers. No Credit Party will merge or consolidate with or into any
Person, unless such Credit Party is the surviving entity; provided, however,
that any such merger (a) must be duly authorized under the Constituent Documents
of the applicable Credit Party or the applicable managing member or general
partner, as applicable, and (b) must not adversely affect the enforceability of
the Capital Commitments and the Investor Letters of the Investors in the
applicable Credit Party. No Credit Party will take any action to dissolve,
terminate, or liquidate, including, without limitation, any action to sell or
dispose of all or substantially all of its property..
     11.2. Negative Pledge. Without the approval of all Lenders, no Credit Party
will create or suffer to exist any Lien upon the Collateral, other than the
first priority security interest in and upon the Collateral (or any portion
thereof) to Administrative Agent for the benefit of the Secured Parties.
     11.3. Fiscal Year and Accounting Method. Without the prior written consent
of Administrative Agent alone (such approval not to be unreasonably withheld or
delayed), no Credit Party will change its fiscal year or method of accounting.
     11.4. Constituent Documents. Without the prior written consent of
Administrative Agent consistent with this Section 11.4, no Credit Party shall
alter, amend, modify, terminate, or change any provision of its Constituent
Documents affecting such Credit Party’s or the Investors’ debts, duties,
obligations, and liabilities, and the rights, titles, security interests, liens,
powers and privileges of any Credit Party, Administrative Agent or Secured
Parties, in each case relating to this Agreement, the Obligations, Capital Call
Notices, Capital Commitments, Capital Contributions or Unfunded Capital
Commitments; or amend the terms of Articles V or XI of the Operating Agreement
or Section 6 of the Stockholders Agreement (or comparable provisions regarding
leverage) (each an “adverse amendment”); or suspend, reduce, excuse or terminate
any Investor’s Unfunded Commitments. With respect to any proposed amendment,
modification or change to any Constituent Document, the applicable Credit Party
shall notify Administrative Agent of such proposal. Administrative Agent shall
determine, in its sole discretion (that is, the determination of the Lenders
shall not be required) on Administrative Agent’s good faith belief, whether such
proposed amendment, modification or change to such Constituent Document is an
adverse amendment, and shall use reasonable efforts to notify such Credit Party
of its determination within five (5) Business Days of the date on which it
received such notification pursuant to Section 14.7. If Administrative Agent
determines that the proposed amendment is an adverse amendment, the approval of
the Required Lenders and Administrative Agent will be required (unless the
approval of all Lenders is required consistent with the terms of Section 11.6),
and Administrative Agent shall promptly notify the Lenders of such request for
such approval, distributing, as appropriate, the proposed amendment and any
other relevant

79



--------------------------------------------------------------------------------



 



information provided by such Credit Party, to which the Lenders will respond to
within ten (10) Business Days. If Administrative Agent determines that the
proposed amendment is not an adverse amendment, such Credit Party may make such
amendment without the consent of Lenders. Notwithstanding the foregoing, without
the consent of Administrative Agent or the Lenders, such Credit Party may amend
its Constituent Documents: (i) to admit new Investors to the extent permitted by
this Credit Agreement; and (ii) to reflect transfers of interests permitted by
this Credit Agreement.
     11.5. Transfer by, or Admission of, Investors.
     (a) Transfer of Equity Interest. Any transfer of an Equity Interest: (i) by
any Investor to any of its affiliates shall be made with prior written notice to
Administrative Agent promptly upon any Credit Party being aware of such proposed
transfer; and (ii) by any Investor to any other Person, with prior written
notice to Administrative Agent at least twenty (20) Business Days prior to the
proposed date of transfer, in each case provided that the transferee is not
named on a list published by OFAC. In the event that the applicable transferee
does not itself qualify as an Included Investor or Designated Investor or if the
consummation of such transfer would require a mandatory prepayment pursuant to
Section 2.1(d) for any reason, the Credit Parties will issue Capital Call
Notices in an amount sufficient to cure such Implicit Borrowing Base Deficit and
will pay the mandatory prepayment prior to permitting the consummation of any
such transfer.
     (b) Admission of Investors. No Credit Party shall admit any Person as an
additional Investor without the prior written consent of Administrative Agent
acting alone, such consent not to be unreasonably withheld.
     (c) Documentation Requirements. Each Borrower shall require that: (i) any
Person admitted as a substitute or new Included Investor or Designated Investor
(whether due to a transfer by an existing Investor or otherwise) (a “Subsequent
Investor”) shall, as a condition to such admission, deliver an Investor Letter
and provide other documentation similar to that described in Section 8.1(p)
satisfactory to Administrative Agent in its reasonable discretion; (ii) comply
with all requirements herein for an Included Investor or Designated Investor, as
applicable, and (iii) any existing Included Investor or Designated Investor that
is a transferee from another Investor shall provide confirmation of its
obligations under its Investor Letter with respect to any increase in its
Capital Commitment relating to such transfer, and, to the extent not addressed
in the documentation previously delivered by such Investor, evidence of its
authority to assume such increased Capital Commitment, all as satisfactory to
Administrative Agent in its reasonable discretion. Any substitute or new
Investor that is unable to comply with the requirements of this Section 11.5(c)
shall be a Non-Included Investor and be excluded from the Borrowing Base. In the
event any Person is admitted as a Subsequent Investor, Borrowers will promptly
deliver to Administrative Agent a revised Exhibit A to this Credit Agreement,
containing the names and addresses of each Investor and the Capital Commitments
of each.

80



--------------------------------------------------------------------------------



 



     11.6. Capital Commitments. No Credit Party shall: (a) without the prior
written consent of Administrative Agent, which may be withheld in its sole
discretion, cancel, reduce, excuse, suspend or defer the Capital Commitment of
any non-Included Investor; and (b) without the prior written approval of
Administrative Agent and all Lenders: (i) issue any Capital Call Notices other
than as contemplated by Section 5.2(c); (ii) cancel, reduce, excuse, suspend or
defer the Capital Commitment of any Included Investor or Designated Investor; or
(iii) excuse any Investor from or permit any Investor to defer any Capital
Contribution, if the proceeds from the related Capital Call Notice are to be
applied to the Obligations hereunder.
     11.7. ERISA Compliance. No Credit Party shall establish or maintain any
Plan. Without the approval of all Lenders, no Credit Party will take any action
that would cause its underlying assets to constitute Plan Assets.
     11.8. Environmental Matters. Except for such conditions as are in or will
promptly be brought into compliance with relevant Environmental Laws or
otherwise would not reasonably be expected to result in a Material Adverse
Effect, no Credit Party: (a) shall cause any Hazardous Material to be generated,
placed, held, located or disposed of on, under or at, or transported to or from,
any Property of any Credit Party in material violation of Environmental Law; or
(b) shall permit any such Property to ever be used as a dump site or storage
site (whether permanent or temporary) for any Hazardous Material in material
violation of Environmental Law.
     11.9. Dissolution. Without the prior written consent of the Administrative
Agent and all Lenders, no Credit Party will take any action to dissolve or
terminate any Credit Party.
     11.10. Limitations on Dividends and Distributions.
     (a) No Credit Party shall declare or pay any dividends or distributions
except as permitted under its Constituent Documents.
     (b) No Credit Party shall declare or pay any dividends or distributions if:
(i) any Event of Default exists; or (ii) a Potential Default exists.
     11.11. Limitation on Debt. (a) Borrower shall not, without the prior
written consent of the Administrative Agent and the Required Lenders, incur,
together with its Affiliates on a consolidated basis in accordance with GAAP,
(i) aggregate Indebtedness (including the Obligations) in an amount in excess of
that permitted under the Operating Agreement; or (ii) any recourse debt (other
than its obligations under this Credit Agreement) in excess of twenty-five (25%)
percent of amounts under Section 11.11(a)(i); and (b) Pledgor shall not incur
any Indebtedness (other than its obligations under this Credit Agreement).
     11.12. Limitation on Managing Member’s Activities. The Managing Member
shall not: (a) without the prior written consent of the Administrative Agent and
the Required Lenders: (i) take any actions that will cause the Managing Member
or the Borrower to dissolve, terminate, merge or consolidate; or (ii) create or
suffer to exist any mortgage, pledge, lien, or other security interest upon its
Membership Interest in Borrower; or (b) transfer its Membership Interest in
Borrower without the prior written consent of Administrative Agent and the
Required Lenders.

81



--------------------------------------------------------------------------------



 



     11.13. Limitation on Pledgor’s Activities. Pledgor shall not: (a) without
the prior written consent of the Administrative Agent and the Required Lenders:
(i) take any actions that will cause the Pledgor to dissolve, terminate, merge
or consolidate; or (ii) create or suffer to exist any mortgage, pledge, lien, or
other security interest upon its Membership Interest in Borrower; or (b)
transfer its Membership Interest in Borrower without the prior written consent
of Administrative Agent and the Required Lenders.
     11.14. Limitation on Guarantor’s Activities. Guarantor shall not:
(a) without the prior written consent of the Administrative Agent and the
Required Lenders: (i) take any actions that will cause the Guarantor or Acadia
Realty Acquisition III LLC to dissolve, terminate, merge or consolidate; or
(ii) create or suffer to exist any mortgage, pledge, lien, or other security
interest upon its equity interest in Acadia Realty Acquisition III LLC or permit
Acadia Realty Acquisition III LLC to create or suffer to exist any mortgage,
pledge, lien, or other security interest upon its Membership Interest in
Borrower; or (b) transfer its equity interest in Acadia Realty Acquisition III
LLC or permit Acadia Realty Acquisition III LLC to transfer its Membership
Interest in Borrower, in each case without the prior written consent of
Administrative Agent and the Required Lenders.
     11.15. Investor Withdrawal. No Credit Party shall take any action which
would permit any Investor to withdraw (unless a prepayment is made such that no
Implicit Borrowing Base Deficit would occur as a result of such withdrawal) from
any Credit Party in accordance with the Operating Agreement, Partnership
Agreement, or the Stockholders Agreement, as applicable.
12. EVENTS OF DEFAULT
     12.1. Events of Default. An “Event of Default” shall exist if any one or
more of the following events (herein collectively called “Events of Default”)
shall occur and be continuing:
     (a) (i) Borrower or any Qualified Borrower shall fail to pay when due any
principal of the Obligations; or (ii) any Credit Party or any Qualified Borrower
shall fail to pay when due any interest on the Obligations or any fee, expense,
or other payment required hereunder, including, without limitation, payment of
cash for deposit as cash collateral as required hereunder, and such failure
under this clause (ii) shall continue for one (1) Business Day thereafter
(except for the failure to pay the Obligations in full on the Maturity Date for
which no notice shall be required and except for the failure to prepay any
amount required under Section 2.1(d) hereof for which no additional notice shall
be required);
     (b) any representation or warranty made by any Credit Party or any
Qualified Borrower under this Credit Agreement, or any of the other Loan
Documents executed by either of them, or in any certificate or statement
furnished or made to Lenders or any of them by any Credit Party or any Qualified
Borrower pursuant hereto or in connection herewith or with the Loans, shall
prove to be untrue or inaccurate in any material respect as of the date on which
such representation or warranty is made;
     (c) default shall occur in the performance of any of the covenants or
agreements contained herein (other than the covenants contained in
Section 2.1(d) or

82



--------------------------------------------------------------------------------



 



Section 11), or of the covenants or agreements of any Credit Party or any
Qualified Borrower contained in any other Loan Documents executed by such
Person, and such default shall continue uncured to the satisfaction of
Administrative Agent for a period of thirty (30) days after written notice
thereof has been given by Administrative Agent to Borrower, unless it cannot be
cured within thirty (30) days and provided the party is diligently proceeding to
cure (provided that such thirty (30)-day cure period shall not apply respecting
covenants of a Credit Party relating to notices to be given by a Credit Party,
but a three (3)-day grace period shall apply);
     (d) default shall occur in the performance of the covenants or agreements
of Borrower or any Qualified Borrower contained in Section 2.1(d) or Section 11;
     (e) any of the Loan Documents executed by a Credit Party or any Qualified
Borrower shall cease, in whole or in material part, to be legal, valid, binding
agreements enforceable against the Credit Parties or such Qualified Borrower in
accordance with the terms thereof or shall in any way be terminated or become or
be declared ineffective or inoperative or shall in any way whatsoever cease to
give or provide the respective liens, security interest, rights, titles,
interest, remedies, powers, or privileges intended to be created thereby;
     (f) default shall occur in the payment of any recourse indebtedness or
Guaranty Obligation of Borrower or Guarantor (other than the Obligations), in an
aggregate amount greater than or equal to $10,000,000, and such default shall
continue for more than the applicable period of grace, if any;
     (g) any Credit Party shall: (i) apply for or consent to the appointment of
a receiver, trustee, custodian, intervenor, or liquidator of itself or of all or
a substantial part of its assets; (ii) file a voluntary petition in bankruptcy
or admit in writing that it is unable to pay its debts as they become due;
(iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take partnership or corporate action for the purpose of effecting any of
the foregoing;
     (h) a case or proceeding shall be commenced, without application or consent
of any Credit Party, in any court, seeking an order for relief under the
Bankruptcy Code, to adjudicate if bankrupt or insolvent or seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up or
composition or readjustment of debts of any Credit Party, the appointment of a
trustee, receiver, custodian, liquidator, assignee or sequestor (or similar
official) for such Person or all or substantially all of the assets of such
Person, or any similar action with respect to such Person under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts,
and such case or proceeding shall continue undismissed, or unstayed or in
effect, for a period of sixty (60) consecutive days or results in the entering
of an order for relief or any such adjudication or appointment

83



--------------------------------------------------------------------------------



 



     (i) any final judgment(s) for the payment of money in excess of the sum of
$5,000,000 in the aggregate shall be rendered against any Credit Party and such
judgment or judgments remain unsatisfied for a period of sixty (60) days or
would reasonably be expected to have a Material Adverse Effect, unless covered
by insurance or unless being appealed and the applicable Credit Party or such
Qualified Borrower has posted a bond or cash collateral;
     (j) Managing Member shall cease to be the sole Managing Member of Borrower
or Managing Member shall be removed as the Managing Member of Borrower;
     (k) Managing Member shall repudiate, challenge, or declare unenforceable
its obligation to make contributions to the capital of Borrower pursuant to its
Capital Commitments or shall otherwise disaffirm the provisions of the Operating
Agreement;
     (l) there shall occur any change in the condition (financial or otherwise)
of any Credit Party which, in the reasonable judgment of Administrative Agent,
has a Material Adverse Effect (it being understood that the occurrence of
Exclusion Events in respect of one or more Investors is not, in and of itself,
an event constituting a Material Adverse Effect);
     (m) Pledgor shall repudiate, challenge, or declare unenforceable its
obligation to make contributions to the capital of Borrower pursuant to its
Capital Commitments or shall otherwise disaffirm the provisions of the Operating
Agreement or shall repudiate, challenge, declare unenforceable or default under
its obligations under the Capital Contributions Pledge Agreement;
     (n) the removal of the Managing Member pursuant to Section 10.2(a) of the
Operating Agreement or the removal of the Acadia D.R. Management Inc. pursuant
to Section 5.2 of the Stockholders Agreement;
     (o) Guarantor shall repudiate, challenge declare unenforceable or default
under its obligations under the Guaranty of Capital; or
     (p) the Borrowing Base Deficit is greater than zero (0) and is not
eliminated within one (1) Business Day.
     12.2. Remedies Upon Event of Default. If an Event of Default shall have
occurred and be continuing, then Administrative Agent may, and, upon the
direction of the Required Lenders, shall: (a) suspend the Commitments of Lenders
until such Event of Default is cured; (b) terminate the Commitment of Lenders
hereunder; (c) declare the principal of, and all interest then accrued on, the
Obligations to be forthwith due and payable (including the liability to fund the
Letter of Credit Liability pursuant to Section 2.5(g) hereof), whereupon the
same shall forthwith become due and payable without presentment, demand,
protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind all of which each of Borrower, each
Qualified Borrower and each other Credit Party hereby expressly waives, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
(d) require that the Borrower Parties Cash Collateralize the Letter of Credit
Liability; (e) exercise any right, privilege, or power set forth in Section 5.2
hereof, including, but not limited to, the

84



--------------------------------------------------------------------------------



 



initiation of Capital Call Notices of the Capital Commitments; or (f) without
notice of default or demand, pursue and enforce any of Administrative Agent’s or
Lenders’ rights and remedies under the Loan Documents, or otherwise provided
under or pursuant to any applicable law or agreement; provided, however, that if
any Event of Default specified in Section 12.1(g) or 12.1(h) hereof shall occur,
the principal of, and all interest on, the Obligations shall thereupon become
due and payable concurrently therewith, without any further action by
Administrative Agent or Lenders, or any of them, and without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind, all of which each of Borrower, each
Qualified Borrower and Guarantor hereby expressly waives.
     12.3. Performance by Administrative Agent. Should any Credit Party or any
fail to perform any covenant, duty, or agreement contained herein or in any of
the Loan Documents, and such failure continues beyond any applicable cure
period, Administrative Agent may, but shall not be obligated to, perform or
attempt to perform such covenant, duty, or agreement on behalf of such Person.
In such event, each Credit Party shall, at the request of Administrative Agent
promptly pay any amount expended by Administrative Agent in such performance or
attempted performance to Administrative Agent, together with interest thereon at
the Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, it is expressly understood that neither any of the Agents nor any
of the other Secured Parties assume any liability or responsibility for the
performance of any duties any Credit Party, or any related Person hereunder or
under any of the Loan Documents or other control over the management and affairs
of any Credit Party, or any related Person, nor by any such action shall any of
the Agents or any of the other Secured Parties be deemed to create a partnership
arrangement with any Credit Party or any related Person.
13. AGENCY PROVISIONS
     13.1. Appointment and Authorization of Agents.
     (a) Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent (other than a Managing Agent for
a different Lender Group) to take such action on its behalf under the provisions
of this Credit Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to such Agent by the
terms hereof and of the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere herein and in any other Loan Documents, no Agent shall have any duties
or responsibilities, except those expressly set forth herein and therein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Credit Agreement or any of
the other Loan Documents or otherwise exist against any Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such

85



--------------------------------------------------------------------------------



 



term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
     (b) Release of Collateral. The Secured Parties irrevocably authorize
Administrative Agent, at Administrative Agent’s option and in its discretion, to
release any security interest in or Lien on any Collateral granted to or held by
Administrative Agent: (i) upon termination of this Credit Agreement and the
other Loan Documents, termination of the Commitments and all Letters of Credit
(or the Cash Collateralization in full of all Letters of Credit), and payment in
full of all Obligations, including all fees and indemnified costs and expenses
that are then due and payable pursuant to the terms of the Loan Documents; and
(ii) if approved by the requisite Lenders pursuant to the terms of Section 14.1.
Upon the request of Administrative Agent, the Lenders will confirm in writing
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 13.1(b).
     (c) Limitation on Beneficiaries. The provisions of Sections 13.1 through
13.8 and Section 13.10 are solely for the benefit of the Administrative Agent,
the Lenders, the Letter of Credit Issuer and the other Secured Parties, and no
Credit Party shall have rights as a third party beneficiary of any of such
provisions.
     13.2. Delegation of Duties. Each Agent may execute any of its duties under
this Credit Agreement or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
     13.3. Exculpatory Provisions. No Agent-Related Person shall be liable for
any action taken or omitted to be taken by it under or in connection herewith or
in connection with any of the other Loan Documents or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct)
or be responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any of the Credit Parties
contained herein or in any of the other Loan Documents or in any certificate,
report, document, financial statement or other written or oral statement
referred to or provided for therein, or received by such Agent under or in
connection herewith or in connection with the other Loan Documents, or
enforceability or sufficiency of this Credit Agreement of any of the other Loan
Documents, or for any failure of any Credit Party to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be responsible to any
Lender to ascertain or inquire as to the performance or observance of any of the
terms, conditions, provisions, covenants or agreements contained herein or in
the other Loan Documents or as to the use of the proceeds of the Loans or the
use of the Letters of Credit or of the existence or possible existence of any
Potential Default or Event of Default or to inspect the properties, books or
records of the Credit Parties. The Agents are not trustees for the Lenders and
owe no fiduciary duty to the Lender Groups. Each Lender recognizes and agrees
that Administrative Agent shall not be required to determine independently
whether the conditions described in Sections 8.2(a) or 8.2(b) have been
satisfied and, when Administrative Agent disburses funds to Borrower or a
Qualified Borrower or the

86



--------------------------------------------------------------------------------



 



Letter of Credit Issuer causes Letters of Credit to be issued, it may rely fully
upon statements contained in the relevant requests by a Borrower Party.
     13.4. Reliance on Communications. The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, facsimile, telex
or telephone message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to any of the Credit Parties,
independent accountants and other experts selected by the Agents with reasonable
care). Each Agent may deem and treat each Lender as the owner of its interests
hereunder for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with Administrative Agent in accordance
with Section 14.12(b). Each Agent shall be fully justified in failing or
refusing to take any action under this Credit Agreement or under any of the
other Loan Documents unless it shall first receive such advice or concurrence of
the Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder or under any of the other Loan Documents in accordance
with a request of the Required Lenders (or to the extent specifically required,
all of the Lenders) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).
     13.5. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Potential Default or Event of Default hereunder
unless such Agent has received notice from a Lender or a Borrower Party
referring to the Loan Document, describing such Potential Default or Event of
Default and stating that such notice is a “notice of potential default or event
of default.” Each Agent will notify the Lenders of its receipt of any such
notice, and Administrative Agent shall take such action with respect to such
Potential Default or Event of Default as shall be reasonably directed by the
requisite Lenders and as is permitted by the Loan Documents; provided, however,
that unless and until the Administrative Agent shall have received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Potential
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.
     13.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent-Related Person or Arranger nor any of their officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by any Agent-Related Person
or Arranger hereafter taken, including any consent to any acceptance of any
assignment or review of the affairs of any Borrower Party or any of its
Affiliates, shall be deemed to constitute any representation or warranty by the
Agent-Related Person or Arranger to any Lender. Each Lender, including any
Lender by assignment, represents to each Agent and Arranger that it has,
independently and without reliance upon any Agent-Related Person, any Arranger
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of each Credit Party (or its Affiliates) and all
applicable bank regulatory laws

87



--------------------------------------------------------------------------------



 



related to the transactions contemplated hereby and made its own decision to
make its Loans hereunder and enter into this Credit Agreement. Each Lender also
represents that it shall, independently and without reliance upon any
Agent-Related Person, any Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of any Borrower Party (or its Affiliates). Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Administrative Agent hereunder, neither any Agent nor any Arranger shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of the Borrower Parties which
may come into the possession of any Agent-Related Person or Arranger or any of
their officers, directors, employees, agents, attorneys-in-fact or affiliates.
     13.7. Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Alternate Lenders shall indemnify, upon demand, each
Agent-Related Person (to the extent not reimbursed by a Borrower Party and
without limiting the obligation of the Borrower Parties to do so), ratably in
accordance with the applicable Alternate Lender’s respective Alternate Lender
Pro Rata Share of its Lender Group’s Lender Group Percentage, and hold harmless
each Agent-Related Person from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following payment in full of the Obligations) be imposed
on, incurred by or asserted against it in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by it
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Person’s gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction or
related to another Lender Group’s Managing Agent; provided, further, that no
action taken in accordance with the directions of the Required Lenders or all
Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 13.7. Without limitation of the
foregoing, each Alternate Lender shall reimburse Administrative Agent, the
Letter of Credit Issuer and its Managing Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs) incurred by
such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Credit Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower Parties. The agreements in this Section 13.7 shall survive the
termination of the Commitments, payment of all of the Obligations hereunder and
under the other Loan Documents or any documents contemplated by or referred to
herein or therein, as well as the resignation or replacement of any Agent.

88



--------------------------------------------------------------------------------



 



     13.8. Agents in Their Individual Capacity. Each Agent (and any successor
acting as an Agent) and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in,
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with any Credit Party (or any of its subsidiaries
or Affiliates) as though such Agent were not an Agent or a Lender hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, any Agent or its Affiliates may receive information
regarding the Credit Parties or their Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that such Agent shall be under no obligation to provide such
information to them. With respect to the Loans made and Letters of Credit issued
and all obligations owing to it, an Agent acting in its individual capacity
shall have the same rights and powers under this Credit Agreement as any Lender
and may exercise the same as though it were not an Agent, and the terms “Lender”
and “Lenders” shall include each Agent in its individual capacity.
     13.9. Successor Agent. Any Agent may, at any time, resign upon twenty
(20) days written notice to the Lenders and the Credit Parties. Upon any such
resignation of the Administrative Agent, the Required Lenders shall appoint a
successor Administrative Agent from any of the Alternate Lenders, in
consultation with the Borrower. If no successor agent is appointed prior to the
effective date of the resignation of the applicable Agent, then the retiring
Agent may appoint, after consulting with the Lenders and the Borrower, a
successor Agent from any of the Alternate Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall thereupon
succeed to all the rights, powers and duties of the retiring Agent, and shall
assume the duties and obligations of such retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations as Agent under this Credit
Agreement and the other Loan Documents. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 13.9 and Sections 14.3 and
13.8 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was an Agent under this Credit Agreement. If no successor agent
has accepted appointment as Agent by the date which is thirty (30) days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the applicable
Alternate Lenders shall perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.
     13.10. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no Agent shall have any powers, duties or responsibilities
under this Credit Agreement or any of the other Loan Documents, except in its
capacity, as applicable, as Administrative Agent, a Lender or the Letter of
Credit Issuer hereunder.
     13.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Liability shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Credit Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

89



--------------------------------------------------------------------------------



 



     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Liability
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Secured Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Secured Parties and their respective agents
and counsel and all other amounts due the Secured Parties hereunder) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.
     Nothing contained herein shall be deemed to authorize Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.
14. MISCELLANEOUS
     14.1. Amendments. Neither this Credit Agreement nor any other Loan
Document, nor any of the terms hereof or thereof, may be amended, waived,
discharged or terminated, unless such amendment, waiver, discharge, or
termination is in writing and signed by Administrative Agent, based upon the
approval of the appropriate number of Lenders required hereunder, or such
Lenders, on the one hand, and the Credit Parties, on the other hand; and, if the
rights or duties of an Agent are affected thereby, by such Agent, provided that
no such amendment, waiver, discharge, or termination shall, without the consent
of:
     (a) each Lender affected thereby:
     (i) reduce or increase the amount or alter the term of the Commitment of
such Lender, or alter the provisions relating to any fees (or any other
payments) payable to such Lender;
     (ii) extend the time for payment for the principal of or interest on the
Obligations, or fees or costs, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligations (other than as a result of waiving
the applicability of the Default Rate), or otherwise affect the terms of payment
of the principal of or any interest on the Obligations or fees or costs
hereunder;

90



--------------------------------------------------------------------------------



 



     (iii) release any Liens granted under the Collateral Documents, except as
otherwise contemplated herein or therein, and except in connection with the
transfer of interests in a Credit Party permitted hereunder or in any other Loan
Documents;
     (iv) release the Guaranty granted pursuant to the Guaranty of Capital or
limit or otherwise modify the liability of Guarantor under any of the Loan
Documents; and
     (v) extend the Stated Maturity Date or Maturity Date;
     (b) all Lenders:
(i) permit the cancellation, excuse or reduction of the Capital Commitment of
any Included Investor or Designated Investor;
(ii) amend the definitions of (A) “Applicable Requirement”; (B) “Available Loan
Amount”; (C) “Eligible Available Contributions of the Designated Investors”; (D)
“Eligible Available Contributions of the Included Investors”; (E) “Included
Investor”; (F) “Inclusion Percentage”; (G) “Designated Investor”; (H) “Unfunded
Capital Commitment”; (I) “Borrowing Base”; or (J) “Exclusion Event”;
(iii) change the percentages specified in the definition of Required Lenders or
any other provision hereof specifying the number or percentage of Lenders which
are required to amend, waive or modify any rights hereunder or otherwise make
any determination or grant any consent hereunder;
(iv) consent to the assignment or transfer by a Credit Party of any of their
respective rights and obligations under (or in respect of) the Loan Documents;
or
(v) amend, waive or in any way modify or suspend any provision requiring the pro
rata application of payments of the Obligations to Lenders; or
(vi) amend the terms of this Section 14.1.
     Administrative Agent agrees that it will promptly notify the Managing
Agents (who will in turn promptly notify the Lenders in its Lender Group) of any
proposed modification or amendment to any Loan Document, and deliver drafts of
any such proposed modification or amendment to the Managing Agents (who will in
turn promptly deliver to the Lenders in its Lender Group), prior to the
effectiveness of such proposed modification or amendment. Notwithstanding the
above: (A) no provisions of Section 13 may be amended or modified without the
consent of Administrative Agent; (B) no provisions of Section 2.5 may be amended
or modified without the consent of the Letter of Credit Issuer; and (C)
Sections 10 and 11 specify the requirements for waivers of the affirmative
covenants and negative covenants listed

91



--------------------------------------------------------------------------------



 



therein, and any amendment to any provision of Section 10 or Section 11 shall
require the consent of the Lenders that are specified therein as required for a
waiver thereof. Any amendment, waiver or consent not specifically addressed in
this Section 14.1 or otherwise shall be subject to the approval of Required
Lenders.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above and in Section 11: (1) each Lender is
entitled to vote as such Lender sees fit on any reorganization plan that affects
the Loans or the Letters of Credit, and each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersede the unanimous
consent provisions set forth herein; (2) the Required Lenders may consent to
allow a Borrower Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding; and (3) Administrative Agent may, in its sole discretion,
agree to the modification or waiver of any of the other terms of this Credit
Agreement or any other Loan Document or consent to any action or failure to act
by any Credit Party, if such modification, waiver, or consent is of an
administrative nature.
     If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.
     14.2. Setoff. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to any Credit Party or any other obligor, any such notice being
waived by each Credit Party (on its own behalf and on behalf of each obligor) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of any Credit Party against any and all of the Obligations owing to
such Lender, now or hereafter existing, irrespective of whether or not
Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the applicable
Credit Party and Administrative Agent after any such setoff and application made
by such Lender; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.
     14.3. Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it or the
participations in Letters of Credit held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, the receipt of any
proceeds from a Capital Call or the exercise of any remedies under any
Collateral Documents, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately: (a) notify
Administrative Agent of such fact; and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in Letters of Credit held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such of Loans or such participations, as the case may be, pro rata
with each of them; provided,

92



--------------------------------------------------------------------------------



 



however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of: (i) the amount that such
paying Lender’s required repayment bears to; (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Credit
Party agrees that any Lender so purchasing a participation from another Lender
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff, but subject to Section 14.2) with respect to
such participation as fully as if such Lender were the direct creditor of the
Credit Parties in the amount of such participation. Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 14.3 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Credit Agreement with respect to the portion of
the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased. To the extent required to
implement the sharing of payments under this Section 14.3, each Lender hereby
authorizes and directs Administrative Agent to distribute any proceeds from
Capital Calls or proceeds from the exercise of remedies under the Collateral
Documents held by Administrative Agent to Lenders consistent with the terms of
this Section 14.3.
     14.4. Payments Set Aside. To the extent that any Credit Party makes a
payment to Administrative Agent or any Lender, or Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then:
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Alternate Lender severally agrees to pay to Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     14.5. Waiver. No failure to exercise, and no delay in exercising, on the
part of Administrative Agent or Lenders, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and Lenders hereunder and under the Loan Documents
shall be in addition to all other rights provided by law. No modification or
waiver of any provision of this Credit Agreement, the Notes or any of the other
Loan Documents, nor consent to departure therefrom, shall be effective unless in
writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand. Subject to the terms of this Credit Agreement,
including Section 14.1, Administrative Agent acting on behalf of all Lenders

93



--------------------------------------------------------------------------------



 



(pursuant to the terms hereof), and the Credit Parties may from time to time
enter into agreements amending or changing any provision of this Credit
Agreement or the rights of Lenders or the Credit Parties hereunder, or may grant
waivers or consents to a departure from the due performance of the obligations
of the Credit Parties hereunder, any such agreement, waiver or consent made with
such written consent of Administrative Agent being effective to bind all
Lenders.
     14.6. Payment of Expenses.
     (a) Borrower agrees to pay (within ten (10) days after the receipt of
written notice from Administrative Agent) all out-of-pocket costs and expenses
of Administrative Agent (including without limitation Attorney Costs) reasonably
incurred by it in connection with the negotiation, preparation, execution and
delivery of this Credit Agreement, the Notes, and the other Loan Documents and
any and all amendments, modifications and supplements thereof or thereto, and,
subject to no gross negligence or willful misconduct on the part of the Lenders,
all out-of-pocket costs and expenses of Administrative Agent and the Secured
Parties (including, without limitation, the Attorney Costs of Administrative
Agent’s and the Secured Parties’ legal counsel) reasonably incurred by them in
connection with the preservation, enforcement and modification of, and
Administrative Agent’s and the Secured Parties’ rights under, this Credit
Agreement, the Notes, and the other Loan Documents.
     (b) Borrower agrees to indemnify Administrative Agent and each of Lenders
and their respective directors, officers, employees, attorneys and agents (each
such Person, including without limitation Administrative Agent and each of the
Secured Parties, being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, actions, judgments, suits,
disbursements, penalties, damages (other than consequential damages),
liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of:
     (i) the execution and delivery of this Credit Agreement or any other Loan
Document or any agreement or instrument contemplated thereby,
     (ii) the use or misuse of the proceeds of the Loans,
     (iii) the fraudulent actions or misrepresentations of any Credit Party or
its Affiliates in connection with the transactions contemplated by this Credit
Agreement and the other Loan Documents,
     (iv) any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not any Indemnitee is a party thereto, or
     (v) any claim, litigation, investigation or proceeding relating to the
Investor Documents, whether or not any Indemnitee is a party thereto;
provided, however, that such indemnity shall not, with respect to a particular
Indemnitee, apply to any such losses, claims, actions, judgments, suits,
disbursements, penalties, damages,

94



--------------------------------------------------------------------------------



 



liabilities or related expenses to the extent arising from gross negligence or
willful misconduct of such Indemnitee.
      (c) Borrower will indemnify Administrative Agent and each of the Lenders
against any costs or losses actually incurred as a result of any voluntary or
involuntary prepayments of any Loans on any date which is not a Settlement Date
under the Credit Agreement and against any increased costs or reduced return due
to changes in applicable regulations regarding withholding taxes, reserves,
capital adequacy, or other similar regulations.
      (d) In addition to and without limiting the foregoing, the Credit Parties
hereby indemnify and hold the Indemnitees harmless from and against, and agree
to reimburse any Indemnitee on demand for, and agree to defend the Indemnitees
against, any and all Environmental Damages (as hereinafter defined), incurred by
Administrative Agent or a Lender. Without Limitation, the Foregoing Indemnity
Shall Apply to Each Indemnitee with Respect to Environmental Damages Which in
Whole or in Part Are Caused by or Arise out of the Negligence of Such (Or Any
Other) Indemnitee. However, Such Indemnity Shall Not Apply to a Particular
Indemnitee to the Extent That the Subject of the Indemnification Is Caused by or
Arises out of the Gross Negligence or Willful Misconduct of That Particular
Indemnitee.
     The term “Environmental Damages” means all claims, demands, liabilities
(including strict liability), losses, damages (including consequential damages),
causes of action, judgments, penalties, fines, costs and expenses (including
reasonable fees, costs and expenses of attorneys, consultants, contractors,
experts and laboratories), of any and every kind or character, contingent or
otherwise, matured or unmatured, known or unknown, direct or indirect,
foreseeable or unforeseeable, made, incurred, suffered or brought at any time
and from time to time and arising in whole or in part from:
     (i) The presence of any Hazardous Material on any Property, or any escape,
seepage, leakage, spillage, emission, release, discharge or disposal of any
Hazardous Material on or from any Property, or the migration or release or
threatened migration or release of any Hazardous Material to, from or through
any Property; or
     (ii) Any act, omission, event or circumstance existing or occurring in
connection with the handling, treatment, containment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Material by
Borrower, or any party for whose actions Borrower is liable or in connection
with any Property; or
     (iii) The breach of any representation, warranty, covenant or agreement
contained in Section 9.16 (to the extent such breach relates to Environmental
Requirements), Section 9.18 or Section 10.8 (to the extent such breach relates
to Environmental Requirements), or Section 11.8 of this Credit Agreement; or

95



--------------------------------------------------------------------------------



 



     (iv) Any violation of any Environmental Requirement, regardless of whether
any act, omission, event or circumstance giving rise to the violation
constituted a violation at the time of the occurrence or inception of such act,
omission, event or circumstance; or
     (v) Any Environmental Liability with respect to any Property, or the filing
or imposition of any Environmental Lien against any Property, because of,
resulting from, in connection with, or arising out of any of the matters
referred to in subsections (i) through (iv) preceding.
     (d) The provisions of this Section 14.6 shall remain operative and in full
force and effect regardless of the termination or expiration of the Availability
Period, this Credit Agreement, or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of the Loans, the occurrence
of the Maturity Date, the invalidity, illegality, or unenforceability of any
term or provision of this Credit Agreement or any other Loan Document, or any
investigation made by or on behalf of Lenders. All amounts due under this
Section 14.6 shall be payable promptly on written demand therefor.
     14.7. Notice. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be in writing
(except where telephonic instructions or notices are expressly authorized herein
to be given) and shall be deemed to be effective: (a) if by hand delivery,
telecopy or other facsimile transmission, on the day and at the time on which
delivered to such party at the address or fax numbers specified below; (b) if by
mail, on the day which it is received after being deposited, postage prepaid, in
the United States registered or certified mail, return receipt requested,
addressed to such party at the address specified below; or (c) if by FedEx or
other reputable express mail service, on the next Business Day following the
delivery to such express mail service, addressed to such party at the address
set forth below; or (d) if by telephone, on the day and at the time reciprocal
communication (i.e., direct communication between two or more persons, which
shall not include voice mail messages) with one of the individuals named below
occurs during a call to the telephone number or numbers indicated for such party
below:
     If to Borrower, Managing Member, Guarantor or Pledgor:
c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605
Attention: Robert Masters, Esq.
     If to Administrative Agent:
Bank of America, N.A., as Administrative Agent
NC1-027-19-01
214 North Tryon Street
Charlotte, North Carolina 28255
Attention:   Dan Hattendorf

96



--------------------------------------------------------------------------------



 



Telephone:  (704) 388-3113
Facsimile:    (704) 388-9211
     With a copy to:
Bank of America, N.A., as Administrative Agent
NC1-027-19-01
214 North Tryon Street
Charlotte, NC 28255
Attention:   Brian Williams
Telephone:  (704) 683-4747
Telecopy:    (704) 968-1215
     If to Lenders:
               At the address and numbers set forth on Schedule 14.7.
     Any party may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 14.7.
With respect to any notice received by Administrative Agent from any Credit
Party or any Investor not otherwise addressed herein, Administrative Agent shall
notify Lenders promptly of the receipt of such notice, and shall provide copies
thereof to Lenders. When determining the prior days notice required for any Loan
Notice, Request for Letter of Credit, or other notice to be provided by a Credit
Party, any Qualified Borrower or an Investor hereunder, the day the notice is
delivered to Administrative Agent (or such other applicable Person) shall not be
counted, but the day of the related Borrowing, issuance of Letter of Credit, or
other relevant action shall be counted.
     14.8. GOVERNING LAW. PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE CHOICE OF LAW PRINCIPLES THAT MIGHT OTHERWISE APPLY, EXCEPT TO THE EXTENT
THE LAWS OF ANOTHER JURISDICTION GOVERN THE CREATION, PERFECTION, VALIDITY, OR
ENFORCEMENT OF LIENS UNDER THE COLLATERAL DOCUMENTS, AND THE APPLICABLE FEDERAL
LAWS OF THE UNITED STATES OF AMERICA, SHALL GOVERN THE VALIDITY, CONSTRUCTION,
ENFORCEMENT AND INTERPRETATION OF THIS CREDIT AGREEMENT AND ALL OF THE OTHER
LOAN DOCUMENTS.
     14.9. Choice of Forum; Consent to Service of Process and Jurisdiction;
Waiver of Trial by Jury. Any suit, action or proceeding against any Credit Party
with respect to this Credit Agreement, the Notes or the other Loan Documents or
any judgment entered by any court in respect thereof, may be brought in the
courts of the State of New York, or in the United States Courts located in the
Borough of Manhattan in New York City, pursuant to Section 5-1402 of the New
York General Obligations Law, as Lenders in their sole discretion may elect and
each Credit Party hereby irrevocably submits to the non-exclusive jurisdiction
of such courts for the purpose of any such suit, action or proceeding. Each
Credit Party hereby irrevocably consents to

97



--------------------------------------------------------------------------------



 



the service of process in any suit, action or proceeding in said court by the
mailing thereof by Administrative Agent by registered or certified mail, postage
prepaid, to the applicable address set forth in Section 14.7. Each Credit Party
hereby irrevocably waives any objections which it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Credit Agreement or the Notes brought in the courts located in the State
of New York, Borough of Manhattan in New York City, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH PARTY HERETO
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS CREDIT AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY
     14.10. Invalid Provisions. If any provision of this Credit Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Credit Agreement, such provision shall be
fully severable and this Credit Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Credit Agreement, and the remaining provisions of this Credit Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.
     14.11. Entirety and Amendments. The Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof, and
this Credit Agreement and the other Loan Documents may be amended only by an
instrument in writing executed by the parties hereto in accordance with the
terms hereof.
     14.12. Successors and Assigns.
     (a) The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Credit Parties nor any Qualified
Borrower may assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except: (i) to an Eligible Assignee in accordance with the

98



--------------------------------------------------------------------------------



 



provisions of clause (b) of this Section 14.12; (ii) by way of participation in
accordance with the provisions of clause (f) of this Section 14.12; or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of clause (h) of this Section 14.12 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (f) of this
Section 14.12, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this clause (b), participations in Letter of Credit
Liability) at the time owing to it); provided that: (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption Agreement with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption Agreement, as of the Trade Date, shall not be less
than $2,500,000, and, after such assignment, no Lender shall hold a Commitment
of less than $5,000,000; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned; (iii) any assignment of a Commitment must be approved by
Administrative Agent, the Letter of Credit Issuer, and, unless an Event of
Default exists and is continuing, Borrower (such approval, in each case, not to
be unreasonably withheld or delayed), unless the Person that is the proposed
assignee is itself a Program Support Provider or a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); (iv) the
parties to each assignment shall execute and deliver to Administrative Agent an
Assignment and Assumption Agreement, together with a processing and recordation
fee as set forth on Schedule 14.12(b) (except in the case of a transfer at the
demand of Borrower under Section 14.12 hereof, in which case either Borrower or
the transferee Lender shall pay such fee); and (v) each assignment made as a
result of a demand by Borrower under Section 14.12 hereof shall be arranged by
Borrower after consultation with Administrative Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Credit Agreement or an assignment of a portion of such rights and
obligations made concurrently with another assignment or assignments that
together constitute an assignment of all of the rights and obligations of the
assigning Lender. Subject to acceptance and recording thereof by Administrative
Agent pursuant to clause (e) of this Section 14.12, from and after the effective
date specified in each Assignment and Assumption Agreement, the Eligible
Assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment and Assumption Agreement, have the
rights and obligations of a Lender

99



--------------------------------------------------------------------------------



 



under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Credit Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 4.1, 4.4, 4.5 and 14.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, each
applicable Borrower Party (at its expense) shall execute and deliver a Note to
the Managing Agent of the assignee, and the applicable existing Note or Notes
shall be returned to the applicable Borrower Party. Any assignment or transfer
by a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (f) of this Section 14.12.
     (c) Without limiting the foregoing, a Conduit Lender may, from time to
time, with prior or concurrent notice to Borrower and the Administrative Agent,
in one transaction or a series of transactions, assign all or a portion of its
interest in the Principal Obligation and its rights and obligations under this
Agreement and any other Loan Documents to which it is a party to a Conduit
Assignee. Upon and to the extent of such assignment by the Conduit Lender to a
Conduit Assignee, (i) such Conduit Assignee shall be the owner of the assigned
portion of the Principal Obligation, (ii) the related administrator for such
Conduit Assignee will act as the Administrator for such Conduit Assignee, with
all corresponding rights and powers, express or implied, granted to the
Administrator hereunder or under the other Loan Documents, (iii) such Conduit
Assignee (and any related commercial paper issuer, if such Conduit Assignee does
not itself issue commercial paper) and their respective Program Support
Provider(s) and other related parties shall have the benefit of all the rights
and protections provided to the Conduit Lender and its Program Support
Provider(s) herein and in the other Loan Documents (including any limitation on
recourse against such Conduit Assignee or related parties, any agreement not to
file or join in the filing of a petition to commence an insolvency proceeding
against such Conduit Assignee, and the right to assign to another Conduit
Assignee as provided in this paragraph), (iv) such Conduit Assignee shall assume
all (or the assigned or assumed portion) of the Conduit Lender’s obligations, if
any, hereunder or any other Loan Document, and the Conduit Lender shall be
released from such obligations, in each case to the extent of such assignment,
and the obligations of the Conduit Lender and such Conduit Assignee shall be
several and not joint, (v) all distributions in respect of the Principal
Obligation assigned shall be made to the applicable Managing Agent, on behalf of
the Conduit Lender and such Conduit Assignee on a pro rata basis according to
their respective interests, (vi) the definition of the term “CP Rate” with
respect to the portion of the Principal Obligation funded with commercial paper
issued by the Conduit Lender from time to time shall be determined in the manner
set forth in the definition of “CP Rate” applicable to the Conduit Lender on the
basis of the interest rate or discount applicable to commercial paper issued by
such Conduit Assignee (or the related commercial paper issuer, if such Conduit
Assignee does not itself issue commercial paper) rather than the Conduit Lender,
(vii) the defined terms and other terms and provisions of this Credit Agreement
and the other Loan Documents shall be

100



--------------------------------------------------------------------------------



 



interpreted in accordance with the foregoing, and (viii) if requested by the
Managing Agent or Administrator with respect to the Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Managing Agent or such Administrator may reasonably
request to evidence and give effect to the foregoing. No assignment by the
Conduit Lender to a Conduit Assignee of all or any portion of its interest in
the Principal Obligation shall in any way diminish the related Alternate
Lenders’ obligation under Section 2.3 to fund any Loan not funded by the Conduit
Lender or such Conduit Assignee or to acquire from the Conduit Lender or such
Conduit Assignee all or any portion of its interest in the Principal Obligation
pursuant to Section 7.1.
     (d) In the event that a Conduit Lender makes an assignment to a Conduit
Assignee in accordance with clause (c) above, the related Alternate Lenders:
(i) if requested by the related Administrator, shall terminate their
participation in the applicable Program Support Agreement to the extent of such
assignment, (ii) if requested by the related Administrator, shall execute
(either directly or through a participation agreement, as determined by such
Administrator) the program support agreement related to such Conduit Assignee,
to the extent of such assignment, the terms of which shall be substantially
similar to those of the participation or other agreement entered into by such
Alternate Lender with respect to the applicable Program Support Agreement (or
which shall be otherwise reasonably satisfactory to the related Administrator),
(iii) if requested by such Conduit Lender, shall enter into such agreements as
requested by the Conduit Lender pursuant to which they shall be obligated to
provide funding to such Conduit Assignee on the same terms and conditions as is
provided for in this Agreement in respect of such Conduit Lender (or which
agreements shall be otherwise reasonably satisfactory to Borrower and such
Conduit Lender), and (iv) shall take such actions as the Administrator shall
reasonably request in connection therewith.
     (e) Administrative Agent, acting solely for this purpose as an agent of the
Credit Parties, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and Letter of Credit
Liability owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and each
Credit Party, Administrative Agent, Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement. The Register shall be
available for inspection and copying by the Credit Parties, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Upon the consummation of any assignment in accordance with this
Section 14.12, Schedule 14.12(b) shall automatically be deemed amended (to the
extent required) by Administrative Agent to reflect the name and address of the
applicable Assignee.
     (f) Any Lender may at any time, without the consent of, or notice to, any
Credit Party or Administrative Agent, sell participations to any Person (other
than a natural person or any Credit Party or any Affiliate thereof) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement

101



--------------------------------------------------------------------------------



 



(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letter of Credit Liability) owing to it); provided
that: (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) each Credit Party,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in Section 14.1(a), 14.1(b)(ii) or 14.1(b)(v) that
directly affects such Participant. Subject to clause (g) of this Section 14.12,
each Borrower Party agrees that each Participant shall be entitled to the
benefits of Sections 4.1, 4.4 and 4.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 14.12. To the extent permitted by law, each Participant also shall be
entitled to the benefits of the right of setoff under application law as though
it were a Lender, provided such Participant agrees to be subject to
Sections 14.2 and 14.3 as though it were a Lender.
     (g) A Participant shall not be entitled to receive any greater payment
under Sections 4.1 or 4.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent.
     (h) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Credit Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     (i) Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to clause
(b) above, Bank of America may, upon thirty (30) days’ notice to the Borrower
Parties and the Lenders, resign as Administrative Agent and Letter of Credit
Issuer. In the event of any such resignation, Lenders shall appoint from among
the Lenders a successor Administrative Agent and Letter of Credit Issuer
hereunder (subject, except when an Event of Default exists, to the consent of
Borrower, not to be unreasonably withheld); provided, however, that no failure
by Lenders to appoint any such successor shall affect the resignation of Bank of
America as Letter of Credit Issuer and Administrative Agent. If Bank of America
resigns as Letter of Credit Issuer and Administrative Agent, it shall retain all
the rights and obligations of the Letter of Credit Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Letter of Credit Issuer and all Letter of Credit Liability with respect
thereto (including the right to

102



--------------------------------------------------------------------------------



 



require the Lenders to fund payment of any amount drawn under a Letter of Credit
issued by Bank of America as Letter of Credit Issuer hereunder.
     14.13. Lender Default. If for any reason any Lender shall fail or refuse to
abide by its obligations hereunder, and such Lender shall not have cured such
failure or refusal within five (5) Business Days of its occurrence (a “Lender
Default”), then, in addition to the rights and remedies that may be available to
Administrative Agent, Lenders, or any Borrower Party at law or in equity, such
Lender’s right to vote on matters related to this Credit Agreement, and to
participate in the administration of the Loans, the Letters of Credit, and this
Credit Agreement, shall be suspended. Administrative Agent shall have the right,
but not the obligation, in its sole discretion, to acquire at par all of such
Lender’s Commitment, including its Pro Rata Share in the Obligations under this
Credit Agreement. In the event that Administrative Agent does not exercise its
right to so acquire all of such Lender’s interests, then each Lender that is not
a Defaulting Alternate Lender (each, a “Current Party”) shall then, thereupon,
have the right, but not the obligation, in its sole discretion to acquire at par
(or if more than one Current Party exercises such right, each Current Party
shall have the right to acquire, pro rata) such Lender’s Commitment, including
its Pro Rata Share in the outstanding Obligations under this Credit Agreement.
     14.14. Replacement of Lender. Following a demand by an Alternate Lender for
payment of any amounts under Section 4.1 or 4.3, or if any Alternate Lender is a
Defaulting Alternate Lender (in either case, an “Affected Lender”), Borrower may
elect to replace such Affected Lender as an Alternate Lender party to this
Credit Agreement with an Eligible Assignee procured by Borrower, provided that
no Potential Default nor Event of Default shall have occurred and be continuing
at the time of such replacement, and provided further that, concurrently with
such replacement such Eligible Assignee shall agree to purchase for cash the
Loans and other Obligations due to the Affected Lender pursuant to an Assignment
and Assumption Agreement and to become an Alternate Lender for all purposes
under this Credit Agreement and to assume all obligations of the Affected Lender
to be terminated as of such date. Any such Affected Lender shall assign its
rights and interests hereunder, such assignment to be effected in compliance
with the requirements of Section 14.12(b) hereof. In the event that such an
assignment occurs, the Eligible Assignee (i) if requested by the applicable
Administrator, shall execute (either directly or through a participation
agreement, as determined by the Administrator) a Program Support Agreement
related to the applicable Conduit Lender, to the extent of such assignment, the
terms of which shall be substantially similar to those of the participation or
other agreement by the assigning Alternate Lender with respect to the applicable
Program Support Agreement (or which shall be otherwise reasonably satisfactory
to the applicable Administrator), and (ii) shall take such actions as the Agents
shall reasonably request in connection therewith.
     14.15. Maximum Interest. Regardless of any provision contained in any of
the Loan Documents, Lenders shall never be entitled to receive, collect or apply
as interest on the Obligations any amount in excess of the Maximum Rate, and, in
the event that Lenders ever receive, collect or apply as interest any such
excess, the amount which would be excessive interest shall be deemed to be a
partial prepayment of principal and treated hereunder as such; and, if the
principal amount of the Obligations is paid in full, any remaining excess shall
forthwith be paid to the applicable Borrower Party. In determining whether or
not the interest

103



--------------------------------------------------------------------------------



 



paid or payable under any specific contingency exceeds the Maximum Rate, each
Borrower Party and Lenders shall, to the maximum extent permitted under
applicable law: (a) characterize any nonprincipal payment as an expense, fee or
premium rather than as interest; (b) exclude voluntary prepayments and the
effects thereof; and (c) amortize, prorate, allocate and spread, in equal parts,
the total amount of interest throughout the entire contemplated term of the
Obligations so that the interest rate does not exceed the Maximum Rate; provided
that, if the Obligations are paid and performed in full prior to the end of the
full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, Lenders shall refund to
the applicable Borrower Party the amount of such excess or credit the amount of
such excess against the principal amount of the Obligations and, in such event,
Lenders shall not be subject to any penalties provided by any laws for
contracting for, charging, taking, reserving or receiving interest in excess of
the Maximum Rate. As used herein, the term “applicable law” shall mean the law
in effect as of the date hereof; provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest, then
the Loan Documents shall be governed by such new law as of its effective date.
     14.16. Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.
     14.17. Survival. All representations and warranties made by the Credit
Parties and the Qualified Borrowers herein shall survive delivery of the Notes,
the making of the Loans and the issuance of the Letters of Credit.
     14.18. Integration. This Credit Agreement is intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by this
Credit Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Credit Agreement, and no party is relying on any promise, agreement or
understanding not set forth in this Credit Agreement.
     14.19. Limited Liability of Investors. Except with respect to any expenses
and losses arising from any Credit Party’s intentional misrepresentation
hereunder, fraud or willful misapplication of proceeds in contravention of this
Credit Agreement, for which there shall be full recourse to such Credit Party,
none of the Investors, including the Managing Member, shall have any personal,
partnership, corporate or trust liability for the payment or performance of the
Obligations. Nothing contained in this Section 14.19 or in any of the other
provisions of the Loan Documents shall be construed to limit, restrict, or
impede the obligations, the liabilities, and indebtedness of Borrower, or of any
Investor to make its Capital Contributions to Borrower, Managing Member,
Guarantor or Pledgor, in accordance with the terms of the Operating Agreement,
Partnership Agreement or the Stockholders Agreement, as applicable, or pursuant
to the terms of such Investor’s Investor Letter. Nothing contained in this
Section 14.19 shall be deemed to expressly or implicitly limit or modify the
liability of each Qualified Borrower to Lenders under the Qualified Borrower
Notes; provided, however, that such liability shall not extend beyond such
Qualified Borrower and its properties and assets. Notwithstanding anything
contained in this Section 14.19, the payment and performance of the Obligations
shall be fully recourse to each Borrower Party and the payment and performance
of the Guaranteed Obligations shall be fully recourse to the Guarantor and, in
each case, their properties and assets.

104



--------------------------------------------------------------------------------



 



     14.20. Confidentiality. Administrative Agent, each Managing Agent, each
Administrator and each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed: (a) to
its and its Affiliates’ respective partners, directors, officers, employees,
representatives, advisors and agents, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and to use such Information
only in connection with this facility); (b) to the extent requested by any
regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Credit Agreement; (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Credit Agreement or
the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 13.21, to: (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Credit Agreement;
or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower Parties; (g) with the consent of the applicable
Borrower; (h) to the extent such Information: (x) becomes publicly available
other than as a result of a breach of this Section 14.20 or (y) becomes
available to Administrative Agent, any Managing Agent, any Administrator or any
Lender on a nonconfidential basis from a source other than a Credit Party; or
(i) to the National Association of Insurance Commissioners or any other similar
organization or any rating agency, Commercial Paper dealer, provider of credit
enhancement or liquidity to such Conduit Lender or any Person providing
financing to, or holding equity interest in, such Conduit Lender, any Program
Support Provider, any Conduit Collateral Agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
that such recipient has been advised of the confidential nature of such
information and agrees to be bound by the provisions of this Section 14.20. For
the purposes of this Section 14.20, “Information” means all information received
from any Credit Party, other than any such information that is available to
Administrative Agent, any Managing Agent, any Administrator or any Lender on a
nonconfidential basis prior to disclosure by such Person; provided that, in the
case of information received from any Credit Party after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 14.20 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Administrative Agent, Arranger, each Lender
and Agent agrees not to disclose the identity of the Investors in connection
with any public disclosure of the transaction contemplated hereby, such as in
tombstones or marketing materials.
     14.21. USA PATRIOT Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Credit Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender or Agent, as applicable, to identify the Credit Parties
in accordance with the Patriot Act.

105



--------------------------------------------------------------------------------



 



     14.22. Multiple Counterparts. This Credit Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Credit Agreement
by signing any such counterpart.
     14.23. No Bankruptcy Petition Against any Conduit Lender. Each Credit Party
hereby covenants and agrees that, prior to the date which is one year and one
day after the payment in full of all outstanding Commercial Paper or other rated
indebtedness of a Conduit Lender, it will not institute against, or encourage,
cooperate with or join any other Person in instituting against, such Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the law of the United States or any state of the United
States. The provisions of this Section 14.23 shall survive the termination of
this Credit Agreement.
     14.24. No Recourse Against any Conduit Lender. Notwithstanding anything to
the contrary contained in this Credit Agreement, the obligations of each Conduit
Lender under this Credit Agreement and all other Loan Documents are solely the
corporate obligations of such Conduit Lender and shall be payable solely to the
extent of funds received by such Conduit Lender from the Credit Parties in
accordance herewith or from any party to any Loan Document in accordance with
the terms thereof in excess of funds necessary to pay such Conduit Lender’s
matured and maturing Commercial Paper or other rated indebtedness and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such Conduit Lender but shall
continue to accrue. The payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any party to this Credit Agreement or any other
Loan Document against a Conduit Lender shall be subordinated to the payment in
full of all of such Conduit Lender’s Commercial Paper and other rated
indebtedness. No recourse under or with respect to any obligation, covenant or
agreement of any Conduit Lender as contained in this Credit Agreement or any
other agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any manager or administrator of such
Person or any incorporator, stockholder, member, officer, employee or director
of such Person or of any such manager or administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise.
Remainder of Page Intentionally Left Blank
Signature Pages Follow.

106



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed as of the day and year first above written.

            BORROWER:

ACADIA STRATEGIC OPPORTUNITY FUND III LLC,
a Delaware limited liability company
      By:             Name:   Robert Masters        Title:   Senior Vice
President     

            MANAGING MEMBER:

ACADIA REALTY ACQUISITION III LLC,
a Delaware limited liability company
      By:             Name:   Robert Masters        Title:   Senior Vice
President     

            PLEDGOR:

ACADIA INVESTORS III, INC.,
a Maryland corporation
      By:             Name:   Robert Masters        Title:   Senior Vice
President     

            GUARANTOR:

ACADIA REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
      By:   ACADIA REALTY TRUST,
its General Partner             By:             Name:   Robert Masters       
Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as
Administrative Agent
      By:             Name:           Title     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            MANAGING AGENT AND ADMINISTRATOR:

BANK OF AMERICA, N.A., as Managing Agent for the YC SUSI Lender Group and as
Administrator for YC SUSI Trust
      By:             Name:           Title:        

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

BANK OF AMERICA, N.A.,
as an Alternate Lender for the YC SUSI Lender Group
      By:             Name:           Title:        

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            YC SUSI TRUST, as Conduit Lender
      By:           Name:           Title:        

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Commitments

      Alternate Lender   Commitment
 
   
Bank of America, N.A.
  $75,000,000

Schedule to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 




Schedule 14.7
Addresses
Bank of America
Bank of America, N.A., as Administrative Agent
NC1-027-19-01
214 North Tryon Street
Charlotte, North Carolina 28255
Attention:   Dan Hattendorf
Telephone:  (704) 388-3113
Facsimile:     (704) 388-9211
With copy to:
Bank of America, N.A., as Administrative Agent
NC1-027-19-01
214 North Tryon Street
Charlotte, NC 28255
Attention:    Brian Williams
Telephone:  (704) 683-4747
Telecopy:    (704) 968-1215
YC SUSI Trust
YC SUSI Trust
c/o Bank of America, N.A.
NC1-027-19-01
214 North Tryon Street
Charlotte, North Carolina 28255
Attention:    Dan Hattendorf
Telephone:  (704) 388-3113
Facsimile:    (704) 388-9211
With copy to:
YC SUSI Trust
c/o Bank of America, N.A.
NC1-027-19-01
214 North Tryon Street
Charlotte, NC 28255
Attention:    Brian Williams
Telephone:  (704) 683-4747
Telecopy:    (704) 968-1215
Schedule to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 14.12(b)
Processing and Recordation Fees
The Administrative Agent will charge the applicable Lenders a processing and
recordation fee (an “Assignment Fee”) in the amount of $2,500 for each
assignment; provided, however, that in the event of two or more concurrent
assignments to members of the same Assignee Group (which may be effected by a
suballocation of an assigned amount among members of such Assignee Group) or two
or more concurrent assignments by members of the same Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group), the Assignment Fee will be $2,500 plus the amount set forth below:

          Transaction   Assignment Fee
 
       
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  

       
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

       

Schedule to Revolving Credit Agreement

 